Execution Version





CARNIVAL CORPORATION
as Issuer




CARNIVAL PLC
AND THE OTHER GUARANTORS
NAMED ON THE SIGNATURE PAGES HERETO,


as Guarantors


AND
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
INDENTURE Dated as of April 6, 2020
5.75% Convertible Senior Notes due 2023









--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page




Article 1
Definitions
Section 1.01 . Definitions 1
Section 1.02 . References to Interest 16
Section 1.03 . No Incorporation by Reference of the Trust Indenture Act 16
Article 2
Issue, Description, Execution, Registration and Exchange of Notes
Section 2.01 . Designation and Amount 16
Section 2.02 . Form of Notes 16
Section 2.03 . Date and Denomination of Notes; Payments of Interest and
Defaulted Amounts 17
Section 2.04 . Execution, Authentication and Delivery of Notes 19
Section 2.05 . Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary 19
Section 2.06 . Mutilated, Destroyed, Lost or Stolen Notes 27
Section 2.07 . Temporary Notes 28
Section 2.08 . Cancellation of Notes Paid, Converted, Etc. 28
Section 2.09 . CUSIP Numbers 28
Section 2.10 . Additional Notes; Purchases 29
Article 3
Satisfaction and Discharge
Section 3.01 . Satisfaction and Discharge 29
Article 4
Particular Covenants of the Company and Carnival plc
Section 4.01 . Payment of Principal, Settlement Amounts and Interest 30
Section 4.02 . Maintenance of Office or Agency 30
Section 4.03 . Appointments to Fill Vacancies in Trustee’s Office 31
Section 4.04 . Provisions as to Paying Agent 31
Section 4.05 . Additional Guarantors. 32
Section 4.06 . Rule 144A Information Requirement; Reporting; and Additional
Interest 33



--------------------------------------------------------------------------------



Section 4.07 . Additional Amounts 35
Section 4.08 . Stay, Extension and Usury Laws 38
Section 4.09 . Compliance Certificate; Statements as to Defaults 38
Section 4.10 . Further Instruments and Acts 38
Section 4.11 . No Rights as Stockholders 38
Section 4.12 . No Use of Proceeds in Panama 38
Article 5
[Reserved]
Article 6
Defaults and Remedies
Section 6.01 . Events of Default 39
Section 6.02 . Acceleration 41
Section 6.03 . Additional Interest 42
Section 6.04 . Payments of Notes on Default; Suit Therefor 43
Section 6.05 . Application of Monies Collected by Trustee 45
Section 6.06 . Proceedings by Holders 45
Section 6.07 . Proceedings by Trustee 46
Section 6.08 . Remedies Cumulative and Continuing 46
Section 6.09 . Direction of Proceedings and Waiver of Defaults by Majority of
Holders 46
Section 6.10 . Notice of Defaults 47
Section 6.11 . Undertaking to Pay Costs 47
Article 7
Concerning the Trustee
Section 7.01 . Duties and Responsibilities of Trustee 48
Section 7.02 . Certain Rights of the Trustee 49
Section 7.03 . No Responsibility for Recitals, Etc. 51
Section 7.04 . Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes 51
Section 7.05 . Monies and Shares of Common Stock to Be Held in Trust 51
Section 7.06 . Compensation and Expenses of Trustee 51
Section 7.07 . [Reserved] 52
Section 7.08 . Eligibility of Trustee 52
Section 7.09 . Resignation or Removal of Trustee 53
Section 7.10 . Acceptance by Successor Trustee 54
Section 7.11 . Succession by Merger, Etc. 54
Section 7.12 . Trustee’s Application for Instructions from the Company 55
Section 7.13 . Conflicting Interests of Trustee 55
Article 8



--------------------------------------------------------------------------------



Concerning the Holders
Section 8.01 . Action by Holders 55
Section 8.02 . Proof of Execution by Holders 56
Section 8.03 . Who Are Deemed Absolute Owners 56
Section 8.04 . Company-Owned Notes Disregarded 56
Section 8.05 . Revocation of Consents; Future Holders Bound 57
Article 9
[Reserved]
Article 10
Supplemental Indentures
Section 10.01 . Supplemental Indentures Without Consent of Holders 57
Section 10.02 . Supplemental Indentures with Consent of Holders 57
Section 10.03 . Effect of Amendment, Supplement and Waiver 60
Section 10.04 . Notation on Notes 60
Section 10.05 . Evidence of Compliance of Amendment, Supplement or Waiver to Be
Furnished to Trustee 60
Article 11
Consolidation, Merger and Sale
Section 11.01 . Company May Consolidate, Etc. on Certain Terms 61
Section 11.02 . Carnival plc May Consolidate, Etc. on Certain Terms 52
Section 11.03 . Opinion of Counsel and Officer’s Certificate to be Given to
Trustee 63
Article 12
Immunity of Incorporators, Stockholders, Officers and Directors
Section 12.01 . Indenture, Notes and Guarantees Solely Corporate Obligations 63
Article 13
Guarantees
Section 13.01 . Guarantees 64
Section 13.02 . Execution and Delivery 65
Section 13.03 . Release of Guarantees 66
Section 13.04 . Limitation on the Guarantors’ Liability 66
Section 13.05 . Limitation on the Italian Guarantor’s Liability 67
Section 13.06 . Subrogation 68
Section 13.07 . Benefits Acknowledged 68
Section 13.08 . “Trustee” to Include Paying Agent 68
Article 14



--------------------------------------------------------------------------------



Conversion of Notes
Section 14.01 . Conversion Privilege 68
Section 14.02 . Conversion Procedure; Settlement Upon Conversion 72
Section 14.03 . Increase in Conversion Rate Upon Conversion in Connection with a
Make-Whole Fundamental Change or a Tax Redemption 78
Section 14.04 . Adjustment of Conversion Rate 80
Section 14.05 . Adjustments of Prices 91
Section 14.06 . Shares to Be Fully Reserved 91
Section 14.07 . Effect of Recapitalizations, Reclassifications and Changes of
the Common Stock 92
Section 14.08 . Certain Covenants 94
Section 14.09 . Responsibility of Trustee 94
Section 14.10 . Notice to Holders Prior to Certain Actions 95
Section 14.11 . Stockholder Rights Plans 96
Article 15
Purchase of Notes at Option of Holders
Section 15.01 . Intentionally Omitted 96
Section 15.02 . Repurchase at Option of Holders Upon a Fundamental Change 96
Section 15.03 . Withdrawal of Fundamental Change Repurchase Notice 100
Section 15.04 . Deposit of Fundamental Change Repurchase Price 100
Section 15.05 . Covenant to Comply with Applicable Laws Upon Repurchase of
Notes 100
Article 16
Redemption Only for Taxation Reasons
Section 16.01 . No Redemption Except for Taxation Reasons 101
Section 16.02 . Notice of Tax Redemption 102
Section 16.03 . Payment of Notes Called for Tax Redemption 104
Section 16.04 . Holders’ Right to Avoid Redemption 104
Section 16.05 . Restrictions on Tax Redemption 104
Section 16.06 . Mutatis Mutandis 105
Article 17
Miscellaneous Provisions
Section 17.01 . Provisions Binding on Company’s and the Guarantors’
Successors 105
Section 17.02 . Official Acts by Successor Entity 105
Section 17.03 . Addresses for Notices, Etc. 105
Section 17.04 . Governing Law 106
Section 17.05 . Intentionally Omitted 106
Section 17.06 . Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee 106
Section 17.07 . Legal Holidays 107
Section 17.08 . No Security Interest Created 107



--------------------------------------------------------------------------------



Section 17.09 . Benefits of Indenture 107
Section 17.10 . Table of Contents, Headings, Etc. 107
Section 17.11 . Authenticating Agent 107
Section 17.12 . Execution in Counterparts 108
Section 17.13 . Severability 108
Section 17.14 . Waiver of Jury Trial 109
Section 17.15 . Force Majeure 109
Section 17.16 . Calculations 109
Section 17.17 . U.S.A. Patriot Act 110
Section 17.18 . FATCA 110


EXHIBITS
Exhibit A Form of Note A-1
Exhibit B  Form of Free Transferability Certificate      B-1
Exhibit C  Form of Supplemental Indenture        C-1






--------------------------------------------------------------------------------



INDENTURE, dated as of April 6, 2020, among Carnival Corporation, a corporation
duly organized and existing under the laws of the Republic of Panama, as issuer
(the “Company”, as more fully set forth in Section 1.01), Carnival plc, a
company incorporated and registered under the laws of England and Wales
(“Carnival plc”), the Subsidiary Guarantors listed on the signature pages hereto
and U.S. Bank National Association, a national banking association organized
under the laws of the United States of America, as trustee (the “Trustee”, as
more fully set forth in Section 1.01).
W I T N E S S E T H:
WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its 5.75% Convertible Senior Notes due 2023 (the “Notes”), initially
in an aggregate principal amount of $1,950,000,000 (as automatically increased
by the aggregate principal amount of Notes, if any, purchased by the initial
purchasers of the Notes pursuant to the option granted to them in the Purchase
Agreement), and each of the Guarantors has duly authorized the issuance of its
Guarantee and in order to provide the terms and conditions upon which the Notes
are to be authenticated, issued and delivered, the Company and the Guarantors
have duly authorized the execution and delivery of this Indenture; and
WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided; and
WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as provided in this Indenture, the valid, binding and
legal obligations of the Company, and this Indenture the valid, binding and
legal obligations of the Company and the Guarantors, have been done and
performed, and the execution of this Indenture and the issuance hereunder of the
Notes and the Guarantees have in all respects been duly authorized.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the Holders thereof,
each of the Company and the Guarantors covenants and agrees with the Trustee for
the equal and proportionate benefit of the respective Holders from time to time
of the Notes (except as otherwise provided below), as follows:
ARTICLE 1
DEFINITIONS


Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. The words
“herein,” “hereof,” “hereunder,” and words of similar import refer to
1

--------------------------------------------------------------------------------



this Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.
“Additional Amounts” shall have the meaning specified in Section 4.07(a).
“Additional Interest” means all amounts, if any, payable pursuant to Section
4.06(d), Section 4.06(e) and Section 6.03, as applicable.
“Additional Shares” shall have the meaning specified in Section 14.03(a).
“Adequate Cash Conversion Provisions” shall have the meaning specified in
Section 15.02(e).
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Applicable Procedures” means, with respect to a Depositary, as to any matter at
any time, the policies and procedures of such Depositary, if any, that are
applicable to such matter at such time.
“Authorized Denomination” means, with respect to a Note, a minimum principal
amount thereof equal to $1,000 or any integral multiple of $1,000 in excess
thereof.
“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar U.S. federal or state law or the laws of any other jurisdiction (or any
political subdivision thereof) relating to bankruptcy, insolvency, voluntary or
judicial liquidation, composition with creditors, reprieve from payment,
controlled management, fraudulent conveyance, general settlement with creditors,
reorganization or similar or equivalent laws affecting the rights of creditors
generally. For the avoidance of doubt, the provisions of the UK Companies Act
2006 governing a solvent reorganisation or a voluntary liquidation thereunder
shall not be deemed to be Bankruptcy Laws.
“Bid Solicitation Agent” means the Person appointed by the Company to solicit
bids for the Trading Price of the Notes in accordance with Section 14.01(b)(i).
The Company shall initially act as the Bid Solicitation Agent.
“Board of Directors” means, with respect to the Company or any Guarantor, the
board of directors or equivalent body of the Company or such Guarantor, as the
case may be, or a committee of such board duly authorized to act for it
hereunder.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors,
2

--------------------------------------------------------------------------------



and to be in full force and effect on the date of such certification, and
delivered to the Trustee.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in New York City or London are authorized or required by
law, regulation or executive order to close.
“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity; provided that securities
that are convertible into or exchangeable for Capital Stock shall not constitute
Capital Stock prior to their conversion or exchange, as the case may be.
“Carnival Group” means Company, Carnival plc and all of their respective direct
and indirect Subsidiaries.
“Carnival plc” shall have the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 11, shall include its
successors and assigns.
“Cash Settlement” shall have the meaning provided in Section 14.02(a).
“Certificated Notes” means permanent certificated Notes in registered form
issued in minimum denominations of $1,000 principal amount and integral
multiples of $1,000 in excess thereof.
“Change in Tax Law” shall have the meaning provided in Section 16.01(b).
“Clause A Distribution” shall have the meaning specified in Section 14.04(c).
“Clause B Distribution” shall have the meaning specified in Section 14.04(c).
“Clause C Distribution” shall have the meaning specified in Section 14.04(c).
“close of business” means 5:00 p.m. (New York City time).
“Code” means the Internal Revenue Code of 1986, as amended.
“Combination Settlement” shall have the meaning provided in Section 14.02(a).
“Commission” means the U.S. Securities and Exchange Commission.
“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.
3

--------------------------------------------------------------------------------



“Common Stock” means the common stock of the Company, par value $0.01 per share,
subject to Section 14.07, and provided, that references to shares of “Common
Stock” issuable upon conversion of the Notes shall be deemed to include the
trust shares of beneficial interest in the P&O Princess Special Voting Trust
(the “P&O Trust Shares”), which trust shares represent a beneficial interest in
the special voting share issued by Carnival plc and are paired with, are not
separable from and are listed together with the Common Stock on the New York
Stock Exchange.
“Company” shall have the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 11, shall include its
successors and assigns.
“Company Order” means a written order of the Company, signed by an Officer of
the Company.
“Conversion Agent” shall have the meaning specified in Section 4.02.
“Conversion Date” shall have the meaning specified in Section 14.02(c).
“Conversion Obligation” shall have the meaning specified in Section 14.01(a).
“Conversion Price” means as of any date, $1,000, divided by the Conversion Rate
as of such date.
“Conversion Rate” shall have the meaning specified in Section 14.01(a).
“Corporate Trust Office” means the principal designated office of the Trustee at
which at any time its corporate trust business shall be administered, which
office at the date hereof is located at West Side Flats St Paul, 60 Livingston
Ave, Saint Paul, MN 55107, EP-MN-WS3C Attention: Corporate Trust Administration,
or such other address as the Trustee may designate from time to time by notice
to the Holders and the Company, or the principal designated corporate trust
office of any successor Trustee (or such other address as such successor Trustee
may designate from time to time by notice to the Holders and the Company).
“Custodian” means the Trustee, as custodian for The Depository Trust Company,
with respect to the Global Notes, or any successor entity thereto.
“Daily Conversion Value” means, for each of the 40 consecutive VWAP Trading Days
during the relevant Observation Period, 1/40th of the product of (i) the
Conversion Rate on such VWAP Trading Day and (ii) the Daily VWAP for such VWAP
Trading Day.
“Daily Measurement Value” shall have the meaning specified in the definition of
“Daily Settlement Amount.”
4

--------------------------------------------------------------------------------



“Daily Settlement Amount,” for each of the 40 consecutive VWAP Trading Days
during the relevant Observation Period, shall consist of:
(a) cash in an amount equal to the lesser of (i) the Specified Dollar Amount, if
any, divided by 40 (such quotient, the “Daily Measurement Value”) and (ii) the
Daily Conversion Value for such VWAP Trading Day; and
(b) if the Daily Conversion Value on such VWAP Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such VWAP Trading Day.
“Daily VWAP” means, for each of the 40 consecutive VWAP Trading Days during the
relevant Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “CCL<equity> AQR”
(or its equivalent successor if such page is not available) in respect of the
period from the scheduled open of trading until the scheduled close of trading
of the primary trading session on such VWAP Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such VWAP Trading Day determined, using a volume-weighted
average method, by a U.S. nationally recognized independent investment banking
firm retained for this purpose by the Company). The “Daily VWAP” shall be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.
“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.
“Defaulted Amounts” means any amounts on any Note (including, without
limitation, the Redemption Price, the Fundamental Change Repurchase Price, cash
conversion consideration due upon conversion, principal and interest) that are
payable but are not punctually paid or duly provided for.
“Depositary” means, with respect to each Global Note, the Person specified in
Section 2.05(b) as the Depositary with respect to such Notes, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.
“Distributed Property” shall have the meaning specified in Section 14.04(c).
“effective date” means the first date on which shares of the Common Stock trade
on the Relevant Stock Exchange, regular way, reflecting the relevant share split
or share combination, as applicable.
“EIB Facility” means the finance contract, dated as of June 5, 2009, between the
Italian Guarantor, as borrower, and the European Investment Bank, as lender, as
amended on September 7, 2015, and as further amended, restated, supplemented,
waived, replaced
5

--------------------------------------------------------------------------------



(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the indebtedness under such agreement or agreement or any successor or
replacement agreement or agreements or increasing the amount loaned thereunder.
“Event Effective Date” shall have the meaning specified in Section 14.03(c).
“Event of Default” shall have the meaning specified in Section 6.01.
“Existing Secured Notes” means the 7.875% Debentures due 2027 of Carnival plc.
“Ex-Dividend Date” means the first date on which shares of Common Stock trade on
the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Company or, if applicable, from the seller of Common Stock on such exchange or
market (in the form of due bills or otherwise) as determined by such exchange or
market.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Expiration Date” shall have the meaning specified in Section 14.04(e).
“Expiration Time” shall have the meaning specified in Section 14.04(e).
“FATCA” means Section 1471 through 1474 of the Code and any Treasury regulations
thereunder.
“First Priority Secured Notes” shall mean the Company’s 11.500% First-Priority
Senior Secured Notes due 2023.
“Form of Assignment and Transfer” shall mean the “Form of Assignment and
Transfer” attached as Attachment 3 to the Form of Note attached hereto as
Exhibit A.
“Form of Fundamental Change Repurchase Notice” shall mean the “Form of
Fundamental Change Repurchase Notice” attached as Attachment 2 to the Form of
Note attached hereto as Exhibit A.
“Form of Notice of Conversion” shall mean the “Form of Notice of Conversion”
attached as Attachment 1 to the Form of Note attached hereto as Exhibit A.
“Fundamental Change” shall be deemed to have occurred at the time after the
Notes are originally issued if any of the following occurs:
6

--------------------------------------------------------------------------------



(a) (1) a “person” or “group” (as such terms are used for the purposes of
Section 13(d) and 14(d) of the Exchange Act), other than Permitted Holders, is
or becomes the “beneficial owner” (as such term is used in Rule 13d-3 under the
Exchange Act), directly or indirectly of such Capital Stock of the Company and
Carnival plc, in each case is entitled to exercise or direct the exercise of
more than 50% of the rights to vote to elect members of the Board of Directors
of each of the Company and Carnival plc; or (2) any Permitted Holder or
Permitted Holders has become, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Agent) of more than 50% of the
Company’s Common Equity;
(b) the consummation of (A) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation, amalgamation or merger of the Company pursuant to which
the Common Stock will be converted into cash, securities or other property or
assets (or any combination thereof); or (C) any sale, lease or other transfer in
one transaction or a series of transactions of all or substantially all of the
Company’s and the Company’s Subsidiaries’ consolidated assets, taken as a whole,
to any Person other than Carnival plc or one of the Company’s Wholly-Owned
Subsidiaries; provided, however, that a transaction described in clause (A) or
(B) in which the holders of all classes of the Common Equity of the Company and
Carnival plc immediately prior to such transaction own, directly or indirectly,
more than 50% of all classes of Common Equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions vis-à-vis each other as such
ownership immediately prior to such transaction shall not be a Fundamental
Change pursuant to this clause (b);
(c) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
(d) the Common Stock (or other common equity or American Depositary Shares in
respect of common equity for which the Notes are convertible) ceases to be
listed or quoted on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or any of their respective successors);
provided, however, that a transaction or transactions described in clauses (a)
or (b) above shall not constitute a Fundamental Change, if at least 90% of the
consideration received or to be received by the holders of the Company’s Common
Stock, excluding cash payments for fractional shares and cash payments made in
respect of dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common equity or American Depositary Shares
in respect of common stock that are listed or quoted on any of the New York
Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or
any of their respective successors) or will be so listed or quoted when issued
or exchanged in connection with such transaction or transactions, and as a
result of such transaction or transactions such consideration becomes the
Reference
7

--------------------------------------------------------------------------------



Property for the Notes (subject to the provisions set forth in Section 14.02).
In addition, no Fundamental Change shall be deemed to occur under clause (a) or
clause (b) of this definition solely as a result of either the Company (or any
Subsidiary thereof) or Carnival plc (or any Subsidiary thereof) acquiring or
owning, at any time, any or all of the Capital Stock of each other, so long as
such transaction otherwise complies with this Indenture.
Any event, transaction or series of related transactions that constitute a
Fundamental Change under both clause (a) and clause (b) above (determined
without regard to the proviso in clause (b) above) shall be deemed to be a
Fundamental Change solely under clause (b) above.
“Fundamental Change Company Notice” shall have the meaning specified in Section
15.02(c).
“Fundamental Change Repurchase Date” shall have the meaning specified in Section
15.02(a).
“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 15.02(b)(i).
“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 15.02(a).
“Global Note” shall have the meaning specified in Section 2.05(a).
“Guarantees” means the joint and several guarantees of the Company’s payment
obligations under this Indenture and the Notes, issued by the Guarantors
pursuant to Article 13 of this Indenture.
“Guarantors” means Carnival plc and the Subsidiary Guarantors.
“Holder,” as applied to any Note, or other similar terms (but excluding the term
“beneficial holder”), shall mean any person in whose name at the time a
particular Note is registered on the Note Register. The registered Holder of a
Note shall be treated as its owner for all purposes.
“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.
“Interest Payment Date” means April 1 and October 1 of each year, beginning on
October 1, 2020.
“Issue Date” means April 6, 2020.
“Italian Guarantor” means Costa Crociere S.p.A.
8

--------------------------------------------------------------------------------



“Last Reported Sale Price” per share of the Common Stock (or any other security)
on any date means:
(a) the closing sale price per share (or if no closing sale price is reported,
the average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on such date as reported
in composite transactions for the Relevant Stock Exchange;
(b) if the Common Stock (or such other security) is not listed for trading on a
Relevant Stock Exchange on such date, the last quoted bid price per share for
the Common Stock in the over-the-counter market on such date as reported by OTC
Markets Group Inc. or a similar organization; and
(c) if the Common Stock (or such other security) is not so quoted, the average
of the mid-point of the last bid and ask prices per share for the Common Stock
on such date from each of at least three nationally recognized independent
investment banking firms selected by the Company for this purpose.
“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change, after giving effect to any exceptions to or exclusions
from the definition thereof, but without regard to the proviso in clause (b) of
the definition thereof.
“Make-Whole Fundamental Change Company Notice” shall have the meaning specified
in Section 14.03(b).
“Market Disruption Event” means:
(a)  a failure by the Relevant Stock Exchange to open for trading during its
regular trading session; or
(b)  the occurrence or existence prior to 1:00 p.m., New York City time, on any
Scheduled Trading Day for the Common Stock for more than one half-hour period in
the aggregate during regular trading hours of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the Relevant Stock Exchange or otherwise) in the Common Stock or in any
options contracts or futures contracts relating to the Common Stock.
“Maturity Date” means April 1, 2023.
“Measurement Period” shall have the meaning specified in Section 14.01(b)(i).
“No Redemption Notice” shall have the meaning specified in Section 16.04.
“Note” or “Notes” shall have the meaning specified in the first paragraph of the
recitals of this Indenture.
9

--------------------------------------------------------------------------------



“Note Register” shall have the meaning specified in Section 2.05.
“Note Registrar” shall have the meaning specified in Section 2.05.
“Notice of Conversion” shall have the meaning specified in Section
14.02(b)(ii)(A).
“Notice of Tax Redemption” shall have the meaning specified in Section 16.02(a).
“Observation Period” with respect to any Note surrendered for conversion means:
(a) if the relevant Conversion Date occurs prior to January 1, 2023, the 40
consecutive VWAP Trading Day period beginning on, and including, the second VWAP
Trading Day immediately succeeding such Conversion Date; and
(b) if the relevant Conversion Date occurs on or after January 1, 2023, the 40
consecutive VWAP Trading Day period beginning on, and including, the 41st
Scheduled Trading Day immediately preceding the Maturity Date.
“Offering Memorandum” means the offering memorandum dated April 1, 2020 relating
to the offering and sale of the Notes.
“Officer” means, with respect to any Person, the Chairman or Vice Chairman of
the Board of Directors, the President, an Executive Vice President, a Vice
President, the Treasurer, an Assistant Treasurer, the Controller, an Assistant
Controller, the Secretary, an Assistant Secretary, or any individual designated
by the Board of Directors of such Person.
“Officer’s Certificate” means a certificate signed on behalf of the Company by
an Officer of the Company that meets the requirements of Section 17.06.
“open of business” means 9:00 a.m. (New York City time).
“Opinion of Counsel” means an opinion from legal counsel which is reasonably
acceptable to the Trustee, that meets the requirements of Section 17.06, which
opinion may contain customary exemptions and qualifications as to the matters
set forth herein. The counsel may be an employee of or counsel to the Company or
any Subsidiary of the Company.
“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 8.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:
(a) Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;
10

--------------------------------------------------------------------------------



(b) Notes, or portions thereof, that have become due and payable and in respect
of which monies in the necessary amount shall have been deposited in trust with
the Trustee or with any Paying Agent (other than the Company) or shall have been
set aside and segregated in trust by the Company (if the Company shall act as
its own Paying Agent);
(c) Notes that have been paid pursuant to Section 2.06 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.06 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course;
(d) Notes surrendered for purchase in accordance with Article 15 for which the
Paying Agent holds money sufficient to pay the Fundamental Change Repurchase
Price, in accordance with Section 15.04(b);
(e) Notes converted pursuant to Article 14 and required to be cancelled pursuant
to Section 2.08; and
(f) Notes repurchased by the Company.
“Ownership Limitation” means the restrictions contained in Article XII of the
Company’s Articles of Incorporation (or a successor provision in the Company’s
Articles of Incorporation as it may be further amended).
“Paying Agent” shall have the meaning specified in Section 4.02.
“Permitted Holder” means:
(a)each of Marilyn B. Arison, Micky Arison, Shari Arison, Michael Arison or
their spouses, the children or lineal descendants of Marilyn B. Arison, Micky
Arison, Shari Arison, Michael Arison or their spouses, any trust established for
the benefit of (or any charitable trust or non-profit entity established by) any
Arison family member mentioned in this clause (a), or any trustee, protector or
similar person of such trust or non-profit entity or any “person” (as such term
is used in Section 13(d) or 14(d) of the Exchange Act), directly or indirectly,
controlling, controlled by or under common control with any Permitted Holder
mentioned in this clause (a); and
(b)any “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act) the members of which include any of the Permitted Holders
specified in clause (a) above, and that (directly or indirectly) hold or acquire
beneficial ownership of Capital Stock of the Company and/or Carnival plc (a
“Permitted Holder Group”), provided that in the case of this clause (b), the
Permitted Holders specified in clause (a) collectively, directly or indirectly,
beneficially own more than 50% on a fully diluted basis of the Capital Stock of
the Company and Carnival plc held by such Permitted Holder Group. Any one or
more persons or group whose acquisition of beneficial ownership constitutes a
Fundamental Change in respect of which a
11

--------------------------------------------------------------------------------



Fundamental Change Repurchase Offer is made in accordance with the requirements
of this Indenture will thereafter, together with its (or their) affiliates,
constitute an additional Permitted Holder or Permitted Holders, as applicable,
and the addition of such persons or group will not result in a Fundamental
Change pursuant to clause (a)(2) of the definition thereof.
“Permitted Jurisdictions” means (i) any state of the United States of America,
the District of Columbia or any territory of the United States of America, (ii)
Panama, (iii) Bermuda, (iv) the Commonwealth of The Bahamas, (v) the Isle of
Man, (vi) the Marshall Islands, (vii) Malta, (vii) the United Kingdom, (viii)
Curaçao, (ix) Liberia, (x) Barbados, (xi) Singapore, (xii) Hong Kong, (xiii) the
People's Republic of China, (xiv) the Commonwealth of Australia and (xv) any
member state of the European Economic Area as of the Issue Date and any states
that may accede to the European Economic Area following the Issue Date.
“Person” means any individual, association, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
“Physical Settlement” shall have the meaning provided in Section 14.02(a).
“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.
“Purchase Agreement” means the purchase agreement dated as of April 1, 2020
among the Company, Carnival plc, the subsidiary guarantors party thereto, BofA
Securities, Inc., Goldman Sachs & Co. LLC and J.P. Morgan Securities LLC,
relating to the Notes.
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other applicable
security) have the right to receive any cash, securities or other property or in
which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of holders of Common Stock (or other applicable
security) entitled to receive such cash, securities or other property (whether
such date is fixed by the Board of Directors, statute, contract or otherwise).
“Redemption Price” means, for any Notes to be redeemed pursuant to Section
16.01, 100% of the principal amount of such Notes, plus accrued and unpaid
interest, if any, to, but not including, the Tax Redemption Date and all
Additional Amounts (if any) then due or which will become due on the Tax
Redemption Date as a result of the
12

--------------------------------------------------------------------------------



redemption or otherwise (subject to the right of Holders on the Regular Record
Date to receive interest due on the relevant Interest Payment Date and
Additional Amounts (if any) in respect thereof).
“Redemption Reference Date” means, for any exchange of Notes in connection with
a Tax Redemption, the date of the Notice of Tax Redemption.
“Reference Property” shall have the meaning specified in Section 14.07(a).
“Regular Record Date,” with respect to any Interest Payment Date, shall mean the
March 15 and September 15 (whether or not such day is a Business Day), as the
case may be, immediately preceding such Interest Payment Date.
“Relevant Stock Exchange” means the New York Stock Exchange or, if the Common
Stock is not then listed on the New York Stock Exchange, the principal other
U.S. national or regional securities exchange on which the Common Stock (or any
other security) is then listed.
“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.05(b).
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, senior associate,
associate, trust officer or any other officer of the Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred because of such person’s knowledge of and familiarity with the
particular subject and who shall have direct responsibility for the
administration of this Indenture.
“Restricted Securities” shall have the meaning specified in Section 2.05(b).
“Rule 144” means Rule 144 as promulgated under the Securities Act.
“Rule 144A” means Rule 144A as promulgated under the Securities Act.
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
Relevant Stock Exchange. If the Common Stock is not so listed or admitted for
trading on a Relevant Stock Exchange, “Scheduled Trading Day” means a “Business
Day.”
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Settlement Amount” has the meaning specified in Section 14.02(a)(iii).
13

--------------------------------------------------------------------------------



“Settlement Method” means, with respect to any conversion of Notes, Physical
Settlement, Cash Settlement or Combination Settlement, as elected (or deemed to
have been elected) by the Company.
“Significant Subsidiary” means a Subsidiary of the Company that is a
“significant subsidiary” as defined under Rule 1-02(w) of Regulation S-X.
“Specified Corporate Event” shall have the meaning specified in Section
14.07(a).
“Specified Dollar Amount” means, with respect to any conversion of Notes, the
maximum cash amount per $1,000 principal amount of Notes to be received upon
conversion as specified by the Company (or deemed specified) in the notice
specifying the Company’s chosen Settlement Method.
“Spin-Off” shall have the meaning specified in Section 14.04(c).
“Stock Price” shall have the meaning specified in Section 14.03(c).
“Subsidiary” means, with respect to any specified Person:
(a) any corporation, association or other business entity (other than a
partnership) of which more than 50% of the total voting power of Capital Stock
of such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors or comparable
governing body of such Person (in the case of a limited liability company, the
voting power to elect managers or otherwise control the actions of such limited
liability company), is at the time owned or controlled, directly or through
another Subsidiary, by that Person or one or more of the other Subsidiaries of
that Person (or a combination thereof); and
(b) any partnership (1) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (2) the only general
partners of which are that Person or one or more Subsidiaries of that Person.
“Subsidiary Guarantor” means each of (1) the Company’s and Carnival plc’s
Subsidiaries listed on the signature pages to this Indenture and (2) any other
Subsidiary of the Company or Carnival plc that becomes a Guarantor in accordance
with Section 4.04(d)5 of this Indenture, in each case until such time as any
such Guarantor shall be released and relieved of its obligations pursuant to
Section 13.03 of this Indenture.
“Successor Company” shall have the meaning specified in Section 11.01(a)(i).
“Successor Guarantor” shall have the meaning specified in Section 11.02(a)(i).
“Tax Jurisdiction” shall have the meaning specified in Section 4.07(a).
“Tax Redemption” shall have the meaning set forth in Section 16.01.
14

--------------------------------------------------------------------------------



“Tax Redemption Date” shall have the meaning specified in Section 16.012.
“Trading Day” means a day on which:
(a) trading in the Common Stock (or any other security for which a Last Reported
Sale Price must be determined) generally occurs on the Relevant Stock Exchange
or, if the Common Stock (or such other security) is not then listed on a
Relevant Stock Exchange, on the principal other market on which the Common Stock
(or such other security) is then traded; and
(b) a Last Reported Sale Price per share for the Common Stock (or any other
security for which a Last Reported Sale Price must be determined) is available
on the Relevant Stock Exchange or such other market;
provided, that, if the Common Stock (or such other security) is not so listed or
traded, “Trading Day” means a “Business Day.”
“Trading Price” per $1,000 principal amount of the Notes on any date of
determination means the average of the secondary market bid quotations obtained
in writing by the Bid Solicitation Agent for $5,000,000 principal amount of
Notes at approximately 3:30 p.m. (New York City time) on such determination date
from three independent U.S. nationally recognized securities dealers the Company
selects for this purpose; provided that if three such bids cannot reasonably be
obtained by the Bid Solicitation Agent but two such bids are obtained, then the
average of such two bids shall be used, and if only one such bid can reasonably
be obtained by the Bid Solicitation Agent, that one bid shall be used. If the
Bid Solicitation Agent cannot reasonably obtain at least one bid for $5,000,000
principal amount of Notes from an independent U.S. nationally recognized
securities dealer, then the Trading Price per $1,000 principal amount of Notes
shall be deemed to be less than 98% of the product of the Last Reported Sale
Price per share of the Common Stock and the Conversion Rate on such day.
“transfer” shall have the meaning specified in Section 2.05(b).
“Trigger Event” shall have the meaning specified in Section 14.04(c).
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder.
“Unit of Reference Property” shall have the meaning specified in Section
14.07(a).
“Valuation Period” shall have the meaning specified in Section 14.04(c).
15

--------------------------------------------------------------------------------



“VWAP Trading Day” means a day on which:
(a) there is no Market Disruption Event; and
(b) trading in the Common Stock generally occurs on the Relevant Stock Exchange.
If the Common Stock is not so listed or admitted for trading on any Relevant
Stock Exchange, “VWAP Trading Day” means a “Business Day.”
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.
Section 1.02. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Note in this Indenture shall be
deemed to include Additional Interest if, in such context, Additional Interest
is, was or would be payable pursuant to any of Section 4.06(d), Section 4.06(e)
and Section 6.03. Unless the context otherwise requires, any express mention of
Additional Interest in any provision hereof shall not be construed as excluding
Additional Interest in those provisions hereof where such express mention is not
made.
Section 1.03. No Incorporation by Reference of the Trust Indenture Act This
Indenture is not qualified under the Trust Indenture Act, and the Trust
Indenture Act shall not apply to or in any way govern the terms of this
Indenture. As a result, no provisions of the Trust Indenture Act are
incorporated into this Indenture unless expressly incorporated pursuant to this
Indenture.
ARTICLE 2
ISSUE, DESCIPRTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES


Section 2.01. Designation and Amount. The Notes shall be designated as the
“5.75% Convertible Senior Notes due 2023.” The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $1,950,000,000 (as automatically increased by the aggregate principal
amount of Notes, if any, purchased by the initial purchasers of the Notes
pursuant to the option granted to them in the Purchase Agreement), subject to
Section 2.10 and except for Notes authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of other Notes to the extent
expressly permitted hereunder.


Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, the terms and provisions of which shall
constitute, and are hereby expressly incorporated in and made a part of this
Indenture. To the extent applicable, the Company, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.
16

--------------------------------------------------------------------------------



Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian or the Depositary, or as may be
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.


Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as any Officer executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.
Each Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect purchases,
cancellations, conversions, transfers or exchanges permitted hereby. Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in such manner and
upon instructions given by the Holder of such Notes in accordance with this
Indenture. Payment of principal (including the Redemption Price and the
Fundamental Change Repurchase Price, if applicable) of, and accrued and unpaid
interest on, a Global Note shall be made to the Holder of such Note on the date
of payment, unless a record date or other means of determining Holders eligible
to receive payment is provided for herein.
Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts
(a)The Notes shall be issuable in registered form without coupons in minimum
denominations of $1,000 principal amount and integral multiples of $1,000 in
excess thereof. Each Note shall be dated the date of its authentication and
shall bear interest from the date specified on the face of the form of Note
attached as Exhibit A hereto. Accrued interest on the Notes shall be computed on
the basis of a 360-day year composed of twelve 30-day months and, for a partial
month, on the basis of the number of days actually elapsed in a 30-day month.
(b)The Person in whose name any Note (or its Predecessor Note) is registered on
the Note Register at the close of business on the Regular Record Date
immediately preceding the relevant Interest Payment Date shall be entitled to
receive the interest payable on such Interest Payment Date. However, the Company
shall not pay in cash accrued interest on any Notes when they are converted,
except in the circumstances described in Article 14. Interest shall be
17

--------------------------------------------------------------------------------



payable at the office or agency of the Company maintained by the Company for
such purposes, which shall initially be the Corporate Trust Office. The Company
shall pay interest:
(i) on any Certificated Notes (A) to Holders holding Certificated Notes having
an aggregate principal amount of $5,000,000 or less, by check mailed to the
Holders of these Notes at their address as it appears in the Note Register and
(B) to Holders holding Certificated Notes having an aggregate principal amount
of more than $5,000,000, either by check mailed to such Holders or, upon
application by such a Holder to the Paying Agent not later than the relevant
Regular Record Date, by wire transfer in immediately available funds to that
Holder’s account within the United States, which application shall remain in
effect until the Holder notifies the Note Registrar to the contrary in writing;
and
(ii) on any Global Note by wire transfer of immediately available funds to the
account of the Depositary or its nominee.
(c)Any Defaulted Amounts shall forthwith cease to be payable to the Holder on
the relevant payment date but shall accrue interest per annum at the rate borne
by the Notes from, and including, such relevant payment date, and such Defaulted
Amounts together with such interest thereon shall be paid by the Company, at its
election in each case, as provided in clauses (i) or (ii) below:
(i) The Company may elect to make payment of any Defaulted Amounts to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Amounts, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of the Defaulted
Amounts proposed to be paid on each Note and the date of the proposed payment
(which shall be not less than 25 days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Amounts or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Amounts as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Amounts which shall be not more than 15 days and not less than
10 days prior to the date of the proposed payment, and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Company shall promptly notify the Trustee in writing of such special record date
and the Trustee, in the name and at the expense of the Company, shall cause
notice of the proposed payment of such Defaulted Amounts and the special record
date therefor to be sent to each Holder at its address as it appears in the Note
Register, not less than 10 days prior to such special record date. Notice of the
proposed payment of such Defaulted Amounts and the special record date therefor
having been sent, such Defaulted Amounts shall be paid to the Persons in whose
names the Notes (or their respective Predecessor Notes) are registered at the
close of
18

--------------------------------------------------------------------------------



business on such special record date and shall no longer be payable pursuant to
the following clause (ii) of this Section 2.03(c).
(ii) The Company may make payment of any Defaulted Amounts in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system and the Depositary, if, after written notice given by the
Company to the Trustee of the proposed payment pursuant to this clause, such
manner of payment shall be deemed reasonably satisfactory to the Trustee.
(iii) The Trustee shall not at any time be under any duty or responsibility to
any holder of Notes to determine the Defaulted Amounts, or with respect to the
nature, extent, or calculation of the amount of Defaulted Amounts owed, or with
respect to the method employed in such calculation of the Defaulted Amounts.
Section 2.04. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual, electronic or
facsimile signature of at least one of its Officers.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order, Officer’s Certificate and
Opinion of Counsel for the authentication and delivery of such Notes and the
documents required under Section 17.06, and the Trustee in accordance with such
Company Order shall authenticate and deliver such Notes, without any further
action by the Company hereunder. Notwithstanding anything to the contrary in
this Indenture, no Opinion of Counsel shall be required for the Trustee to
authenticate and make available for delivery of Notes on the Issue Date.
Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually by an authorized signatory of the Trustee (or an
authenticating agent appointed by the Trustee as provided by Section 17.11),
shall be entitled to the benefits of this Indenture or be valid or obligatory
for any purpose. Such certificate by the Trustee (or such an authenticating
agent) upon any Note executed by the Company shall be conclusive evidence that
the Note so authenticated has been duly authenticated and delivered hereunder
and that the Holder is entitled to the benefits of this Indenture.
In case any Officer of the Company who shall have signed any of the Notes shall
cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the Person who signed such Notes had not ceased to be such Officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be an Officer of the
Company, although at the date of the execution of this Indenture any such Person
was not such an Officer.
19

--------------------------------------------------------------------------------



Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary. The Company shall cause to be kept at the Corporate Trust
Office a register (the register maintained in such office or in any other office
or agency of the Company designated pursuant to Section 4.02, the “Note
Register”) in which, subject to such reasonable regulations or procedures as it
may prescribe, the Company shall provide for the registration of Notes and
transfers of Notes. Such register shall be in written form or in any form
capable of being converted into written form within a reasonable period of time.
The Trustee is hereby initially appointed the “Note Registrar” for the purpose
of registering Notes and transfers of Notes as herein provided. The Company may
appoint one or more co-Note Registrars in accordance with Section 4.02.
Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-registrar, and satisfaction of the requirements for such transfer set
forth in this Section 2.05, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any Authorized Denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.
Notes may be exchanged for other Notes of any Authorized Denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 4.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Holder making
the exchange is entitled to receive, bearing registration numbers not
contemporaneously outstanding.
All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-Note Registrar) be duly endorsed, or be accompanied by
a written instrument or instruments of transfer in form satisfactory to the
Company and duly executed, by the Holder thereof or its attorney-in-fact duly
authorized in writing.
No service charge shall be imposed by the Company, the Trustee, the Note
Registrar or any co-Note Registrar for any registration of transfer or exchange
of Notes, but the Company or the Trustee may require a Holder to pay a sum
sufficient to cover any transfer tax or other similar governmental charge
required by law or permitted pursuant to this Indenture.
None of the Company, the Trustee, the Note Registrar or any co-Note Registrar
shall be required to exchange or register a transfer of (i) any Notes
surrendered for conversion or, if a portion of any Note is surrendered for
conversion, such portion thereof surrendered for conversion, (ii) any Notes, or
a portion of any Note, surrendered for repurchase (and not withdrawn) in
accordance with Article 15 or (iii) any Notes, or a portion of any Note,
surrendered for redemption in accordance with ‎Article 16.
All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and
20

--------------------------------------------------------------------------------



entitled to the same benefits under this Indenture as the Notes surrendered upon
such registration of transfer or exchange.
(a)So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, subject to the fourth paragraph
from the end of Section 2.05(b) all Notes shall be represented by one or more
Notes in global form (each, a “Global Note”) registered in the name of the
Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
Certificated Note, shall be effected through the Depositary (but not the Trustee
or the Custodian) in accordance with this Indenture (including the restrictions
on transfer set forth herein) and the Applicable Procedures.
(b)Every Note that bears or is required under this Section 2.05(b) to bear the
legend set forth in this Section 2.05(b) (together with any Common Stock issued
upon conversion of the Notes and required to bear the legend set forth in
Section 2.05(c), collectively, the “Restricted Securities”) shall be subject to
the restrictions on transfer set forth in this Section 2.05(b) (including the
legend set forth below), unless such restrictions on transfer shall be
eliminated or otherwise waived by written consent of the Company, and the Holder
of each such Restricted Security, by such Holder’s acceptance thereof, agrees to
be bound by all such restrictions on transfer. As used in this Section 2.05(b)
and Section 2.05(c), the term “transfer” encompasses any sale, pledge, transfer
or other disposition whatsoever of any Restricted Security.
Until the date (the “Resale Restriction Termination Date”) that is the later of
(1) the date that is one year after the Issue Date, or such shorter period of
time as permitted by Rule 144 under the Securities Act or any successor
provision thereto, and (2) such later date, if any, as may be required by
applicable law, any certificate evidencing such Note (and all securities issued
in exchange therefor or substitution thereof, other than Common Stock, if any,
issued upon conversion thereof which shall bear the legend set forth in Section
2.05(c), if applicable) shall bear a legend in substantially the following form
(unless such Notes have been transferred pursuant to a registration statement
that has become or been declared effective under the Securities Act and that
continues to be effective at the time of such transfer, or sold pursuant to the
exemption from registration provided by Rule 144 or any similar provision then
in force under the Securities Act, or unless otherwise agreed by the Company in
writing, with notice thereof to the Trustee):
THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE
21

--------------------------------------------------------------------------------



MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT EXERCISES SOLE
INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND
(2) AGREES FOR THE BENEFIT OF CARNIVAL CORPORATION (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW EXCEPT:
(A) TO THE COMPANY, CARNIVAL PLC OR ANY SUBSIDIARY THEREOF;
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OF THE COMPANY THAT COVERS
THE RESALE OF THIS SECURITY OR SUCH COMMON STOCK;
(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the Form of
Assignment and Transfer has been checked.
On any Resale Restriction Termination Date, the Company shall, at its option,
deliver to the Trustee a certificate in the form of Exhibit B hereto executed by
an Officer of the Company,
22

--------------------------------------------------------------------------------



and upon the Trustee’s receipt of such certificate the restrictive legend
required by this Section 2.05(b) shall be deemed removed from any Global Notes
representing such Notes without further action on the part of Holders. If the
Company delivers such a certificate to Trustee, the Company shall: (i) notify
Holders of the Notes that the restrictive legend required by this Section
2.05(b) has been removed or deemed removed; and (ii) instruct the Depositary to
change the CUSIP number for the Notes to the unrestricted CUSIP number for the
Notes. It is understood that the Depositary of any Global Note may require a
mandatory exchange or other process to cause such Global Note to be identified
by an unrestricted CUSIP number in the facilities of such Depositary. For the
avoidance of doubt, for Notes that are not in certificated form, the Notes shall
continue to bear Additional Interest pursuant to this paragraph until such time
as they are identified by an unrestricted CUSIP number in the facilities of the
Depositary or any successor depositary for the Notes, as a result of completion
of the Depositary’s mandatory exchange process or otherwise.
Any Note (or security issued in exchange or substitution therefor) (i) as to
which such restrictions on transfer shall have expired in accordance with their
terms, (ii) that has been transferred pursuant to a registration statement that
has become effective or been declared effective under the Securities Act and
that continues to be effective at the time of such transfer or (iii) that has
been sold pursuant to the exemption from registration provided by Rule 144 or
any similar provision then in force under the Securities Act, may, upon
surrender of such Note for exchange to the Note Registrar in accordance with the
provisions of this Section 2.05, be exchanged for a new Note or Notes, of like
tenor and aggregate principal amount, which shall not bear the restrictive
legend required by this Section 2.05(b) and shall not be assigned a restricted
CUSIP number.
The Company shall be entitled to instruct the Custodian in writing to so
surrender any Global Note as to which such restrictions on transfer shall have
expired in accordance with their terms for exchange, and, upon such instruction,
the Custodian shall so surrender such Global Note for exchange; and any new
Global Note so exchanged therefor shall not bear the restrictive legend
specified in this Section 2.05(b) and shall not be assigned a restricted CUSIP
number. The Company shall promptly notify the Trustee upon the occurrence of the
Resale Restriction Termination Date and promptly after a registration statement,
if any, with respect to the Notes or any Common Stock issued upon conversion of
the Notes has been declared effective under the Securities Act.
Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.05(b)), a Global Note may not be
transferred as a whole or in part except (i) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary and (ii) for
transfers of portions of a Global Note in certificated form made upon request of
a member of, or a participant in, the Depositary (for itself or on behalf of a
beneficial owner) by written notice given to the Trustee by or on behalf of the
Depositary in accordance with Applicable Procedures and in compliance with this
Section 2.05(b).
23

--------------------------------------------------------------------------------



The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as the
“Depositary” with respect to each Global Note. Initially, each Global Note shall
be issued to the Depositary, registered in the name of Cede & Co., as the
nominee of the Depositary, and deposited with the Trustee as custodian for Cede
& Co.
If:
(a) the Depositary (i) notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days or (ii) ceases to be a
clearing agency registered under the Exchange Act and a successor depositary is
not appointed within 90 days; or
(b) there has occurred and is continuing an Event of Default and a beneficial
owner of any Note requests through the Depositary that its beneficial interest
therein be issued in a Certificated Note,
the Company shall execute, and the Trustee, upon receipt of an Officer’s
Certificate, an Opinion of Counsel and a Company Order for the authentication
and delivery of Notes, shall authenticate and deliver Certificated Notes to each
beneficial owner of the related Global Notes (or a portion thereof) in an
aggregate principal amount equal to the aggregate principal amount of such
Global Notes in exchange for such Global Notes, and upon delivery of the Global
Notes to the Trustee such Global Notes shall be canceled.
Certificated Notes issued in exchange for all or a part of the Global Note
pursuant to this Section 2.05(b) shall be registered in such names and in such
Authorized Denominations as the Depositary, pursuant to instructions from its
direct or indirect participants or otherwise, shall instruct the Trustee. Upon
execution and authentication, the Trustee shall deliver such Certificated Notes
to the Persons in whose names such Certificated Notes are so registered.
At such time as all interests in a Global Note have been converted, canceled,
repurchased or transferred, such Global Note shall be, upon receipt thereof,
canceled by the Trustee in accordance with Applicable Procedures and existing
instructions between the Depositary and the Custodian. At any time prior to such
cancellation, if any interest in a Global Note is exchanged for Certificated
Notes, converted, canceled, repurchased or transferred to a transferee who
receives Certificated Notes therefor or any Certificated Note is exchanged or
transferred for part of such Global Note, the principal amount of such Global
Note shall, in accordance with the Applicable Procedures and instructions
existing between the Depositary and the Custodian, be appropriately reduced or
increased, as the case may be, and an endorsement shall be made on such Global
Note, by the Trustee or the Custodian, at the direction of the Trustee, to
reflect such reduction or increase.
Neither the Company, the Guarantors, the Trustee nor any agent of the Company,
the Guarantors or the Trustee shall have any responsibility or liability for any
aspect of the records relating to or payments made on account of beneficial
ownership interests of a Global Note or maintaining, supervising or reviewing
any records relating to such beneficial ownership interests.
24

--------------------------------------------------------------------------------



Neither the Company, the Guarantors nor the Trustee shall have any
responsibility or liability for any act or omission of the Depositary.
(c) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of a Note shall bear a legend
in substantially the following form (unless the Note or such Common Stock has
been transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or unless otherwise agreed by the Company in writing, with notice thereof
to the Trustee and any transfer agent for the Common Stock):
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2) AGREES FOR THE BENEFIT OF CARNIVAL CORPORATION (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE OF THE NOTE UPON THE CONVERSION OF WHICH SECURITY WAS
ISSUED OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y) SUCH LATER DATE, IF
ANY, AS MAY BE REQUIRED BY APPLICABLE LAW EXCEPT:
(A) TO THE COMPANY, CARNIVAL PLC OR ANY SUBSIDIARY THEREOF;
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OF THE COMPANY THAT COVERS
THE RESALE OF THIS SECURITY OR SUCH COMMON STOCK;
(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR
25

--------------------------------------------------------------------------------



(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY AND THE TRANSFER AGENT FOR THE COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
(d)Any such Common Stock (i) as to which such restrictions on transfer shall
have expired in accordance with their terms, (ii) that has been transferred
pursuant to a registration statement that has become or been declared effective
under the Securities Act and that continues to be effective at the time of such
transfer or (iii) that has been sold pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, may, upon surrender of the certificates representing such shares of Common
Stock for exchange in accordance with the procedures of the transfer agent for
the Common Stock, be exchanged for a new certificate or certificates for a like
aggregate number of shares of Common Stock, which shall not bear the restrictive
legend required by Section 2.05(c).
(e)Any Note that is repurchased or owned by an Affiliate of the Company (or any
Person who was an Affiliate of the Company at any time during the three months
immediately preceding) may not be resold by such Affiliate unless registered
under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such Note no longer being a “restricted security” (as defined under Rule 144
under the Securities Act). The Trustee shall have no obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
members of, or participants in, the Depositary or beneficial owners of interests
in any Global Note) other than to require delivery of such certificates and
other documentation or evidence as are expressly required by, and to do so if
and when expressly required by the terms of, this Indenture, and to examine the
same to determine substantial compliance as to form with the express
requirements hereof.


(f)Neither the Trustee nor any agent of the Trustee shall have any
responsibility for any actions taken or not taken by the Depositary.


26

--------------------------------------------------------------------------------



Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
registration number not contemporaneously outstanding, in exchange and
substitution for the mutilated Note, or in lieu of and in substitution for the
Note so destroyed, lost or stolen. In every case the applicant for a substituted
Note shall furnish to the Company, to the Trustee and, if applicable, to such
authenticating agent such security or indemnity as may be reasonably required by
them to save each of them harmless from any loss, liability, cost or expense
caused by or connected with such substitution, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company, to
the Trustee and, if applicable, to such authenticating agent evidence to their
satisfaction of the destruction, loss or theft of such Note and of the ownership
thereof.
The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may
reasonably require. Upon the issuance of any substitute Note, the Company or the
Trustee may require the payment by the Holder of a sum sufficient to cover any
tax, assessment or other governmental charge that may be imposed in relation
thereto and any other expenses connected therewith. In case any Note that has
matured or is about to mature, is subject to Tax Redemption or has been
surrendered for required repurchase or is about to be converted in accordance
with Article 14 shall become mutilated or be destroyed, lost or stolen, the
Company may, in its sole discretion, instead of issuing a substitute Note, pay
or authorize the payment of or convert or authorize the conversion of the same
(without surrender thereof except in the case of a mutilated Note), as the case
may be, if the applicant for such payment or conversion shall furnish to the
Company, to the Trustee and, if applicable, to such authenticating agent such
security or indemnity as may be reasonably required by them to save each of them
harmless from any loss, liability, cost or expense caused by or connected with
such substitution, and, in every case of destruction, loss or theft, evidence
satisfactory to the Company, the Trustee and, if applicable, any Paying Agent or
Conversion Agent evidence to their satisfaction of the destruction, loss or
theft of such Note and of the ownership thereof.
Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement or payment or conversion or repurchase of
mutilated, destroyed, lost or stolen Notes and shall preclude any and all other
rights or remedies notwithstanding any law or statute existing or hereafter
enacted to the contrary with respect to the replacement or payment or conversion
of negotiable instruments or other securities without their surrender.
27

--------------------------------------------------------------------------------



Section 2.07. Temporary Notes. Pending the preparation of Certificated Notes,
the Company may execute and the Trustee or an authenticating agent appointed by
the Trustee shall, upon written request of the Company, authenticate and deliver
temporary Notes (printed or lithographed). Temporary Notes shall be issuable in
any Authorized Denomination, and substantially in the form of the Certificated
Notes but with such omissions, insertions and variations as may be appropriate
for temporary Notes, all as may be determined by the Company. Every such
temporary Note shall be executed by the Company and authenticated by the Trustee
or such authenticating agent upon the same conditions and in substantially the
same manner, and with the same effect, as the Certificated Notes. Without
unreasonable delay, the Company shall execute and deliver to the Trustee or such
authenticating agent Certificated Notes (other than any Global Note) and
thereupon any or all temporary Notes (other than any Global Note) may be
surrendered in exchange therefor, at each office or agency maintained by the
Company pursuant to Section 4.02 and the Trustee or such authenticating agent
shall authenticate and deliver in exchange for such temporary Notes an equal
aggregate principal amount of Certificated Notes. Such exchange shall be made by
the Company at its own expense and without any charge therefor. Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits and subject to the same limitations under this Indenture as
Certificated Notes authenticated and delivered hereunder.
Section 2.08. Cancellation of Notes Paid, Converted, Etc. The Company shall
cause all Notes surrendered for the purpose of payment, redemption, repurchase
(but excluding Notes repurchased pursuant to cash-settled swaps or other
derivatives that are not physically settled), registration of transfer or
exchange or conversion, if surrendered to any Person other than the Trustee
(including any of the Company’s agents, Subsidiaries or Affiliates), to be
delivered to the Trustee for cancellation, and such Notes shall no longer be
considered outstanding for purposes of this Indenture upon their payment,
redemption, repurchase, registration of transfer or exchange or conversion. All
Notes delivered to the Trustee shall be canceled promptly by it in accordance
with its customary procedures. No Notes shall be authenticated in exchange for
any Notes cancelled, except as expressly permitted by any of the provisions of
this Indenture. The Trustee shall dispose of canceled Notes in accordance with
its customary procedures and, after such disposition, shall deliver evidence of
such disposition to the Company, at the Company’s written request in a Company
Order. If the Company, the Guarantors or any of the Company’s or the Guarantors’
Subsidiaries shall acquire any of the Notes, such acquisition shall not operate
as a purchase or satisfaction of the indebtedness represented by such Notes
unless and until the same are delivered to the Trustee for cancellation.
Section 2.09. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Holders as a convenience to such Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Company shall promptly notify the Trustee in writing of any
change in the “CUSIP” numbers.
28

--------------------------------------------------------------------------------



Section 2.10. Additional Notes; Purchases. (a) The Company may, from time to
time, without the consent of, or notice to, the Holders, reopen this Indenture
and issue additional Notes under this Indenture with the same terms as the Notes
issued on the Issue Date (other than differences in the issue date, the issue
price and interest accrued prior to the issue date of such additional Notes and,
if applicable, the initial Interest Payment Date and restrictions on transfer in
respect of such additional Notes) in an unlimited aggregate principal amount;
provided that if any such additional Notes are not fungible with the Notes
issued on the Issue Date for U.S. federal income tax or securities law purposes,
such additional Notes shall have one or more separate CUSIP numbers. Such Notes
issued on the Issue Date and the additional Notes shall rank equally and ratably
and shall be treated as a single series for all purposes under this Indenture.
Prior to the issuance of any such additional Notes, the Company shall deliver to
the Trustee a Company Order, an Officer’s Certificate and an Opinion of Counsel,
such Officer’s Certificate and Opinion of Counsel to cover such matters, in
addition to those required by Section 17.06, as the Trustee shall reasonably
request.
(b) The Company may, to the extent permitted by law and without the consent of
Holders, directly or indirectly (regardless of whether such Notes are
surrendered to the Company), repurchase Notes in the open market or otherwise,
whether by the Company, Carnival plc or their respective Subsidiaries or through
private or public tenders or exchange offers or through counterparties to
private agreements, including by cash-settled swaps or other derivatives. The
Company shall cause any Notes so purchased (but excluding Notes repurchased
pursuant to cash-settled swaps or other derivatives that are not physically
settled) to be surrendered to the Trustee for cancellation in accordance with
Section 2.08, and they will no longer be considered outstanding under this
Indenture upon their repurchase.
ARTICLE 3
SATISFACTION AND DISCHARGE


Section 3.01. Satisfaction and Discharge. This Indenture, the Notes and the
Guarantees shall upon request of the Company contained in an Officer’s
Certificate cease to be of further effect (except as set forth in the last
paragraph of this Section 3.01), and the Trustee, at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when:


(i)either:
(A)all Notes theretofore authenticated and delivered (other than (x) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.06 and (y) Notes for whose payment money has theretofore
been deposited in trust with the Trustee or segregated and held in trust by the
Company and thereafter repaid to the Company or discharged from such trust, as
provided in Section 4.04(d)) have been delivered to the Trustee for
cancellation; or


29

--------------------------------------------------------------------------------



(B)the Company or any Guarantor has deposited with the Trustee or delivered to
Holders, as applicable, after all of the outstanding Notes have (i) become due
and payable, whether at the Maturity Date, upon a Tax Redemption or at any
Fundamental Change Repurchase Date, and/or (ii) have been converted (and the
related Settlement Amounts have been determined), cash or, solely to satisfy the
Company’s Conversion Obligations, cash and/or shares of Common Stock (or if
applicable, reference property), as applicable, sufficient to pay all of the
outstanding Notes and/or satisfy all conversions, as the case may be, and pay
all other sums due and payable under this Indenture by the Company and the
Guarantors; and
(ii)the Company has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company and the Guarantors to the Trustee under Section 7.06
and, if cash or shares of Common Stock shall have been deposited with the
Trustee pursuant to Section 3.01(i)(B), Section 4.04 shall survive such
satisfaction and discharge.
ARTICLE 4
PARTICULAR COVENANTS OF THE COMPANY AND CARNIVAL PLC


Section 4.01. Payment of Principal, Settlement Amounts and Interest. The Company
shall pay or cause to be paid the principal (including the Redemption Price and
the Fundamental Change Repurchase Price, if applicable) of, the Settlement
Amounts owed on conversion of, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, Settlement Amounts and interest shall
be considered paid on the date due if the Paying Agent, if other than the
Company or a Guarantor, holds as of 10:00 a.m., New York City time, on the due
date money deposited by the Company or a Guarantor in immediately available
funds and designated for and sufficient to pay all principal, Settlement Amounts
and interest then due. Unless such Paying Agent is the Trustee, the Company will
promptly notify the Trustee in writing of any failure to take such action.


The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal (including the
Redemption Price and the Fundamental Change Repurchase Price, if applicable) and
overdue Settlement Amounts owed on conversion to the extent they include cash,
at the rate equal to the interest rate on the Notes to the extent lawful; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period), at the same rate to the extent lawful.


Section 4.02. Maintenance of Office or Agency. The Company shall at all times
maintain an office or agency in the continental United States (which may be an
office of the Trustee or an Affiliate of the Trustee) where Notes may be
presented or surrendered for registration of transfer or exchange or for
payment, redemption or repurchase (“Paying Agent”) or for conversion
30

--------------------------------------------------------------------------------



(“Conversion Agent”) and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee.
The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. Further, if at any
time there shall be no such office or agency in the continental United States
where the Notes may be presented or surrendered for payment, the Company shall
forthwith designate and maintain such an office or agency in the continental
United States, in order that the Notes shall at all times be payable in the
continental United States. The Company shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency. The terms “Paying Agent” and “Conversion
Agent” include any such additional or other offices or agencies, as applicable.
The Company hereby appoints the Trustee as Paying Agent, Note Registrar,
Custodian and Conversion Agent and designates the Corporate Trust Office of the
Trustee as one such office or agency of the Company.
The Company reserves the right to vary or terminate the appointment of any Note
Registrar, Paying Agent or Conversion Agent, and Bid Solicitation Agent; act as
the Paying Agent or Bid Solicitation Agent; appoint additional Paying Agents or
Conversion Agents; or approve any change in the office through which any Note
Registrar or Paying Agent or Conversion Agent acts.
Section 4.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, shall
appoint, in the manner provided in Section 7.09, a Trustee, so that there shall
at all times be a Trustee hereunder.
Section 4.04. Provisions as to Paying Agent. (a) If the Company shall appoint a
Paying Agent other than the Trustee, the Company shall cause such Paying Agent
to execute and deliver to the Trustee an instrument in which such agent shall
agree with the Trustee, subject to the provisions of this Section 4.04:
(i)that it will hold all sums held by it as such agent for the payment of the
principal (including the Redemption Price and the Fundamental Change Repurchase
Price, if applicable) of, the Settlement Amounts owed on conversion to the
extent they include cash, and accrued and unpaid interest on, the Notes in trust
for the benefit of the Holders of the Notes;
(ii)that it will give the Trustee prompt written notice of any failure by the
Company to make any payment of the principal (including the Redemption Price and
the Fundamental Change Repurchase Price, if applicable) of, the Settlement
Amounts owed on
31

--------------------------------------------------------------------------------



conversion to the extent they include cash, and accrued and unpaid interest on,
the Notes when the same shall be due and payable; and
(iii)that at any time during the continuance of an Event of Default, upon
request of the Trustee, it shall forthwith pay to the Trustee all sums so held
in trust.
(b) If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal (including the Redemption Price and the Fundamental
Change Repurchase Price, if applicable) of, the Settlement Amounts owed on
conversion to the extent they include cash, and accrued and unpaid interest on,
the Notes, set aside, segregate and hold in trust for the benefit of the Holders
of the Notes a sum sufficient to pay such principal (including the Redemption
Price and the Fundamental Change Repurchase Price, if applicable), cash portion
of the Settlement Amounts and accrued and unpaid interest so becoming due and
will promptly notify the Trustee in writing of any failure to take such action
and of any failure by the Company to make any payment of the principal
(including the Redemption Price and the Fundamental Change Repurchase Price, if
applicable) of, the Settlement Amounts owed on conversion to the extent they
include cash, or accrued and unpaid interest on, the Notes when the same shall
become due and payable.
(c) Anything in this Section 4.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay, cause to be paid or deliver to the
Trustee all sums or amounts held in trust by the Company or any Paying Agent
hereunder as required by this Section 4.04, such sums or amounts to be held by
the Trustee upon the trusts herein contained and upon such payment or delivery
by the Company or any Paying Agent to the Trustee, the Company or such Paying
Agent shall be released from all further liability but only with respect to such
sums or amounts.
(d) Subject to any applicable escheat laws, any money deposited with the Trustee
or any Paying Agent, or then held by the Company, in trust for the payment of
the principal (including the Redemption Price and the Fundamental Change
Repurchase Price, if applicable) of, the Settlement Amounts owed on conversion
to the extent they include cash, and accrued and unpaid interest on, any Note
and remaining unclaimed for two years after such principal (including the
Redemption Price and the Fundamental Change Repurchase Price, if applicable),
the Settlement Amounts owed on conversion to the extent they include cash, or
interest has become due and payable shall be paid to the Company on request of
the Company contained in an Officer’s Certificate, or (if then held by the
Company) shall be discharged from such trust; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Company and the
Guarantors for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money, and all liability of the Company as
trustee thereof, shall thereupon cease.
Section 4.05. Additional Guarantors. If, after the Issue Date, a Subsidiary of
the Company or Carnival plc (other than any Subsidiary Guarantor) becomes an
issuer, borrower, obligor or guarantor with respect to (a) the First Priority
Secured Notes or (b) any other indebtedness for money borrowed of the Company,
Carnival plc or any Subsidiary Guarantor of the Notes having, in each case, an
aggregate principal amount in excess of $250.0 million, then the Company shall
32

--------------------------------------------------------------------------------



cause such Subsidiary to become a Guarantor by causing such Subsidiary to
execute a supplemental indenture substantially in the form of Exhibit C hereto
and to deliver it to the Trustee within 20 Business Days of the date on which it
becomes an issuer, borrower, obligor or guarantor under the First Priority
Secured Notes or such indebtedness. The Company shall cause any such Subsidiary
to provide such information to the Trustee as is reasonably requested by the
Trustee in order to complete the Trustee’s know-your-customer review process to
its reasonable satisfaction.
Section 4.06. Rule 144A Information Requirement; Reporting; and Additional
Interest. (a) For as long as any Notes are outstanding hereunder, at any time
the Company is not subject to Sections 13 and 15(d) of the Exchange Act, the
Company shall, so long as any of the Notes or any shares of Common Stock issued
upon conversion of the Notes shall, at such time, constitute “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act,
promptly provide to the Trustee and will, upon written request, provide to any
Holder, beneficial owner or prospective purchaser of such Notes or any shares of
Common Stock issued upon conversion of the Notes, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act to facilitate the
resale of such Notes or such Common Stock, as the case may be, pursuant to Rule
144A under the Securities Act. The Company shall take such further action as any
Holder or beneficial owner of such Notes or such Common Stock, as the case may
be, may reasonably request to the extent from time to time required to enable
such Holder or beneficial owner to sell such Notes or such Common Stock, as the
case may be, in accordance with Rule 144A under the Securities Act, as such rule
may be amended from time to time.
(b) The Company shall furnish to the Trustee within 15 days after the same are
required to be filed with the Commission (after giving effect to any grace
period provided by Rule 12b-25 under the Exchange Act or any successor rule
under the Exchange Act or any special order of the Commission), copies of any
documents or reports that the Company is required to file with the Commission
pursuant to Section 13 or 15(d) of the Exchange Act (excluding any such
information, documents or reports, or portions thereof, subject to confidential
treatment and any correspondence with the Commission). Any such document or
report that the Company files with the Commission via the Commission’s EDGAR
system (or any successor thereto) shall be deemed to be furnished to the Trustee
for purposes of this Section 4.06(b) as of the time such documents are filed via
the EDGAR system (or such successor).
(c) Delivery of the reports, information and documents described in Section
4.06(a) and (b) to the Trustee is for informational purposes only, and the
Trustee’s receipt of such shall not constitute actual or constructive notice of
any information contained therein or determinable from information contained
therein, including the Company’s and/or the Guarantors’ compliance with any of
the Company’s and/or the Guarantors’ covenants under this Indenture or the Notes
(as to which the Trustee is entitled to conclusively rely on an Officer’s
Certificate). The Trustee shall not be obligated to monitor or confirm, on a
continuing basis or otherwise, the Company’s and/or the Guarantors’ compliance
with the covenants or with respect to any reports or other documents filed with
the Commission or the Commission’s EDGAR system (or any successor thereto) or
posted on any website or to participate in any conference calls.
33

--------------------------------------------------------------------------------



(d) Subject to Section 6.03(b), if, at any time during the six-month period
beginning on, and including, the date that is six months after the Issue Date,
the Company fails to timely file any document or report that it is required to
file with the Commission pursuant to Section 13 or 15(d) of the Exchange Act, as
applicable (other than Current Reports on Form 8-K), after giving effect to all
applicable grace period thereunder, or the Notes are not otherwise freely
tradable by Holders other than the Company’s Affiliates or Holders that were
Affiliates of the Company at any time during the three months immediately
preceding (as a result of restrictions pursuant to U.S. federal securities laws
or the terms of this Indenture or the Notes), the Company shall pay Additional
Interest on the Notes from, and including, the first date after the conclusion
of the six-month period described above on which such failure to file occurs or
the first date the Notes are not otherwise freely tradable as described above by
Holders other than the Company’s Affiliates or Holders that were Affiliates of
the Company at any time during the three months immediately preceding without
restriction pursuant to U.S. federal securities laws or the terms of this
Indenture or the Notes, whichever is earlier, until the earlier of (i) the
one-year anniversary of the Issue Date and (ii) the date on which such failure
to file has been cured (if applicable) and the Notes are otherwise freely
tradable by Holders other than the Company’s Affiliates or Holders that were
Affiliates of the Company at any time during the three months immediately
preceding without restriction pursuant to U.S. federal securities laws or the
terms of this Indenture or the Notes. Such Additional Interest shall accrue on
the Notes at a rate equal to 0.50% per annum of the principal amount of the
Notes outstanding for each day during such period described in the preceding
sentence.
(e) Subject to Section 4.06(f) and Section 6.03(b), if, and for so long as, the
restrictive legend on the Notes specified in Section 2.05(b) has not been
removed (or deemed removed), the Notes are assigned a restricted CUSIP number or
the Notes are not otherwise freely tradable as described in Section 4.06(d) by
Holders other than the Company’s Affiliates or Holders that were Affiliates of
the Company at any time during the three months immediately preceding without
restrictions pursuant to U.S. federal securities law or the terms of this
Indenture or the Notes as of the 365th day after the Issue Date, the Company
shall pay Additional Interest on the Notes at a rate equal to 0.50% per annum of
the principal amount of Notes outstanding until the restrictive legend on the
Notes specified in Section 2.05(b) has been removed (or deemed removed), the
Notes are assigned an unrestricted CUSIP number and the Notes are freely
tradable as described in Section 4.06(d) by Holders other than the Company’s
Affiliates or Holders that were Affiliates of the Company at any time during the
three months immediately preceding without restrictions pursuant to U.S. federal
securities laws or the terms of this Indenture or the Notes. The restrictive
legend on the Notes shall be deemed removed pursuant to the terms of this
Indenture upon notice by the Company to the Trustee and delivery of the
documents required pursuant to this Indenture, and, at such time, the Notes will
be automatically assigned an unrestricted CUSIP. However, for the avoidance of
doubt, for Notes that are not in certificated form, the Notes shall continue to
bear Additional Interest pursuant to this Section 4.06(e) until such time as
such Notes are identified by an unrestricted CUSIP in the facilities of the
Depositary as a result of completion of the Depositary’s mandatory exchange
process or otherwise.
34

--------------------------------------------------------------------------------



(f) Additional Interest, which shall constitute the sole remedy relating to the
failure to comply with the Company’s obligations under this Section 4.06, shall
be payable in arrears on each Interest Payment Date following accrual in the
same manner as regular interest on the Notes and shall be in addition to any
Additional Interest that may accrue, at the Company’s election, pursuant to
Section 6.03. In no event, however, shall Additional Interest accrue on any day
(taking into consideration any Additional Interest payable as described in
Section 4.06(d), Section 4.06(e) or Section 6.03(a)) at a rate in excess of
0.50% per annum, regardless of the number of events or circumstances giving rise
to the requirement to pay such Additional Interest.
(g) If Additional Interest is payable by the Company pursuant to Section
4.06(d), Section 4.06(e) or Section 6.03(a), the Company shall deliver to the
Trustee an Officer’s Certificate to that effect stating (i) the amount of such
Additional Interest that is payable and (ii) the date on which such Additional
Interest is payable. Unless and until a Responsible Officer of the Trustee
receives at the Corporate Trust Office such a certificate, the Trustee may
assume without inquiry that no such Additional Interest is payable.
Section 4.07. Additional Amounts.
(a)All payments made by or on behalf of the Company or any of the Guarantors
(including, in each case, any successor entity), including amounts payable upon
redemption, repurchase or conversion, under or with respect to the Notes or any
Guarantee will be made free and clear of and without withholding or deduction
for, or on account of, any present or future taxes unless the withholding or
deduction of such taxes is then required by law. If the Company, any Guarantor
or any other applicable withholding agent is required by law to withhold or
deduct any amount for, or on account of, any taxes imposed or levied by or on
behalf of (1) any jurisdiction (other than the United States) in which the
Company or any Guarantor is or was incorporated, engaged in business, organized
or resident for tax purposes or any political subdivision thereof or therein or
(2) any jurisdiction from or through which any payment is made by or on behalf
of the Company or any Guarantor (including, without limitation, the jurisdiction
of any Paying Agent) or any political subdivision thereof or therein (each of
(1) and (2), a “Tax Jurisdiction”) in respect of any payments under or with
respect to the Notes or any Guarantee, including, without limitation, payments
of principal, Redemption Price, purchase price, interest or premium, the Company
or the relevant Guarantor, as applicable, will pay such additional amounts (the
“Additional Amounts”) as may be necessary in order that the net amounts received
and retained in respect of such payments by each beneficial owner of Notes after
such withholding or deduction will equal the respective amounts that would have
been received and retained in respect of such payments in the absence of such
withholding or deduction; provided, however, that no Additional Amounts will be
payable with respect to:
(i)any taxes, to the extent such taxes would not have been imposed but for the
Holder or the beneficial owner of the Notes (or a fiduciary, settlor,
beneficiary, partner of, member or shareholder of, or possessor of a power over,
the relevant Holder, if the relevant Holder is an estate, trust, nominee,
partnership, limited liability company or corporation) being or having been a
citizen or resident or national of, or incorporated, engaged in a trade or
business in, being or having
35

--------------------------------------------------------------------------------



been physically present in or having or having had a permanent establishment in,
the relevant Tax Jurisdiction or having any other present or former connection
with the relevant Tax Jurisdiction, other than any connection arising solely
from the acquisition, ownership or disposition of Notes, the exercise or
enforcement of rights under such Note, this Indenture or a Guarantee, or the
receipt of payments in respect of such Note or a Guarantee;
(ii)any taxes, to the extent such taxes were imposed as a result of the
presentation of a Note for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
Holder (except to the extent that the Holder would have been entitled to
Additional Amounts had the Note been presented on the last day of such 30 day
period);
(iii)any estate, inheritance, gift, sale, transfer, personal property or similar
taxes;
(iv)any taxes payable other than by deduction or withholding from payments
under, or with respect to, the Notes or any Guarantee;
(v)any taxes to the extent such taxes would not have been imposed or withheld
but for the failure of the Holder or beneficial owner of the Notes, following
the Company’s reasonable written request addressed to the Holder at least 60
days before any such withholding or deduction would be imposed, to comply with
any certification, identification, information or other reporting requirements,
whether required by statute, treaty, regulation or administrative practice of a
Tax Jurisdiction, as a precondition to exemption from, or reduction in the rate
of deduction or withholding of, taxes imposed by the Tax Jurisdiction
(including, without limitation, a certification that the Holder or beneficial
owner is not resident in the Tax Jurisdiction), but in each case, only to the
extent the Holder or beneficial owner is legally eligible to provide such
certification or documentation;
(vi)any taxes imposed in connection with a Note presented for payment (where
presentation is permitted or required for payment) by or on behalf of a Holder
or beneficial owner of the Notes to the extent such taxes could have been
avoided by presenting the relevant Note to, or otherwise accepting payment from,
another paying agent;
(vii)any taxes imposed on or with respect to any payment by the Company or any
of the Guarantors to the Holder of the Notes if such holder is a fiduciary or
partnership or any person other than the sole beneficial owner of such payment
to the extent that such taxes would not have been imposed on such payments had
such Holder been the sole beneficial owner of such Note;
(viii)any taxes that are imposed pursuant to current Section 1471 through 1474
of the Code or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, any regulations
36

--------------------------------------------------------------------------------



promulgated thereunder, any official interpretations thereof, any
intergovernmental agreement between a non-U.S. jurisdiction and the United
States (or any related law or administrative practices or procedures)
implementing the foregoing or any agreements entered into pursuant to current
Section 1471(b)(1) of the Code (or any amended or successor version described
above); or
(ix)any combination of clauses (i) through (viii) above.
(b)In addition to the foregoing, the Company and the Guarantors will also pay
and indemnify the Holder for any present or future stamp, issue, registration,
value added, transfer, court or documentary taxes, or any other excise or
property taxes, charges or similar levies (including penalties, interest and
additions to tax related thereto) which are levied by any jurisdiction on the
execution, delivery, issuance, or registration of any of the Notes, this
Indenture, any Guarantee or any other document referred to therein, or the
receipt of any payments with respect thereto, or enforcement of, any of the
Notes or any Guarantee (limited, solely in the case of taxes attributable to the
receipt of any payments, to any such taxes imposed in a Tax Jurisdiction that
are not excluded under clauses (i) through (iii) or (v) through (ix) above or
any combination thereof).
(c)If the Company or any Guarantor, as the case may be, becomes aware that it
will be obligated to pay Additional Amounts with respect to any payment under or
with respect to the Notes or any Guarantee, the Company or the relevant
Guarantor, as the case may be, will deliver to the Trustee on a date that is at
least 30 days prior to the date of that payment (unless the obligation to pay
Additional Amounts arises after the 30th day prior to that payment date, in
which case the Company or the relevant Guarantor shall notify the Trustee
promptly thereafter) an Officer’s Certificate stating the fact that Additional
Amounts will be payable and the amount estimated to be so payable. The Officer’s
Certificates must also set forth any other information reasonably necessary to
enable the Paying Agents to pay Additional Amounts to holders on the relevant
payment date. The Company or the relevant Guarantor will provide the Trustee
with documentation reasonably satisfactory to the trustee evidencing the payment
of Additional Amounts. The Trustee shall be entitled to rely absolutely on an
Officer’s Certificate as conclusive proof that such payments are necessary.
(d)The Company or the relevant Guarantor, if it is the applicable withholding
agent, will make all withholdings and deductions (within the time period)
required by law and will remit the full amount deducted or withheld to the
relevant Tax authority in accordance with applicable law. The Company or the
relevant Guarantor will use its reasonable efforts to obtain Tax receipts from
each Tax authority evidencing the payment of any taxes so deducted or withheld.
The Company or the relevant Guarantor will furnish to the Trustee (or to a
Holder of the Notes upon request), within 60 days after the date the payment of
any taxes so deducted or withheld is made, certified copies of Tax receipts
evidencing payment by the Company or a Guarantor, as the case may be, or if,
notwithstanding such entity’s efforts to obtain receipts, receipts are not
obtained, other evidence of payments (reasonably satisfactory to the trustee) by
such entity.
37

--------------------------------------------------------------------------------



(e)Whenever in this Indenture or the Notes there is mentioned, in any context,
the payment of amounts based upon the principal amount of the notes or of
principal, interest or of any other amount payable under, or with respect to,
any of the Notes or any Guarantee, such mention shall be deemed to include
mention of the payment of Additional Amounts to the extent that, in such
context, Additional Amounts are, were or would be payable in respect thereof.
(f)This Section 4.07 will survive any termination, defeasance or discharge of
this Indenture, any transfer by a holder or beneficial owner of its Notes, and
will apply, mutatis mutandis, to any jurisdiction in which any successor person
to the Company (or any Guarantor) is incorporated, engaged in business,
organized or resident for tax purposes, or any jurisdiction from or through
which payment is made under or with respect to the Notes (or any Guarantee) by
or on behalf of such person and, in each case, any political subdivision thereof
or therein.
Section 4.08. Stay, Extension and Usury Laws. Each of the Company and the
Guarantors covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.
Section 4.09. Compliance Certificate; Statements as to Defaults.
(a)The Company shall deliver to the Trustee, within 120 days after the end of
each fiscal year (beginning with the year ended November 30, 2020), an Officer’s
Certificate stating whether the signers thereof have knowledge of any Default
that occurred during the previous year and is then continuing, if so, specifying
each such failure and the nature thereof.
(b)The Company shall, so long as any of the Notes are outstanding, deliver to
the Trustee an Officer’s Certificate within 30 days after an Officer of the
Company becomes aware of the occurrence of any event that would constitute a
Default or Event of Default, specifying each such event, the status thereof and
what action the Company is taking or proposes to take with respect thereto.


Section 4.10. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
Section 4.11. No Rights as Stockholders. Holders of Notes, as such, will not
have any rights as stockholders of the Company or Carnival plc (including,
without limitation, voting rights and rights to receive any dividends or other
distributions on Common Stock).
Section 4.12. No Use of Proceeds in Panama. The Company shall not, directly or
indirectly, place, invest or give economic use of the proceeds from the Notes in
the Republic of Panama.
38

--------------------------------------------------------------------------------



ARTICLE 5
[RESERVED]


ARTICLE 6
DEFAULTS AND REMEDIES


Section 6.01. Events of Default. The following events shall be “Events of
Default” with respect to the Notes:
(a)default in any payment of interest on any Note when due and payable, and the
default continues for a period of 30 days;
(b)default in the payment of principal of any Note when due and payable on the
Maturity Date, upon any required repurchase, upon a Tax Redemption, upon
declaration of acceleration or otherwise;


(c)failure by the Company to comply with its obligation to convert the Notes in
accordance with this Indenture upon exercise of a Holder’s conversion right and
such failure continues for three Business Days;


(d)failure by the Company to issue a Fundamental Change Company Notice in
accordance with Section 15.02(c) or notice of a specified corporate transaction
in accordance with Section 14.01(b)(ii) or (iii) or a Make-Whole Fundamental
Change Company Notice in accordance with Section 14.03(b) and, in each case,
such failure continues for three Business Days;


(e)failure by the Company or Carnival plc to comply with its obligations under
Article 11;


(f)failure by the Company or any Guarantor for 60 days after written notice from
the Trustee or the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding has been received by the Company and the Trustee to
comply with any of the other agreements of the Company or any Guarantor
contained in the Notes or this Indenture;


(g)default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any indebtedness for money
borrowed by the Company, Carnival plc or any of the Company’s or Carnival plc’s
Subsidiaries (or the payment of which is guaranteed by the Company, Carnival plc
or any of Company’s or Carnival plc’s Subsidiaries), other than debt owed to the
Company, Carnival plc or any of the Company’s or Carnival plc’s Subsidiaries,
whether such indebtedness or guarantee now exists or is created after the Issue
Date, if that default:


(i)is caused by the failure to pay principal of such indebtedness prior to the
expiration of the grace period provided in such indebtedness on the date of such
default; or
39

--------------------------------------------------------------------------------



(ii)results in the acceleration of such indebtedness prior to its express
maturity,
and, in each case, the principal amount of any such indebtedness that is due and
has not been paid, together with the principal amount of any other indebtedness
that is due and has not been paid or the maturity of which has been so
accelerated, equals or exceeds $100.0 million in the aggregate;
(h)(A) a court having jurisdiction over the Company, Carnival plc or a
Significant Subsidiary of the Company or Carnival plc enters (x) a decree or
order for relief in respect of the Company, Carnival plc or any of their
respective Subsidiaries that is a Significant Subsidiary or any group of their
respective Subsidiaries that, taken together, would constitute a Significant
Subsidiary in an involuntary case or proceeding under any applicable Bankruptcy
Law or (y) a decree or order adjudging the Company, Carnival plc or any of their
respective Subsidiaries that is a Significant Subsidiary, or any group of its
respective Subsidiaries that, taken together, would constitute a Significant
Subsidiary, as bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company, Carnival plc or any such Subsidiary or group of Subsidiaries
under any Bankruptcy Law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company,
Carnival plc or any such Subsidiary or group of Subsidiaries or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order for relief or any
such other decree or order unstayed and in effect for a period of 60 consecutive
days or (B) the Company, Carnival plc or any of their respective Subsidiaries
that is a Significant Subsidiary or any group of its respective Subsidiaries
that, taken together, would constitute a Significant Subsidiary (i) commences a
voluntary case under any Bankruptcy Law or consents to the entry of an order for
relief in an involuntary case under any Bankruptcy Law, (ii) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Company, Carnival
plc or any such Subsidiary or group of Subsidiaries or for all or substantially
all the property and assets of the Company, Carnival plc or any such Subsidiary
or group of Subsidiaries, (iii) effects any general assignment for the benefit
of creditors or (iv) generally is not paying its debts as they become due;
(i)the Company’s failure or the failure by Carnival plc, any of the Company’s or
Carnival plc’s Significant Subsidiaries or any group of the Company’s or
Carnival plc’s Subsidiaries that, taken together, would constitute a Significant
Subsidiary, to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $100.0 million (exclusive of any amounts
for which a solvent insurance company has acknowledged liability), which
judgments shall not have been discharged or waived and there shall have been a
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of any appeal, waiver or otherwise, shall not have
been in effect; or
(j)the Guarantee of Carnival plc, any of the Company’s or Carnival plc’s
Significant Subsidiaries or any group of the Company’s or Carnival plc’s
Subsidiaries that, taken together, would constitute a Significant Subsidiary is
held in any judicial proceeding to be unenforceable
40

--------------------------------------------------------------------------------



or invalid or ceases for any reason to be in full force and effect, or Carnival
plc, any of the Company’s or Carnival plc’s Significant Subsidiaries or any
group of the Company’s or Carnival plc’s Subsidiaries that, taken together,
would constitute a Significant Subsidiary, or any person acting on behalf of any
such Guarantor, denies or disaffirms its obligations under its Guarantee and
such default continues for 30 days.
Section 6.02. Acceleration. In case one or more Events of Default shall have
occurred and be continuing (whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body), then, and in each and
every such case (other than an Event of Default specified in Section 6.01(h)
with respect to the Company, Carnival plc, any of the Company’s or Carnival
plc’s Significant Subsidiaries or any group of the Company’s or Carnival plc’s
Subsidiaries that, taken together, would constitute a Significant Subsidiary),
either the Trustee by notice in writing to the Company, or the Holders of at
least 25% in aggregate principal amount of the Notes then outstanding, by notice
in writing to the Company and the Trustee, may declare 100% of the principal of,
and accrued and unpaid interest, if any, on, all the Notes to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable. If an Event of Default specified in Section 6.01(h)
with respect to the Company, Carnival plc, any of the Company’s or Carnival
plc’s Significant Subsidiaries or any group of the Company’s or Carnival plc’s
Subsidiaries that, taken together, would constitute a Significant Subsidiary,
occurs and is continuing, 100% of the principal of, and accrued and unpaid
interest, if any, on, all Notes shall become and shall automatically be
immediately due and payable.
The immediately preceding paragraph, however, is subject to the conditions that
if, at any time after the principal of the Notes shall have been so declared due
and payable, and before any judgment or decree for the payment of the monies due
shall have been obtained or entered as hereinafter provided, the Company shall
pay or shall deposit with the Trustee a sum sufficient to pay installments of
accrued and unpaid interest upon all Notes and the principal of any and all
Notes that shall have become due otherwise than by acceleration (with interest
on overdue installments of accrued and unpaid interest and on such principal at
the rate borne by the Notes at such time) and amounts due to the Trustee
pursuant to Section 7.06, and if (1) rescission would not conflict with any
judgment or decree of a court of competent jurisdiction and (2) any and all
existing Events of Default under this Indenture, other than the nonpayment of
the principal of and accrued and unpaid interest, if any, on Notes that shall
have become due solely by such acceleration, shall have been cured or waived
pursuant to Section 6.09 and all amounts owing to the Trustee have been paid,
then and in every such case (except as provided in the immediately succeeding
sentence) the Holders of a majority in aggregate principal amount of the Notes
then outstanding, by written notice to the Company and to the Trustee, may waive
all Defaults or Events of Default with respect to the Notes and rescind and
annul such declaration and its consequences and such Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured for every purpose of this Indenture; but no such waiver or rescission and
annulment shall extend to or shall affect any subsequent Default or Event of
Default, or shall impair any right consequent thereon. Notwithstanding anything
to the contrary herein, no such waiver or rescission and annulment shall extend
to or shall affect any Default or
41

--------------------------------------------------------------------------------



Event of Default resulting from (i) the nonpayment of the principal (including
the Redemption Price or the Fundamental Change Repurchase Price, if applicable)
of, or accrued and unpaid interest on, any Notes, (ii) a failure to repurchase
any Notes when required or (iii) a failure to pay or deliver, as the case may
be, the consideration due upon conversion of the Notes.


Section 6.03. Additional Interest
(a) Notwithstanding anything in this Indenture or in the Notes to the contrary,
to the extent the Company elects, the sole remedy for an Event of Default
relating to the Company’s failure to comply with its obligations as set forth in
Section 4.06(b) shall, after the occurrence of such an Event of Default, consist
exclusively of the right to receive Additional Interest on the Notes at a rate
equal to (i) 0.25% per annum of the principal amount of the Notes outstanding
for each day during the period beginning on, and including, the date on which
such Event of Default first occurred and ending on the earlier of (x) the date
on which such Event of Default is cured or validly waived in accordance with
this Indenture and (y) the 180th day immediately following, and including, the
date on which such Event of Default first occurred; and (ii) if such Event of
Default has not been cured or validly waived prior to the 181st day immediately
following, and including, the date on which such Event of Default first
occurred, 0.50% per annum of the principal amount of the Notes outstanding for
each day during the period beginning on, and including, the 181st day
immediately following, and including, the date on which such Event of Default
first occurred and ending on the earlier of (x) the date on which the Event of
Default is cured or validly waived and (y) the 360th day immediately following,
and including, the date on which such Event of Default first occurred (in
addition to any Additional Interest that may accrue as a result of a
registration default pursuant to Sections 4.06(d) and 4.06(e)). For the
avoidance of doubt, the first 180-day period described in this Section 6.03
shall not commence until expiration of the 60 day period referenced in Section
6.01(f).


(b)Any Additional Interest payable pursuant to Section 6.03(a) shall be in
addition to any Additional Interest that may accrue pursuant to Sections 4.06(d)
and 4.06(e). Notwithstanding anything in this Indenture to the contrary, in no
event, however, shall Additional Interest accrue on any day (taking into
consideration any Additional Interest payable pursuant to Section 6.03(a),
together with Additional Interest payable pursuant to Sections 4.06(d) and
4.06(e)) at a rate in excess of 0.50% per annum, regardless of the number of
events or circumstances giving rise to the requirement to pay such Additional
Interest.


(c)If the Company elects to pay Additional Interest pursuant to Section 6.03(a),
such Additional Interest shall be payable in the same manner and on the same
dates as the stated interest payable on the Notes and will accrue on all Notes
then outstanding from, and including, the date on which the Event of Default
relating to the Company’s failure to comply with its obligations as set forth in
Section 4.06(b) first occurs to, but not including, the 361st day thereafter (or
such earlier date on which such Event of Default is cured or waived by the
Holders of a majority in principal amount of the Notes then outstanding). On the
361st day after such Event of Default (if the Event of Default relating to the
Company’s failure to comply with its obligations as set forth in Section 4.06(b)
is not cured or waived prior to such 361st day), such Additional Interest will
cease to accrue and the Notes will be subject to acceleration as provided
42

--------------------------------------------------------------------------------



in Section 6.02. In the event the Company does not elect to pay Additional
Interest following an Event of Default relating to the Company’s failure to
comply with its obligations as set forth in Section 4.06(b) in accordance with
this Section 6.03, or the Company elects to make such payment but does not pay
the Additional Interest when due, the Notes shall immediately be subject to
acceleration as provided in Section 6.02. For the avoidance of doubt, the
provisions of this Section 6.03 shall not affect the rights of Holders in the
event of the occurrence of any other Event of Default. In no event shall
Additional Interest payable pursuant to the foregoing election accrue at a rate
per year in excess of the applicable rate specified in Section 6.03(b),
regardless of the number of events or circumstances giving rise to requirements
to pay such Additional Interest pursuant to this Section 6.03.


(d)In order to elect to pay Additional Interest as the sole remedy during the
first 360 days after the occurrence of an Event of Default relating to the
Company’s failure to comply with its obligations as set forth in Section
4.06(b), the Company must notify, in writing, all Holders of the Notes, the
Trustee and the Paying Agent (if other than the Trustee) of such election on or
before the close of business on the date on which such Event of Default first
occurs. Upon the Company’s failure to timely give such notice or pay Additional
Interest, the Notes shall be immediately subject to acceleration as provided in
in Section 6.02. The Company may elect to pay Additional Interest with respect
to multiple Events of Default in a single written notification.


Section 6.04. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in Section 6.01 (a), (b) or (c) shall have occurred and the
Notes have become due and payable pursuant to Section 6.02, the Company shall,
upon demand of the Trustee, pay to the Trustee, for the benefit of the Holders
of the Notes, the whole amount then due and payable on the Notes for principal
(including the Redemption Price or the Fundamental Change Repurchase Price, if
applicable), satisfaction of the Conversion Obligation with respect to all Notes
that have been converted, and interest, if any, with (to the extent that payment
of such interest shall be legally enforceable) interest on any such overdue
amounts, at the rate borne by the Notes at such time, and, in addition thereto,
such further amount as shall be sufficient to cover any amounts due to the
Trustee under Section 7.06. If the Company shall fail to pay such amounts
forthwith upon such demand, the Trustee, in its own name and as trustee of an
express trust, may institute a judicial proceeding for the collection of the
sums so due and unpaid, may prosecute such proceeding to judgment or final
decree and may enforce the same against the Company, the Guarantors or any other
obligor upon the Notes and collect the monies adjudged or decreed to be payable
in the manner provided by law out of the property of the Company, the Guarantors
or any other obligor upon the Notes, wherever situated.
In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company under Bankruptcy Law, or any other applicable law,
or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Company, the property of the Company, or in the event of
any other judicial proceedings relative to the Company, or to the creditors or
property of the Company, the Trustee, irrespective of whether the Trustee shall
have made any demand pursuant to the provisions of this Section 6.04, shall be
entitled and
43

--------------------------------------------------------------------------------



empowered, by intervention in such proceedings or otherwise, to file and prove a
claim or claims for the whole amount of principal and accrued and unpaid
interest, if any, in respect of the Notes, and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents and to
take such other actions as it may deem necessary or advisable in order to have
the claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceedings relative to the Company, its
creditors, or its property, and to collect and receive any monies or other
property payable or deliverable on any such claims, and to distribute the same
after the deduction of any amounts due to the Trustee under Section 7.06; and
any receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
custodian or similar official is hereby authorized by each of the Holders to
make such payments to the Trustee, as administrative expenses, and, in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due it for reasonable compensation,
expenses, advances and disbursements, including agents and counsel fees, and
including any other amounts due to the Trustee under Section 7.06, incurred by
it up to the date of such distribution. To the extent that such payment of
reasonable compensation, expenses, advances and disbursements out of the estate
in any such proceedings shall be denied for any reason, payment of the same
shall be secured by a lien on, and shall be paid out of, any and all
distributions, dividends, monies, securities and other property that the Holders
of the Notes may be entitled to receive in such proceedings, whether in
liquidation or under any plan of reorganization or arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting such Holder or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.
All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Notes.
In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the Notes,
and it shall not be necessary to make any Holders of the Notes parties to any
such proceedings.
In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver, rescission or annulment pursuant to Section 6.09 or for any other
reason or shall have been determined adversely to the Trustee, then and in every
such case the Company, the Holders, and the Trustee shall, subject to any
determination in such proceeding, be restored respectively to their several
44

--------------------------------------------------------------------------------



positions and rights hereunder, and all rights, remedies and powers of the
Company, the Holders, and the Trustee shall continue as though no such
proceeding had been instituted.
Section 6.05. Application of Monies Collected by Trustee. Any monies collected
by the Trustee pursuant to this Article 6 with respect to the Notes shall be
applied in the following order, at the date or dates fixed by the Trustee for
the distribution of such monies, upon presentation of the several Notes, and
stamping thereon the payment, if only partially paid, and upon surrender
thereof, if fully paid:
FIRST:  to the payment of all amounts due the Trustee, including its agents and
counsel, under this Indenture;
SECOND: to the payment of the amounts then due and unpaid for principal of, the
Redemption Price (if applicable) and then Fundamental Change Repurchase Price
(if applicable) of, and/or satisfaction of the Conversion Obligation with
respect to all Notes that have been converted, and interest on the Notes in
respect of which or for the benefit of which such money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due and payable on such Notes; and
THIRD: to the Company.
Section 6.06. Proceedings by Holders. Except to enforce the right to receive
payment of principal (including, if applicable, the Redemption Price and the
Fundamental Change Repurchase Price) or interest when due, or the right to
receive payment and/or delivery of the consideration due upon conversion, no
Holder of any Note shall have any right by virtue of or by availing of any
provision of this Indenture to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Indenture, or for the
appointment of a receiver, trustee, liquidator, custodian or other similar
official, or for any other remedy hereunder, unless:
(a)such Holder has previously given the Trustee written notice that an Event of
Default is continuing;


(b)the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes have requested the Trustee in writing to pursue the remedy;


(c)such Holders have offered the Trustee security or indemnity satisfactory to
the Trustee against any loss, liability, claim or expense;


(d)the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of such security or indemnity; and


(e)the Holders of a majority in principal amount of the then outstanding Notes
have not given the Trustee a direction that, in the opinion of the Trustee, is
inconsistent with such request within such 60-day period.


45

--------------------------------------------------------------------------------



A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder, it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not any
actions or forbearances by a Holder are unduly prejudicial to other Holders.
Notwithstanding any other provision of this Indenture and any provision of any
Note, the contractual right of any Holder to institute suit for the enforcement
of any payment of (x) principal (including, if applicable, the Redemption Price
and the Fundamental Change Repurchase Price), (y) accrued and unpaid interest,
if any, on, and (z) the consideration due upon the conversion of, such Note, on
or after the respective due dates expressed or provided for in such Note or in
this Indenture, and such contractual right shall not be impaired or affected
without the consent of such Holder.
Section 6.07. Proceedings by Trustee. In case of an Event of Default, the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.
Section 6.08. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.06, all powers and remedies given by this Article 6 to
the Trustee or to the Holders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any thereof or of any other powers and remedies
available to the Trustee or the Holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any Holder of any of the Notes to exercise any right or power accruing
upon any Default or Event of Default shall impair any such right or power, or
shall be construed to be a waiver of any such Default or Event of Default or any
acquiescence therein; and, subject to the provisions of Section 6.06, every
power and remedy given by this Article 6 or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Holders.
Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of
Holders.
(a)The Holders of a majority of the aggregate principal amount of the Notes at
the time outstanding shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee with respect to the Notes
or the Guarantees; provided, however, that (i) such direction shall not be in
conflict with any rule of law or with this Indenture, and (ii) the Trustee may
take any other action deemed proper by the Trustee that is not inconsistent with
such direction. The Trustee may refuse to follow any direction that conflicts
with any rule of law or with this Indenture, it determines is unduly prejudicial
to the rights of any other Holder (it being understood that the Trustee does not
have an affirmative duty to ascertain whether or not
46

--------------------------------------------------------------------------------



any such directions are unduly prejudicial to such Holders) or that would
involve the Trustee in personal liability.
(b)The Holders of a majority in aggregate principal amount of the Notes at the
time outstanding may on behalf of the Holders of all of the Notes waive any past
Default or Event of Default hereunder and rescind any acceleration with respect
to the Notes and its consequences hereunder except:


(i)a default in the payment of the principal (including any Redemption Price and
any Fundamental Change Repurchase Price, if applicable) of, or accrued and
unpaid interest, if any, on the Notes;


(ii) a failure by the Company to deliver the consideration due upon conversion
of the Notes; or


(iii)with respect to any other provision that requires the consent of each
affected Holder pursuant to Section 10.02 to amend;


provided that, in the case of the rescission of any acceleration with respect to
the Notes, (1) the rescission would not conflict with any judgment or decree of
a court of competent jurisdiction and (2) all existing Events of Default (other
than the nonpayment of the principal of and interest on the Notes that have
become due solely by such declaration of acceleration) have been cured or waived
and all amounts owing to the Trustee have been paid.
Whenever any Default or Event of Default hereunder shall have been waived as
permitted by this Section 6.09, said Default or Event of Default shall for all
purposes of the Notes and this Indenture be deemed to have been cured and to be
not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.
Section 6.10. Notice of Defaults. If a Default occurs and is continuing and is
actually known to a Responsible Officer of the Trustee, the Trustee shall
deliver to all Holders as the names and addresses of such Holders appear upon
the Note Register notice of such Default within 90 days after it occurs. Except
in the case of a Default in the payment of principal of (including the
Redemption Price and the Fundamental Change Repurchase Price, if applicable) or
accrued and unpaid interest, if any, on any Note or a Default in the payment or
delivery of the consideration due upon conversion, the Trustee shall be
protected in withholding such notice if and so long as the Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders.
Section 6.11. Undertaking to Pay Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may
47

--------------------------------------------------------------------------------



in its discretion assess reasonable costs, including reasonable attorneys’ fees
and expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant;
provided that the provisions of this Section 6.11 (to the extent permitted by
law) shall not apply to any suit instituted by the Trustee, to any suit
instituted by any Holder, or group of Holders, holding in the aggregate more
than 10% in principal amount of the Notes at the time outstanding, or to any
suit instituted by any Holder for the enforcement of the payment of the
principal of (including, but not limited to, the Redemption Price and the
Fundamental Change Repurchase Price with respect to the Notes being redeemed or
repurchased as provided in this Indenture) or accrued and unpaid interest, if
any, on any Note on or after the due date expressed or provided for in such Note
or to any suit for the enforcement of the payment or delivery of consideration
due upon conversion.
ARTICLE 7
CONCERNING THE TRUSTEE


Section 7.01. Duties and Responsibilities of Trustee.
(a)Prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:
(i)the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture, and the Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and
(ii)in the absence of bad faith or willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations).


(b)In the event an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs.


(c)No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:
(i)this subsection shall not be construed to limit the effect of subsection (a)
of this Section;


48

--------------------------------------------------------------------------------



(ii)the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
that the Trustee was negligent in ascertaining the pertinent facts;


(iii)the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the written direction of the
Holders of not less than a majority of the aggregate principal amount of the
Notes at the time outstanding determined as provided in Article 8 relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture; and


(iv)no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.


(d)Whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section 7.01.


Section 7.02. Certain Rights of the Trustee
(a)The Trustee may conclusively rely and shall be fully protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, note, coupon or other paper or document believed
by it in good faith to be genuine and to have been signed or presented by the
proper party or parties;


(b)any request, direction, order or demand of the Company mentioned herein shall
be sufficiently evidenced by an Officer’s Certificate (unless other evidence in
respect thereof be herein specifically prescribed); and any Board Resolution may
be evidenced to the Trustee by a copy thereof certified by the Secretary or an
Assistant Secretary of the Company;


(c)the Trustee may consult with counsel of its selection and require an Opinion
of Counsel and any advice of such counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel;


(d)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled, at a reasonable time on any Business Day, to examine the
books, records and premises
49

--------------------------------------------------------------------------------



of the Company, personally or by agent or attorney at the expense of the Company
and shall incur no liability of any kind by reason of such inquiry or
investigation;


(e)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through duly authorized agents,
custodians, nominees or attorneys and the Trustee shall not be responsible for
any misconduct or negligence on the part of any agent, custodian, nominee or
attorney appointed by it with due care hereunder;


(f)the permissive rights of the Trustee enumerated herein shall not be construed
as duties;


(g)[Reserved;]


(h)the Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of Officers authorized at such time to
take specified actions pursuant to this Indenture;


(i)in no event shall the Trustee be liable for any special, indirect, punitive
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits), even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action;


(j)the Trustee shall not be charged with knowledge of any Default or Event of
Default with respect to the Notes, unless either (1) a Default or Event of
Default under Section 6.01(a) or (b) of this Indenture has occurred or (2)
written notice of such Default or Event of Default shall have been given to a
Responsible Officer of the Trustee by the Company or by any Holder of the Notes
at the Corporate Trust Office of the Trustee and such notice references the
Notes and this Indenture;


(k)the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent (if other than
the Trustee) or any records maintained by any co-Note Registrar with respect to
the Notes;


(l)whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officer’s Certificate;


(m)if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred;


50

--------------------------------------------------------------------------------



(n)the rights and protections afforded to the Trustee under this Indenture,
including, without limitation, its right to be indemnified, shall also be
afforded to the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder;


(o)subject to this Article 7, if an Event of Default occurs and is continuing,
the Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture at the request or direction of any of the Holders
pursuant to this Indenture, unless such Holders shall have offered to the
Trustee security or indemnity satisfactory to the Trustee against any loss,
liability, claim and expense which might be incurred by it in compliance with
such request or direction;


(p)the Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder; and


(q)the Trustee shall not be liable for any action taken, suffered, or omitted to
be taken by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture.


Section 7.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.
Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes. The Trustee, any Paying Agent, any Conversion
Agent, the Custodian, Bid Solicitation Agent or Note Registrar, in its
individual or any other capacity, may become the owner or pledgee of Notes with
the same rights it would have if it were not the Trustee, Paying Agent,
Conversion Agent, Custodian, Bid Solicitation Agent or Note Registrar.
Section 7.05. Monies and Shares of Common Stock to Be Held in Trust. All monies
and shares of Common Stock received by the Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received. Money and shares of Common Stock held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law or as expressly provided herein. The Trustee shall be under no liability
for interest on any money or shares of Common Stock received by it hereunder
except as may be agreed from time to time by the Company and the Trustee.
Section 7.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall receive
such compensation for all services rendered by it hereunder in any capacity
(which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to in writing
between the Trustee and the Company, and the Company will pay or reimburse the
51

--------------------------------------------------------------------------------



Trustee upon its request for all reasonable expenses, disbursements and advances
reasonably incurred or made by the Trustee in accordance with any of the
provisions of this Indenture in any capacity hereunder (including the reasonable
compensation and the expenses and disbursements of its agents and counsel and of
all Persons not regularly in its employ) except any such expense, disbursement
or advance as shall have been caused by its negligence, willful misconduct or
bad faith. The Company and the Guarantors, jointly and severally, covenant and
agree to indemnify the Trustee in any capacity under this Indenture and any
other document or transaction entered into in connection herewith and its agents
and any authenticating agent for, and to hold them harmless against, any loss,
claim, damage, liability or expense, including taxes (other than taxes based
upon, measured by or determined by the income of the Trustee) incurred without
negligence, willful misconduct or bad faith on the part of the Trustee, its
officers, directors, agents or employees, or such agent or authenticating agent,
as the case may be, and arising out of or in connection with the acceptance or
administration of this Indenture and the enforcement of this Indenture
(including this Section 7.06) or in any other capacity hereunder, including the
costs and expenses of defending themselves against any claim (whether asserted
by the Company, a Holder or any other Person) of liability in the premises. The
obligations of the Company and the Guarantors under this Section 7.06 to
compensate or indemnify the Trustee and to pay or reimburse the Trustee for
expenses, disbursements and advances shall be secured by a senior claim to which
the Notes are hereby made subordinate on all money or property held or collected
by the Trustee, except, subject to the effect of Section 6.05, funds held in
trust herewith for the benefit of the Holders of particular Notes. The Trustee’s
right to receive payment of any amounts due under this Section 7.06 shall not be
made expressly subordinate to any other liability or indebtedness of the
Company. The obligations of the Company and the Guarantors under this Section
7.06 shall survive the satisfaction and discharge of this Indenture, final
payment of the Notes and the earlier resignation or removal of the Trustee. The
Company need not pay for any settlement made without its consent, which consent
shall not be unreasonably withheld. The indemnification provided in this Section
7.06 shall extend to the officers, directors, agents and employees of the
Trustee.
Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(h) occurs
with respect to the Company, the expenses and the compensation for the services
are intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.
Section 7.07. [Reserved].
Section 7.08. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act (as if the Trust Indenture Act were applicable hereto) to act as
such and has a combined capital and surplus of at least $50,000,000. If such
Person publishes reports of condition at least annually, pursuant to law or to
the requirements of any supervising or examining authority, then for the
purposes of this Section 7.08, the combined capital and surplus of such Person
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time the
52

--------------------------------------------------------------------------------



Trustee shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article 7.
Section 7.09. Resignation or Removal of Trustee. The Trustee may at any time
resign by giving 30 days prior written notice of such resignation to the Company
and by mailing notice thereof to the Holders at their addresses as they shall
appear on the Note Register. Upon receiving such notice of resignation, the
Company shall promptly appoint a successor trustee by written instrument, in
duplicate, executed by order of the Board of Directors, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee. If no successor trustee shall have been so appointed and have
accepted appointment within 30 days after the mailing of such notice of
resignation to the Holders, the resigning Trustee may, upon ten Business Days’
notice to the Company and the Holders, petition any court of competent
jurisdiction, at the expense of the Company, for the appointment of a successor
trustee, or any Holder who has been a bona fide holder of a Note or Notes for at
least six months may, subject to the provisions of Section 6.11, on behalf of
himself and all others similarly situated, petition any such court for the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, appoint a successor trustee.
(a)In case at any time any of the following shall occur:


(i)the Trustee shall fail to comply with Section 7.13 within a reasonable time
after written request therefor by the Company or by any Holder who has been a
bona fide Holder of a Note or Notes for at least six (6) months;


(ii)the Trustee shall cease to be eligible in accordance with the provisions of
Section 7.08 and shall fail to resign after written request therefor by the
Company or by any such Holder, or


(iii)the Trustee shall become incapable of acting, or shall be adjudged bankrupt
or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,


then, in any such case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 6.11, any Holder who has been a bona fide holder of a
Note or Notes for at least six months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction, at the expense
of the Company, for the removal of the Trustee and the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, remove the Trustee and appoint a successor
trustee.


(b)The Holders of a majority in aggregate principal amount of the Notes at the
time outstanding may at any time, with 30 days prior written notice to the
Trustee and the Company,
53

--------------------------------------------------------------------------------



remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto. If no successor trustee
shall have been so appointed and have accepted appointment within 30 days after
removal of the Trustee by the Holders, the Trustee may, at the expense of the
Company, upon ten Business Days’ notice to the Company and the Holders, petition
any court of competent jurisdiction for the appointment of a successor trustee.


(c)Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 7.09 shall become
effective upon (i) payment of all fees and expenses owing to the Trustee and
(ii) acceptance of appointment by the successor trustee as provided in Section
7.10.


Section 7.10. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 7.09 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the predecessor trustee shall, upon payment
of any amounts then due it pursuant to the provisions of Section 7.06, execute
and deliver an instrument transferring to such successor trustee all the rights
and powers of the trustee so ceasing to act. Upon request of any such successor
trustee, the Company shall execute any and all instruments in writing for more
fully and certainly vesting in and confirming to such successor trustee all such
rights and powers. Any trustee ceasing to act shall, nevertheless, retain a
senior claim to which the Notes are hereby made subordinate on all money or
property held or collected by such trustee as such pursuant to this Indenture,
except for funds held in trust for the benefit of Holders of particular Notes,
to secure any amounts then due it pursuant to the provisions of Section 7.06.
No successor trustee shall accept appointment as provided in this Section 7.10
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 7.08.
Upon acceptance of appointment by a successor trustee as provided in this
Section 7.10, each of the Company and the successor trustee, at the written
direction and at the expense of the Company shall send or cause to be sent
notice of the succession of such trustee hereunder to the Holders at their
addresses as they shall appear on the Note Register. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company.
Section 7.11. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate
54

--------------------------------------------------------------------------------



trust business of the Trustee (including the administration of this Indenture),
shall be the successor to the Trustee hereunder without the execution or filing
of any paper or any further act on the part of any of the parties hereto;
provided that in the case of any corporation or other entity succeeding to all
or substantially all of the corporate trust business of the Trustee such
corporation or other entity shall be eligible under the provisions of Section
7.08.
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may authenticate such Notes either in the name of any predecessor trustee
hereunder or in the name of the successor trustee; and in all such cases such
certificates of authentication shall have the full force which it is anywhere in
the Notes or in this Indenture provided that the certificate of authentication
of the Trustee shall have; provided, however, that the right to adopt the
certificate of authentication of any predecessor trustee or to authenticate
Notes in the name of any predecessor trustee shall apply only to its successor
or successors by merger, conversion or consolidation.
Section 7.12. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three Business Days after the date any Officer actually receives such
application, unless any such Officer shall have consented in writing to any
earlier date), unless, prior to taking any such action (or the date of
effectiveness in the case of any omission), the Trustee shall have received
written instructions in accordance with this Indenture in response to such
application specifying the action to be taken or omitted.
Section 7.13. Conflicting Interests of Trustee. If the Trustee has or shall
acquire a conflicting interest within the meaning of the Trust Indenture Act,
the Trustee shall either eliminate such interest or resign, to the extent and in
the manner provided by, and subject to the provisions of this Indenture.
ARTICLE 8
Concerning the Holder


Section 8.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage of the aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or
55

--------------------------------------------------------------------------------



the taking of any other action), the fact that at the time of taking any such
action, the Holders of such specified percentage have joined therein may be
evidenced (i) by any instrument or any number of instruments of similar tenor
executed by Holders in person or by agent or proxy appointed in writing, or (ii)
by the record of the Holders voting in favor thereof at any meeting of Holders
duly called and held, or (iii) by a combination of such instrument or
instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Notes, the Company or the Trustee may, but shall not be required to, fix in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen days prior to the date of commencement of solicitation of such
action.
Section 8.02. Proof of Execution by Holders. Subject to the provisions of
Section 7.01 and Section 7.02, proof of the execution of any instrument by a
Holder or its agent or proxy shall be sufficient if made in accordance with such
reasonable rules and regulations as may be prescribed by the Trustee or in such
manner as shall be satisfactory to the Trustee. The holding of Notes shall be
proved by the Note Register or by a certificate of the Note Registrar.
Section 8.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of and (subject to Section 2.03) accrued and unpaid interest on such
Note, for conversion of such Note and for all other purposes; and neither the
Company nor the Trustee nor any Paying Agent nor any Conversion Agent nor any
Note Registrar shall be affected by any notice to the contrary. The sole
registered holder of a Global Note shall be the Depositary or its nominee. All
such payments or deliveries so made to any Holder, or upon its order, shall be
valid, and, to the extent of the sums or shares of Common Stock so paid or
delivered, effectual to satisfy and discharge the liability for monies payable
or shares deliverable upon any such Note. Notwithstanding anything to the
contrary in this Indenture or the Notes following an Event of Default, any
holder of a beneficial interest in a Global Note may directly enforce against
the Company, without the consent, solicitation, proxy, authorization or any
other action of the Depositary or any other Person, such holder’s right to
exchange such beneficial interest for a Note in certificated form in accordance
with the provisions of this Indenture.
Section 8.04. Company-Owned Notes Disregarded. In determining whether the
Holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by any member of the Carnival Group shall be disregarded (from both
the numerator and the denominator) and deemed not to be outstanding for the
purpose of any such determination; provided that for the purposes of determining
whether the Trustee shall be protected in relying on any such direction,
consent, waiver or other action only Notes that a Responsible Officer actually
knows are so owned shall be so disregarded. Notes so owned that have been
pledged in good faith may be regarded as outstanding for the purposes of this
Section 8.04 if the pledgee shall establish to the satisfaction
56

--------------------------------------------------------------------------------



of the Trustee the pledgee’s right to so act with respect to such Notes and that
the pledgee is not the Company or any member of the Carnival Group. In the case
of a dispute as to such right, any decision by the Trustee taken upon the advice
of counsel shall be full protection to the Trustee. Upon request of the Trustee,
the Company shall furnish to the Trustee promptly an Officer’s Certificate
listing and identifying all Notes, if any, known by the Company to be owned or
held by or for the account of any of the above described Persons; and, subject
to Section 7.01, the Trustee shall be entitled to accept such Officer’s
Certificate as conclusive evidence of the facts therein set forth and of the
fact that all Notes not listed therein are outstanding for the purpose of any
such determination.
Section 8.05. Revocation of Consents; Future Holders Bound. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 8.01, of
the taking of any action by the Holders of the percentage of the aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any Holder of a Note that is shown by the evidence to be included
in the Notes the Holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 8.02, revoke such action so far as concerns such
Note. Except as aforesaid, any such action taken by the Holder of any Note shall
be conclusive and binding upon such Holder and upon all future Holders and
owners of such Note and of any Notes issued in exchange or substitution therefor
or upon registration of transfer thereof, irrespective of whether any notation
in regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.
ARTICLE 9
[RESERVED]
ARTICLE 10
Supplemental Indentures


Section 10.01. Supplemental Indentures Without Consent of Holders.
Notwithstanding Section 10.02, without the consent of any Holder, the Company,
the Guarantors and the Trustee may amend or supplement this Indenture, the
Notes, or the Guarantees to:
(a)cure any ambiguity, mistake, omission, defect or inconsistency in this
Indenture, the Notes or the Guarantees in a manner that does not adversely
affect any Holder in any material respect, as set forth in an Officer’s
Certificate;


(b)provide for the assumption by a Successor Company of the obligations of the
Company or Carnival plc under this Indenture, the Notes or the Guarantees in
accordance with Article 11;


(c)add additional Guarantees with respect to the Notes;


(d)secure the Notes or the Guarantees;


57

--------------------------------------------------------------------------------



(e)increase the Conversion Rate of the Notes;


(f)irrevocably select a Settlement Method or Specified Dollar Amount, or
eliminate the Company’s right to choose a particular settlement method, on
conversion of Notes;


(g)add to the Company’s or Carnival plc’s covenants or Events of Default for the
benefit of the Holders or make changes that would provide additional rights to
Holders or surrender any right or power conferred upon the Company or Carnival
plc;


(h)make any change that does not adversely affect the rights of any Holder, as
determined in good faith by the Board of Directors and evidenced by a resolution
of the Board of Directors delivered to the Trustee;


(i)in connection with any Specified Corporate Event, provide that the Notes are
convertible into Reference Property, subject to Section 14.07, and make certain
related changes to the terms of this Indenture and the Notes to the extent
expressly required by this Indenture;


(j)evidence and provide for the acceptance of an appointment under this
Indenture of a successor Trustee; provided that the successor Trustee is
otherwise qualified and eligible to act as such under the terms of this
Indenture as set forth in an Officer’s Certificate;


(k)conform the provisions of this Indenture or the Notes to the “Description of
Notes” section of the Offering Memorandum; or


(l)provide for the issuance of additional Notes in accordance with Section
2.10(a).


The Trustee is hereby authorized to join with the Company and the Guarantors in
the execution of any such amendment, supplement or waiver, to make any further
appropriate agreements and stipulations that may be therein contained, but the
Trustee shall not be obligated to, but may in its discretion, enter into any
amendment, supplement or waiver that adversely affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
Any amendment, supplement or waiver to this Indenture authorized by the
provisions of this Section 10.01 may be executed by the Company, the Guarantors
and the Trustee without the consent of the Holders of any of the Notes at the
time outstanding, notwithstanding any of the provisions of Section 10.02.
Section 10.02. Supplemental Indentures with Consent of Holders. Except as
provided in Section 10.01 and in this Section 10.02, the Company, the Guarantors
and the Trustee may from time to time and at any time amend or supplement this
Indenture, the Notes and the Guarantees with the consent (evidenced as provided
in Article 8) of the Holders of at least a majority of the aggregate principal
amount of the Notes then outstanding (determined in accordance with Article 8
and including, without limitation, consents obtained in connection with a
repurchase of, or tender or exchange offer for, Notes) and any existing Default
or Event of Default (other than (i) a Default
58

--------------------------------------------------------------------------------



or Event of Default in the payment of the principal (including any Redemption
Price and any Fundamental Change Repurchase Price, if applicable) of, or accrued
and unpaid interest, if any, on the Notes, except a payment default resulting
from an acceleration that has been rescinded, and (ii) a Default or Event of
Default as a result of a failure by the Company to deliver the consideration due
upon conversion of the Notes) or compliance with any provision of this
Indenture, the Notes or the Guarantees may be waived with the consent (evidenced
as provided in Article 8) of the Holders of at least a majority of the aggregate
principal amount of the Notes then outstanding (determined in accordance with
Article 8 and including, without limitation, consents obtained in connection
with a repurchase of, or tender or exchange offer for, Notes); provided,
however, that, without the consent of each Holder of an outstanding Note
affected, no such amendment shall:
(a)reduce the amount of Notes whose Holders must consent to an amendment;


(b)reduce the rate of or extend the stated time for payment of interest on any
Note;


(c)reduce the principal of or extend the Maturity Date of any Note;


(d)reduce the amount of principal payable upon acceleration of the maturity of
the Notes;


(e)impair or adversely affect the right of Holders to convert Notes or otherwise
modify the provisions with respect to conversion, or reduce the Conversion Rate
(subject to such modifications as are required under this Indenture);


(f)reduce the Redemption Price or Fundamental Change Repurchase Price of any
Note or amend or modify in any manner adverse to the Holders the Company’s
obligation to make such payments, whether through an amendment or waiver of
provisions in the covenants, definitions or otherwise;


(g)make any Note payable in a money, or at a place of payment, other than that
stated in the Note;


(h)change the ranking in right of payment of the obligations under the Notes;


(i)impair or affect the right of any Holder to institute suit for the
enforcement of any payment of principal (including the Redemption Price and
Fundamental Change Repurchase Price, if applicable) of, accrued and unpaid
interest, if any, on, or the consideration due upon conversion of, such Holder’s
Notes, on or after the respective due dates expressed or provided for in such
Holder’s Notes or in this Indenture;


(j)make any changes to the provisions described in Section 4.07;


(k)make any change in this Article 10 or in the waiver provisions (including in
Section 6.09) that requires each Holder’s consent ; or
59

--------------------------------------------------------------------------------





(l)modify the Guarantees in any manner adverse to the Holders.


Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Holders as aforesaid and subject to Section 10.05,
the Trustee shall join with the Company and the Guarantors in the execution of
such amendment, supplement or waiver unless such amendment, supplement or waiver
adversely affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise, in which case the Trustee may in its discretion, but
shall not be obligated to, enter into such amendment, supplement or waiver.
Holders do not need under this Section 10.02 to approve the particular form of
any proposed amendment, supplement or waiver of this Indenture. It shall be
sufficient if such Holders approve the substance thereof. After any such
amendment, supplement or waiver becomes effective, the Company shall send to the
Holders a notice briefly describing such amendment, supplement or waiver, unless
a Current Report on Form 8-K (or successor form thereto) is filed by the Company
describing the amendment, supplement or waiver. However, the failure to give
such notice to all the Holders, or any defect in the notice, will not impair or
affect the validity of the amendment, supplement or waiver.
Section 10.03. Effect of Amendment, Supplement and Waiver. Upon the execution of
any amendment, supplement or waiver of this Indenture pursuant to the provisions
of this Article 10, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitation of rights,
obligations, duties and immunities under this Indenture of the Trustee, the
Company, the Guarantors and the Holders shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments and all the terms and conditions of any such amendment or
supplement shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.
Section 10.04. Notation on Notes. Notes authenticated and delivered after the
execution of any amendment, supplement or waiver to this Indenture pursuant to
the provisions of this Article 10 may, at the Company’s expense, bear a notation
in form approved by the Trustee as to any matter provided for in such amendment,
supplement or waiver. If the Company or the Trustee shall so determine, new
Notes so modified as to conform, in the opinion of the Trustee and the Board of
Directors, to any modification of this Indenture contained in any such
amendment, supplement or waiver may, at the Company’s expense, be prepared and
executed by the Company, authenticated by the Trustee (or an authenticating
agent duly appointed by the Trustee pursuant to Section 17.11) and delivered in
exchange for the Notes then outstanding, upon surrender of such Notes then
outstanding. Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.
Section 10.05. Evidence of Compliance of Amendment, Supplement or Waiver to Be
Furnished to Trustee. In addition to the documents required by Section 17.06,
the Trustee shall receive and may rely on an Officer’s Certificate and an
Opinion of Counsel as conclusive evidence that any amendment, supplement or
waiver to this Indenture executed pursuant hereto complies with the requirements
of this Article 10, is permitted or authorized by this Indenture and such
60

--------------------------------------------------------------------------------



amendment, supplement or waiver is the legal, valid and binding obligation of
the Company and any Guarantor party thereto, enforceable against it in
accordance with its terms.
ARTICLE 11
Consolidation, Merger and Sale


Section 11.01. Company May Consolidate, Etc. on Certain Terms.
(a)The Company shall not consolidate with or merge with or into or otherwise
combine with another Person, or sell, lease or otherwise transfer or dispose of
all or substantially all of the Company’s and its Subsidiaries’ consolidated
assets, taken as a whole, to another Person, unless:


(i)the Company is the surviving Person or the resulting, surviving or transferee
Person (if not the Company) (the “Successor Company”) is a Person organized and
existing under the laws of any Permitted Jurisdiction, and such Person (if not
the Company) expressly assumes by supplemental indenture all of the Company’s
obligations under the Notes and this Indenture; and


(ii)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.


(b)Upon any such consolidation, merger, combination or sale, lease or other
transfer or disposition and upon the assumption by the Successor Company, by
supplemental indenture, executed and delivered to the Trustee and satisfactory
in form to the Trustee, of the due and punctual payment of the principal of and
accrued and unpaid interest on all of the Notes, the due and punctual delivery
and/or payment, as the case may be, of any consideration due upon conversion of
the Notes and the due and punctual performance of all of the covenants and
conditions of this Indenture and the Notes to be performed by the Company, such
Successor Company shall succeed to, and may exercise every right and power of
and be substituted for, the Company, with the same effect as if it had been
named herein as the party of the first part, and the Company shall be discharged
from its obligations under the Notes and this Indenture, except in the case of a
lease of all or substantially all assets. Such Successor Company thereupon may
cause to be signed, and may issue either in its own name or in the name of the
Company any or all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee; and, upon the
order of such Successor Company instead of the Company and subject to all the
terms, conditions and limitations in this Indenture prescribed, the Trustee
shall authenticate and shall deliver, or cause to be authenticated and
delivered, any Notes that previously shall have been signed and delivered by an
Officer of the Company to the Trustee for authentication, and any Notes that
such Successor Company thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Notes so issued shall in all respects have the
same legal rank and benefit under this Indenture as the Notes theretofore or
thereafter issued in accordance with the terms of this Indenture as though all
of such Notes had been issued at the date of the execution hereof. In the event
of any such consolidation, merger, combination or sale, transfer or disposition
(but
61

--------------------------------------------------------------------------------



not in the case of a lease), upon compliance with this Article 11, the Person
named as the “Company” in the first paragraph of this Indenture shall be
released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture and the Notes.


(c)For purposes of the foregoing, any sale, lease or other transfer or
disposition of the assets of one or more of the Company’s Subsidiaries that
would, if the Company had held such assets directly, have constituted the sale,
lease or other transfer or disposition of all or substantially all of the
Company’s consolidated assets, taken as a whole, will be treated as such under
this Indenture.


Section 11.02. Carnival plc May Consolidate, Etc. on Certain Terms
.
(a)Carnival plc shall not consolidate with or merge with or into or otherwise
combine with another Person, or sell, lease or otherwise transfer or dispose of
all or substantially all of Carnival plc’s and its Subsidiaries’ consolidated
assets, taken as a whole, to another Person, unless:
(i)Carnival plc is the surviving Person or the resulting, surviving or
transferee Person (if not Carnival plc) (the “Successor Guarantor”) is a Person
organized and existing under the laws of any Permitted Jurisdiction, and such
Person (if not Carnival plc) expressly assumes by supplemental indenture all of
Carnival plc’s obligations under the Notes, this Indenture and its Guarantee;
and
(ii)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.
(b)Upon any such consolidation, merger, combination or sale, lease or other
transfer or disposition and upon the assumption by the Successor Guarantor, by
supplemental indenture, executed and delivered to the Trustee and satisfactory
in form to the Trustee, of the due and punctual payment of the principal of and
accrued and unpaid interest on all of the Notes, the due and punctual delivery
and/or payment, as the case may be, of any consideration due upon conversion of
the Notes and the due and punctual performance of all of the covenants and
conditions of this Indenture, the Notes and Carnival plc’s Guarantee, to be
performed by Carnival plc, such Successor Guarantor shall succeed to, and may
exercise every right and power of and be substituted for, Carnival plc, with the
same effect as if it had been named herein as the party of the first part, and
Carnival plc shall be discharged from its obligations under the Notes, this
Indenture and Carnival plc’s Guarantee, except in the case of a lease of all or
substantially all assets. Such Successor Guarantor thereupon may cause to be
signed, and may issue either in its own name or in the name of Carnival plc any
or all of the Notes issuable hereunder which theretofore shall not have been
signed by Carnival plc and delivered to the Trustee; and, upon the order of such
Successor Guarantor instead of Carnival plc and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver, or cause to be authenticated and delivered, any
Notes that previously shall have been signed and delivered by an Officer of the
Company to the Trustee
62

--------------------------------------------------------------------------------



for authentication, and any Notes that such Successor Guarantor thereafter shall
cause to be signed and delivered to the Trustee for that purpose. All the Notes
so issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this Indenture as though all of such Notes had been issued at the date
of the execution hereof. In the event of any such consolidation, merger,
combination or sale, transfer or disposition (but not in the case of a lease),
upon compliance with this Article 11, the Person named as the “Carnival plc” in
the first paragraph of this Indenture shall be released from its liabilities as
obligor and maker of the Notes and from its obligations under this Indenture,
the Notes and the Guarantee.


(c)For purposes of the foregoing, any sale, lease or other transfer or
disposition of the assets of one or more of Carnival plc’s Subsidiaries that
would, if Carnival plc had held such assets directly, have constituted the sale,
lease or other transfer or disposition of all or substantially all of Carnival
plc’s consolidated assets, taken as a whole, will be treated as such under the
indenture.


Section 11.03. Opinion of Counsel and Officer’s Certificate to be Given to
Trustee. In connection with any consolidation, merger, combination or sale,
lease or other transfer or disposition implicated by this Article 11, the
Trustee shall not be required to take any action unless the Trustee shall have
received an Officer’s Certificate and Opinion of Counsel, each stating that any
such consolidation, merger, combination or sale, lease or other transfer or
disposition and any such assumption and such supplemental indenture (if any)
complies with the provisions of this Article 11 and, if a supplemental indenture
is required in connection with such transaction, an Opinion of Counsel, which
shall state that the Indenture, the Guarantee and the Notes, as applicable,
constitute legal, valid and binding obligations of any Successor Company or any
Successor Guarantor, as applicable, subject to customary exceptions.
ARTICLE 12
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS


Section 12.01. Indenture, Notes and Guarantees Solely Corporate Obligation. No
recourse for the payment of the principal of or accrued and unpaid interest on,
or the payment or delivery of consideration due upon conversion of, any Note or
any Guarantee, nor for any claim based thereon or otherwise in respect thereof,
and no recourse under or upon any obligation, covenant or agreement of the
Company or any Guarantor in this Indenture or in any supplemental indenture or
in any Note or any Guarantee, nor because of the creation of any indebtedness
represented thereby, shall be had against any incorporator, stockholder,
employee, agent, officer or director or Subsidiary, as such, past, present or
future, of the Company or any Guarantor or of any of their respective successor
corporations or other entities, either directly or through the Company or any
Guarantor or any of their respective successor corporations or other entities,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes and the Guarantees. By accepting a Note, each Holder
63

--------------------------------------------------------------------------------



waives and releases all such liability. This waiver and release is part of the
consideration for the Notes.
ARTICLE 13
GUARANTEES


Section 13.01. Guarantees.
(a) Subject to this Article 13, each of the Guarantors hereby, jointly and
severally, fully and unconditionally guarantee to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, irrespective of the validity and enforceability of this Indenture,
the Notes held thereby and the obligations of the Company hereunder and
thereunder, that: (i) the principal of and interest on the Notes will be
promptly paid in full when due, subject to any applicable grace period, whether
at the Maturity Date, by acceleration, upon redemption, upon prepayment or
otherwise, and interest on the overdue principal of and (to the extent permitted
by law) interest on the Notes, and the Settlement Amounts upon exchange will be
promptly paid and/or delivered in full when due upon exchange, and all other
payment obligations of the Company to the Holders or the Trustee hereunder or
thereunder will be promptly paid in full and performed, all in accordance with
the terms hereof and thereof; and (ii) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, the same will
be promptly paid in full when due or performed in accordance with the terms of
the extension or renewal, subject to any applicable grace period, whether at the
Maturity Date, by acceleration, upon redemption, upon prepayment or otherwise.
Failing payment when so due of any amount so guaranteed for whatever reason, the
Guarantors will be, jointly and severally, obligated to pay the same
immediately. An Event of Default with respect to the Notes under this Indenture
shall constitute an event of default under the Guarantees, and shall entitle the
Holders to accelerate the obligations of the Guarantors hereunder in the same
manner and to the same extent as the obligations of the Company.


(b)The Guarantors hereby agree that their respective obligations hereunder shall
be unconditional, irrespective of the validity, regularity or enforceability of
the Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance (other than complete performance) which might
otherwise constitute a legal or equitable discharge or defense of a Guarantor.
Each Guarantor further, to the extent permitted by law, hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Company, any right to require a proceeding first
against the Company, protest, notice and all demands whatsoever and covenants
that its Guarantee will not be discharged except by complete performance of the
obligations contained in the Notes and this Indenture, or pursuant to Section
13.03.


(c)Each of the Guarantors also agrees, jointly and severally, to pay any and all
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
by the Trustee or any Holder in enforcing any rights under this Section 13.01.
64

--------------------------------------------------------------------------------





(d)If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors, or any Custodian, Trustee or other similar
official acting in relation to either the Company or the Guarantors, any amount
paid by the Company or any Guarantor to the Trustee or such Holder, the
Guarantees, to the extent theretofore discharged, shall be reinstated in full
force and effect.


(e)Each Guarantor further agrees that, as between the Guarantors, on the one
hand, and the Holders and the Trustee, on the other hand, (a) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article 6 of
this Indenture for the purposes of its Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed thereby, and (b) in the event of any declaration of
acceleration of such obligations as provided in Article 6 of this Indenture,
such obligations (whether or not due and payable) shall forthwith become due and
payable by such Guarantor for the purpose of its Guarantee. The Guarantors shall
have the right to seek contribution from any non-paying Guarantor so long as the
exercise of such right does not impair the rights of the Holders under the
Guarantees.


(f)Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Company for liquidation
or reorganization, should the Company become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Company’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or the Guarantees, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made. In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Notes shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.


(g)In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


(h)Each payment to be made by a Guarantor in respect of its Guarantee shall be
made without set-off, counterclaim, reduction or diminution of any kind or
nature (provided that Additional Amounts payable pursuant to Section 4.07 shall
remain payable).


(i)For the avoidance of doubt, the Guarantees with respect to a Note are not
convertible and shall automatically terminate when such Note is exchanged in
accordance with this Indenture.

Section 13.02. Execution and Delivery.
65

--------------------------------------------------------------------------------



The Guarantees shall be evidenced by the execution and delivery of this
Indenture or a supplement to this Indenture and no notation of any Guarantee
need be endorsed on any Note. Each Guarantor hereby agrees that its Guarantee
set forth in Section 13.01 shall remain in full force and effect notwithstanding
the absence of the endorsement of any notation of such Guarantee on the Notes.
If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantees shall be valid
nevertheless.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantees set forth in this
Indenture on behalf of the Guarantors.
Section 13.03. Release of Guarantees.
(a)The Guarantee by a Guarantor shall be automatically and unconditionally
released and discharged under this Indenture upon:
(i)in the case of a Subsidiary Guarantor, in connection with any sale or other
disposition of all or substantially all of the assets of that Subsidiary
Guarantor (including by way of merger, consolidation, amalgamation or
combination) to a Person that is not (either before or after giving effect to
such transaction) the Company or a Guarantor;
(ii)in the case of a Subsidiary Guarantor, any direct or indirect sale, exchange
or other transfer (by merger, consolidation or otherwise) of the Capital Stock
of such Guarantor (including any sale, exchange or transfer) after which the
applicable Subsidiary Guarantor is no longer a Subsidiary of the Company,
Carnival plc or another Guarantor;


(iii) in the case of a Subsidiary Guarantor, the release or discharge of the
Guarantee by a subsidiary guarantor of the First Priority Secured Notes and any
indebtedness that requires or would require such Subsidiary Guarantor to
guarantee the Notes; or


(iv)the discharge of the Company’s obligations under this Indenture in
accordance with the terms of this Indenture.


(b)In the event that any released Subsidiary Guarantor (in the case of clause
(iii) above) thereafter becomes an issuer, borrower, obligor or guarantor under
the First Priority Secured Notes or any other indebtedness that requires or
would require such Subsidiary Guarantor to guarantee the Notes, such former
Subsidiary Guarantor will again provide a Guarantee.
Section 13.04. Limitation on the Guarantors’ Liability.
Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent
66

--------------------------------------------------------------------------------



conveyance or a fraudulent transfer for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Guarantee. To effectuate
the foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of each Guarantor under its Guarantee
will be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guarantee or
pursuant to its contribution obligations under this Indenture, result in the
obligations of such Guarantor under its Guarantee not constituting a fraudulent
conveyance or fraudulent transfer under federal or state law and not otherwise
being void or voidable under any similar laws affecting the rights of creditors
generally. Each Guarantor that makes a payment under its Guarantee shall be
entitled upon payment in full of all guaranteed obligations under this Indenture
to a contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
accounting principles generally accepted in the United States.
Section 13.05. Limitation on the Italian Guarantor’s Liability
Without prejudice to Section 13.04, the obligations of the Italian Guarantor
under this Indenture shall be subject to the following limitations:
(a)obligations of the Italian Guarantor shall not include, and shall not extend,
directly or indirectly, to any indebtedness incurred by any obligor as borrower
or as a guarantor in respect of any proceeds of the issuance of the Notes, the
purpose or actual use of which is, directly or indirectly:
(i)the acquisition of the Italian Guarantor (and/or of any entity directly or
indirectly controlling it), including any related costs and expenses;


(ii)a subscription for any shares in the Italian Guarantor (and/or any entity
directly or indirectly controlling it), including any related costs and
expenses; or


(iii)the refinancing thereof;


(b)without prejudice to Section 13.04, and pursuant to Article 1938 of the
Italian Civil Code, the maximum amount that the Italian Guarantor may be
required to pay in respect of its obligations as Guarantor under the First
Priority Secured Notes, the EIB Facility, the Existing Secured Notes and this
Indenture shall not exceed $6,000.0 million.
(c)without prejudice to Section 13.04, the maximum amount that the Italian
Guarantor may be required to pay in respect of its obligations as Guarantor
under the First Priority Secured Notes, the EIB Facility, the Existing Secured
Notes and this Indenture shall not exceed, at any given time, the following
amount: the value of vessels owned by the Italian Guarantor and subject to
mortgage to secure the First Priority Secured Notes, the EIB Facility
67

--------------------------------------------------------------------------------



and the Existing Secured Notes, as resulting by latest available appraisals
divided by the value of vessels owned by the Carnival Group (including the
Italian Guarantor) and subject to mortgage to secure the First Priority Secured
Notes, the EIB Facility and the Existing Secured Notes, based on the latest
available appraisals multiplied by the outstanding amount of the Notes plus
amounts drawn down/issued and not repaid yet under the First Priority Secured
Notes, the EIB Facility and the Existing Secured Notes; and
(d)obligations of the Italian Guarantor shall not extend to the payment
obligations of other entities which do not belong to the Italian Guarantor’s
corporate group (gruppo di appartenenza) in the meaning of articles 1(e) of the
decree of the Italian Ministry of Economy and Finance No. 53 of April 2, 2015.
Section 13.06. Subrogation
Each Guarantor shall be subrogated to all rights of Holders against the Company
in respect of any amounts paid by any Guarantor pursuant to the provisions of
Section 13.01; provided that, if an Event of Default has occurred and is
continuing, no Guarantor shall be be entitled to enforce or receive any payments
arising out of, or based upon, such right of subrogation until all amounts then
due and payable by the Company under this Indenture or the Notes shall have been
paid in full.
Section 13.07. Benefits Acknowledged.
Each Guarantor acknowledges that it will receive benefits from the financing
arrangements contemplated by this Indenture and that the guarantee and waivers
made by it pursuant to its Guarantee are knowingly made in contemplation of such
benefits.
Section 13.08. “Trustee” to Include Paying Agent.
In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article 13 shall in each case (unless the context shall otherwise
require) be construed as extending to, and including, such Paying Agent within
its meaning as fully and for all intents and purposes as if such Paying Agent
were named in this Article 13 in place of the Trustee.
ARTICLE 14
Conversion of Notes


Section 14.01. Conversion Privilege.
(a)Subject to and upon compliance with the provisions of this Article 14, each
Holder of a Note shall have the right, at such Holder’s option, to convert all
or any portion in an Authorized Denomination of such Note:


(i)subject to satisfaction of the conditions described in Section 14.01(b), at
any time prior to the close of business on the Business Day immediately
68

--------------------------------------------------------------------------------



preceding January 1, 2023 under the circumstances and during the periods set
forth in Section 14.01(b);


(ii)on or after January 1, 2023, at any time prior to the close of business on
the second Scheduled Trading Day immediately preceding the Maturity Date;


in each case, at an initial conversion rate of 100.0000 shares of Common Stock
(subject to adjustment as provided in Section 14.04 and, if applicable, Section
14.03, the “Conversion Rate”) per $1,000 principal amount of Notes (subject to
the settlement provisions of Section 14.02, the “Conversion Obligation”).


(b)(i) Prior to the close of business on the Business Day immediately preceding
January 1, 2023, a Holder may surrender all or any portion of its Notes in an
Authorized Denomination for conversion at any time during the five Business Day
period after any five consecutive Trading Day period (the “Measurement Period”)
in which the Trading Price per $1,000 principal amount of Notes, as determined
following a request by a Holder of Notes in accordance with the procedures and
conditions described in this subsection (b)(i), for each Trading Day of the
Measurement Period was less than 98% of the product of the Last Reported Sale
Price per share of the Common Stock and the Conversion Rate on each such Trading
Day, subject to compliance with the following procedures and conditions
concerning the Bid Solicitation Agent’s obligation to make a Trading Price
determination.


(A)The Bid Solicitation Agent (if other than the Company) shall have no
obligation to determine the Trading Price per $1,000 principal amount of the
Notes unless the Company has requested such determination, and the Company shall
have no obligation to make such request (or, if the Company is acting as Bid
Solicitation Agent, the Company shall have no obligation to determine the
Trading Price) unless a Holder of at least $1,000,000 in aggregate principal
amount of Notes requests in writing that the Company makes such a determination
and provides the Company with reasonable evidence that the Trading Price per
$1,000 principal amount of Notes would be less than 98% of the product of the
Last Reported Sale Price per share of the Common Stock and the Conversion Rate
on such Trading Day. At such time, the Company shall instruct the Bid
Solicitation Agent (if other than the Company) to determine, or if the Company
is acting as Bid Solicitation Agent, the Company shall determine, the Trading
Price per $1,000 principal amount of the Notes beginning on the Trading Day
following the receipt of such evidence and on each successive Trading Day until
the Trading Price per $1,000 principal amount of Notes is greater than or equal
to 98% of the product of the Last Reported Sale Price per share of the Common
Stock and the Conversion Rate on such Trading Day.
(B)If the Trading Price condition has been met, the Company shall promptly so
notify the Holders, the Trustee and the Conversion Agent (if other than the
Trustee) in writing. If, at any time after the Trading Price condition has been
met, the
69

--------------------------------------------------------------------------------



Trading Price per $1,000 principal amount of Notes is greater than or equal to
98% of the product of the Last Reported Sale Price per share of the Common Stock
and the Conversion Rate on such Trading Day, the Company shall promptly so
notify the Holders, the Trustee and the Conversion Agent (if other than the
Trustee) in writing.


(C)If the Company does not, when it is required to, instruct the Bid
Solicitation Agent to (or, if the Company is acting as Bid Solicitation Agent,
it does not) obtain bids, or if the Company gives such instruction to the Bid
Solicitation Agent and the Bid Solicitation Agent fails to make such
determination (or, if the Company is acting as Bid Solicitation Agent, it fails
to make such determination), then, in either case, the Trading Price per $1,000
principal amount of the Notes shall be deemed to be less than 98% of the product
of the Last Reported Sale Price per share of the Common Stock and the Conversion
Rate on each Trading Day of such failure.


(ii) If, prior to the close of business on the Business Day immediately
preceding January 1, 2023, the Company elects to:
(A)issue to all or substantially all holders of the Common Stock any rights,
options or warrants (other than pursuant to a stockholder rights plan in
connection with the initial adoption by the Company, so long as such rights have
not separated from the shares of Common Stock and are not exercisable until the
occurrence of a triggering event) entitling them, for a period of not more than
45 calendar days after the announcement date of such issuance, to subscribe for
or purchase shares of the Common Stock, at a price per share that is less than
the average of the Last Reported Sale Prices per share of the Common Stock for
the 10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance; or
(B)distribute to all or substantially all holders of the Common Stock the
Company’s assets, securities or rights, options or warrants to purchase
securities of the Company, which distribution has a per share value, as
reasonably determined by the Board of Directors, exceeding 10% of the Last
Reported Sale Price per share of the Common Stock on the Trading Day immediately
preceding the date of announcement of such distribution,


then, in either case, the Company shall notify all Holders of the Notes at least
50 Scheduled Trading Days prior to the Ex-Dividend Date for such issuance or
distribution. Once the Company has given such notice, the Holders may surrender
all or any portion of their Notes in an Authorized Denomination for conversion
at any time until the earlier of (1) the close of business on the Business Day
immediately preceding the Ex-Dividend Date for such issuance or distribution and
(2) the Company’s announcement that such issuance or distribution will not take
place.
70

--------------------------------------------------------------------------------



        No Holder may convert any of its Notes pursuant to this Section
14.01(b)(ii) if such Holder otherwise participates in such issuance or
distribution, at the same time and upon the same terms as holders of Common
Stock and as a result of holding the Notes, without having to convert its Notes,
as if it held a number of shares of Common Stock equal to the applicable
Conversion Rate, multiplied by the principal amount (expressed in thousands) of
Notes held by such Holder.
(iii) If, prior to the close of business on the Business Day immediately
preceding January 1, 2023:
(A)a transaction or event that constitutes a Fundamental Change occurs;


(B)a transaction or event that constitutes a Make-Whole Fundamental Change
occurs; or


(C)the Company is a party to a consolidation, merger, or other combination,
statutory share exchange or sale, lease or other transfer or disposition of all
or substantially all of the Company’s and its Subsidiaries’ consolidated assets,
taken as a whole, in each case, pursuant to which the Common Stock would be
converted into cash, stock, other securities or other property or assets
(including any combination thereof) other than any such transaction as a result
of which the Company becomes a Subsidiary, and the Common Stock is converted
into equity securities, of Carnival plc which is not a Make-Whole Fundamental
Change,


then, in each case, a Holder may surrender all or any portion of its Notes in an
Authorized Denomination for conversion at any time from or after the open of
business on the Business Day immediately following the day the Company publicly
announces such transaction (even if such transaction has not yet occurred) until
the close of business on the 35th Trading Day immediately following the actual
effective date of such transaction or, if such transaction constitutes a
Fundamental Change (other than a Fundamental Change for which the Company
validly invokes the Adequate Cash Conversion Provisions), until the close of
business on the Business Day immediately preceding the related Fundamental
Change Repurchase Date.
The Company shall notify Holders, the Trustee and the Conversion Agent (if other
than the Trustee) in writing of the effective date of any such transaction as
promptly as practicable following the date the Company publicly announces such
transaction and the Company shall use commercially reasonable efforts to notify
Holders in writing prior to such effective date if practicable.
(iv)  to the close of business on the Business Day immediately preceding January
1, 2023, a Holder may surrender all or any portion of its Notes in an Authorized
Denomination for conversion at any time during any calendar quarter commencing
after the calendar quarter ending on May 31, 2020 (and only during such calendar
quarter), if
71

--------------------------------------------------------------------------------



the Last Reported Sale Price of the Common Stock for at least 20 Trading Days
(whether or not consecutive) during the period of 30 consecutive Trading Days
ending on the last Trading Day of the immediately preceding calendar quarter is
greater than or equal to 130% of the Conversion Price on each applicable Trading
Day. The Company shall determine whether the Notes are convertible because the
Last Reported Sale Price condition has been met and promptly provide written
notice to the Holders, the Trustee and the Conversion Agent (if other than the
Trustee).
(v) If the Company calls the Notes for redemption pursuant to Section 16.01,
Holders may exchange any or all of their Notes called for redemption at any time
from, and including, the date of the Notice of Tax Redemption until the close of
business on the second Scheduled Trading Day immediately preceding the Tax
Redemption Date, or, if the Company fails to pay the Redemption Price, such
later date on which the Company pays or duly provides for the Redemption Price.
(c)Notwithstanding any other provision of this Indenture or the Notes, no Holder
of the Notes will be entitled to receive shares of Common Stock upon conversion
of such Notes to the extent (but only to the extent) that such receipt would
cause a violation of the Ownership Limitation. Any purported delivery of shares
of Common Stock upon conversion of Notes will be void and have no effect to the
extent (but only to the extent) that such delivery would result in a violation
of the Ownership Limitation. If any delivery of shares of Common Stock owed to a
Holder upon conversion of Notes is not made, in whole or in part, as a result of
the limitations described in this paragraph, the Company’s obligation to make
such delivery shall not be extinguished, and the Company shall deliver such
shares as promptly as practicable after the applicable Holder gives notice to
the Company and the Company determines that such delivery would not result in a
violation of the Ownership Limitation.
Section 14.02. Conversion Procedure; Settlement Upon Conversion.
(a)Subject to this Section 14.02, Section 14.03(b) and Section 14.07(a), upon
conversion of any Note, the Company shall, at its election, pay or deliver, as
the case may be, to the converting Holder, in full satisfaction of its
Conversion Obligation, cash (“Cash Settlement”), shares of the Common Stock,
together with cash, if applicable, in lieu of delivering any fractional share of
Common Stock in accordance with Section 14.02(i) (“Physical Settlement”), or a
combination of cash and shares of the Common Stock, together with cash, if
applicable, in lieu of delivering any fractional share of Common Stock in
accordance with Section 14.02(i) (“Combination Settlement”), as set forth in
this Section 14.02.
(i)All conversions for which the relevant Conversion Date occurs on or after
January 1, 2023 and all conversions occurring after the date the Company issues
a Notice of Tax Redemption, and prior to the close of business on the second
Scheduled Trading Day immediately preceding the related Tax Redemption Date,
shall be settled using the same Settlement Method (including the same relative
proportion of cash and/or shares of the Common Stock). Except for any
conversions for which the relevant Conversion Date occurs on or after January 1,
2023 or after the date of the issuance of a Notice of Tax
72

--------------------------------------------------------------------------------



Redemption and prior to the close of business on the second Scheduled Trading
Day immediately preceding the related Tax Redemption Date, the Company shall use
the same Settlement Method (including the same relative proportion of cash
and/or shares of the Common Stock) for all conversions with the same Conversion
Date, but the Company shall not have any obligation to use the same Settlement
Method with respect to conversions with different Conversion Dates. By notice to
Holders of the Notes, the Company may, prior to January 1, 2023, at its option,
irrevocably elect to satisfy its Conversion Obligation with respect to the Notes
through Combination Settlement with a Specified Dollar Amount per $1,000
principal amount of $1,000 for all Conversion Dates occurring subsequent to
delivery of such notice.
(ii)If the Company elects a Settlement Method, the Company shall deliver notice
to Holders through the Conversion Agent of such Settlement Method the Company
has selected no later than the close of business on the Trading Day immediately
following the related Conversion Date (or (A) in the case of any conversions for
which the relevant Conversion Date occurs on or after January 1, 2023, no later
than January 1, 2023 or (B) in the case of any conversions occurring after the
date of issuance of a Notice of Tax Redemption and prior to the close of
business on the second Scheduled Trading Day immediately preceding the related
Tax Redemption Date, in such Notice of Tax Redemption). If the Company does not
timely elect a Settlement Method, the Company shall no longer have the right to
elect Cash Settlement or Physical Settlement with respect to that Conversion
Date and the Company shall be deemed to have elected Combination Settlement in
respect of its Conversion Obligation, and the Specified Dollar Amount per $1,000
principal amount of Notes shall be equal to $1,000. If the Company has timely
elected Combination Settlement in respect of any conversion but does not timely
notify the Conversion Agent of the Specified Dollar Amount per $1,000 principal
amount of Notes, the Specified Dollar Amount shall be deemed to be $1,000.


(iii)The cash, shares of Common Stock or combination of cash and shares of
Common Stock payable or deliverable by the Company in respect of any conversion
of Notes (the “Settlement Amount”) shall be computed by the Company as follows:


(A)if the Company elects to satisfy its Conversion Obligation in respect of such
conversion by Physical Settlement, the Company shall deliver to the converting
Holder in respect of each $1,000 principal amount of Notes being converted a
number of shares of Common Stock equal to the Conversion Rate on the Conversion
Date (plus cash in lieu of any fractional share of Common Stock issuable upon
conversion);
(B)if the Company elects to satisfy its Conversion Obligation in respect of such
conversion by Cash Settlement, the Company shall pay to the converting Holder in
respect of each $1,000 principal amount of Notes being converted cash in an
amount equal to the sum of the Daily Conversion Values for each of the 40
consecutive VWAP Trading Days during the related Observation Period; and


73

--------------------------------------------------------------------------------



(C)if the Company elects (or is deemed to have elected) to satisfy its
Conversion Obligation in respect of such conversion by Combination Settlement,
the Company shall pay or deliver, as the case may be, to the converting Holder
in respect of each $1,000 principal amount of Notes being converted a Settlement
Amount equal to the sum of the Daily Settlement Amounts for each of the 40
consecutive VWAP Trading Days during the related Observation Period (plus cash
in lieu of any fractional share of Common Stock issuable upon conversion).


If more than one Note shall be surrendered for conversion at any one time by the
same Holder, the Conversion Obligation with respect to such Notes shall be
computed on the basis of the aggregate principal amount of the Notes (or
specified portions thereof to the extent permitted hereby) so surrendered.
(iv)The Daily Settlement Amounts (if applicable) and the Daily Conversion Values
(if applicable) shall be determined by the Company promptly following the last
VWAP Trading Day of the related Observation Period. Promptly after such
determination of the Daily Settlement Amounts or the Daily Conversion Values, as
the case may be, and, if applicable, the amount of cash payable in lieu of any
fractional share of Common Stock, the Company shall notify the Trustee and the
Conversion Agent (if other than the Trustee) of the Daily Settlement Amounts or
the Daily Conversion Values, as the case may be, and, if applicable, the amount
of cash payable in lieu of fractional shares of Common Stock. The Trustee and
the Conversion Agent (if other than the Trustee) shall have no responsibility
for any such determination.


(b) (i) To convert a beneficial interest in a Global Note (which conversion is
irrevocable), the holder of such beneficial interest must:
(A)comply with the Applicable Procedures;
(B)if required, pay funds equal to all documentary, stamp or similar issue or
transfer tax owed as set forth in Section 14.02(d) and Section 14.02(e); and


(C)if required, pay funds equal to any interest payable on the next Interest
Payment Date to which such Holder is not entitled as set forth in Section
14.02(g); and


(ii)To convert a Certificated Note, the Holder must:
(A)complete, manually sign and deliver an irrevocable notice to the Conversion
Agent as set forth in the Form of Notice of Conversion (or a facsimile thereof)
(a “Notice of Conversion”) and such Note to the Conversion Agent;


74

--------------------------------------------------------------------------------



(B)if required, furnish appropriate endorsements and transfer documents;


(C)if required, pay funds equal to all documentary, stamp or similar issue or
transfer tax owed as set forth in Section 14.02(d) and Section 14.02(e); and


(D)if required, pay funds equal to any interest payable on the next Interest
Payment Date to which such Holder is not entitled as set forth in Section
14.02(g).


The Trustee (and if different, the Conversion Agent) shall notify the Company of
any conversion pursuant to this Article 14 on the Conversion Date for such
conversion or, if notice on such date is not feasible given the nature of the
conversion, promptly thereafter.


If a Holder has already delivered a Fundamental Change Repurchase Notice with
respect to a Note, such Holder may not surrender such Note for conversion until
such Holder has validly withdrawn such Fundamental Change Repurchase Notice (or,
in the case of a Global Note, has complied with the Applicable Procedures with
respect to such a withdrawal) in accordance with the terms of Section 15.03. If
a Holder has already delivered a Fundamental Change Repurchase Notice, such
Holder’s right to withdraw such notice and convert the Notes that are subject to
repurchase will terminate at the close of business on the Business Day
immediately preceding the relevant Fundamental Change Repurchase Date.
(c) A Note shall be deemed to have been converted immediately prior to the close
of business on the date (the “Conversion Date”) that the Holder has complied
with the requirements set forth in Section 14.02(b).


Subject to the next paragraph and the provisions of Section 14.03(b) and Section
14.07(a), the Company shall pay or deliver, as the case may be, the Settlement
Amount due in respect of the Conversion Obligation on:
(i)the second Business Day immediately following the relevant Conversion Date,
if the Company elects Physical Settlement; or
(ii)the second Business Day immediately following the last VWAP Trading Day of
the relevant Observation Period, if the Company elects Cash Settlement or if the
Company elects or is deemed to elect Combination Settlement.


If any shares of Common Stock are due to converting Holders, the Company shall
issue or cause to be issued, and deliver to such Holder, or such Holder’s
nominee or nominees, certificates or a book-entry transfer through the
Depositary, as the case may be, for the full number of shares of Common Stock to
which such Holder shall be entitled in satisfaction of the Company’s Conversion
Obligation.
75

--------------------------------------------------------------------------------



(d) In case any Certificated Note shall be surrendered for partial conversion,
in an Authorized Denomination, the Company shall execute and the Trustee shall
authenticate and deliver to or upon the written order of the Holder so
surrendered a new Note or Notes in Authorized Denominations in an aggregate
principal amount equal to the unconverted portion of the surrendered Note,
without payment of any service charge by the converting Holder but, if required
by the Company or Trustee, with payment of a sum sufficient to cover any
transfer tax or similar governmental charge required by law or that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such conversion being different from the name of the Holder of
the old Notes surrendered for such conversion.
(e) If a Holder submits a Note for conversion, the Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issuance of any
shares of Common Stock upon conversion of such Note, unless the tax is due
because the Holder requests such shares to be issued in a name other than the
Holder’s name, in which case the Holder shall pay that tax. The Conversion Agent
may refuse to deliver the certificates representing the shares of Common Stock
being issued in a name other than the Holder’s name until the Trustee receives a
sum sufficient to pay any tax that is due by such Holder in accordance with the
immediately preceding sentence.
(f) Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian of the Global Note at the direction of the Trustee, shall make a
notation in the books and records of the Trustee and Depositary as to the
reduction in the principal amount represented thereby. The Company shall notify
the Trustee in writing of any conversion of Notes effected through any
Conversion Agent other than the Trustee.
(g) Upon conversion of a Note, the converting Holder shall not receive any
separate cash payment representing accrued and unpaid interest, if any, except
as set forth in the paragraph below. The Company’s payment or delivery, as the
case may be, of the Settlement Amount upon conversion of any Note shall be
deemed to satisfy in full its obligation to pay the principal amount of the Note
and accrued and unpaid interest, if any, to, but not including, the relevant
Conversion Date. As a result, accrued and unpaid interest, if any, to, but not
including, the relevant Conversion Date shall be deemed to be paid in full
rather than canceled, extinguished or forfeited. Upon a conversion of Notes into
a combination of cash and shares of Common Stock, accrued and unpaid interest
shall be deemed to be paid first out of the cash paid upon such conversion.
Notwithstanding the immediately preceding paragraph, if Notes are converted
after the close of business on a Regular Record Date for the payment of
interest, but prior to the open of business on the immediately following
Interest Payment Date, Holders of such Notes at the close of business on such
Regular Record Date shall receive the full amount of interest payable on such
Notes on the corresponding Interest Payment Date notwithstanding the conversion.
Notes surrendered for conversion during the period from the close of business on
any Regular Record Date to the open of business on the immediately following
Interest Payment Date must be accompanied by funds equal to the amount of
interest payable on the Notes so converted on the corresponding Interest Payment
Date (regardless of whether the converting Holder was the
76

--------------------------------------------------------------------------------



Holder of record on the corresponding Regular Record Date); provided that no
such payment need be made:
(i)if the Notes are surrendered for conversion following the Regular Record Date
immediately preceding the Maturity Date;
(ii) if the Company has called the Notes for Tax Redemption on a Tax Redemption
Date that is after a Regular Record Date and on or prior to the Business Day
immediately following the corresponding Interest Payment Date;


(iii)if the Company has specified a Fundamental Change Repurchase Date that is
after a Regular Record Date and on or prior to the Business Day immediately
following the corresponding Interest Payment Date; or


(iv)to the extent of any overdue interest, if any overdue interest exists at the
time of conversion with respect to such Note.

Therefore, for the avoidance of doubt, all Holders of record on the Regular
Record Date immediately preceding the Maturity Date, any Fundamental Change
Repurchase Date and any Tax Redemption as described in clauses (ii) and (iii)
above shall receive and retain the full interest payment due on the Maturity
Date or other applicable Interest Payment Date regardless of whether their Notes
have been converted following such Regular Record Date.
(h) The Person in whose name any shares of Common Stock delivered upon
conversion is registered shall become the holder of record of such shares as of
the close of business on (i) the relevant Conversion Date if the Company elects
Physical Settlement or (ii) the last VWAP Trading Day of the relevant
Observation Period if the Company elects or is deemed to elect Combination
Settlement. Upon a conversion of Notes, such Person shall no longer be a Holder
of such Notes surrendered for conversion; provided that (a) the converting
Holder shall have the right to receive the Settlement Amount due upon conversion
and (b) in the case of a conversion between a Regular Record Date and the
corresponding Interest Payment Date, the Holder of record as of the close of
business on such Regular Record Date shall have the right to receive the
interest payable on such Interest Payment Date, in accordance with Section
14.02(g).
(i) The Company shall not issue any fractional share of Common Stock upon
conversion of the Notes and shall instead pay cash in lieu of any fractional
share of Common Stock issuable upon conversion in an amount based on (i) the
Daily VWAP on the relevant Conversion Date if the Company elects Physical
Settlement or (ii) the Daily VWAP on the last VWAP Trading Day of the relevant
Observation Period if the Company elects or is deemed to elect Combination
Settlement. For each Note surrendered for conversion, if the Company has elected
(or is deemed to elect) Combination Settlement, the full number of shares that
shall be issued upon conversion thereof shall be computed on the basis of the
aggregate Daily Settlement Amounts for the relevant Observation Period and, if
applicable, any fractional share remaining after such computation shall be paid
in cash.
77

--------------------------------------------------------------------------------



Section 14.03. Increase in Conversion Rate Upon Conversion in Connection with a
Make-Whole Fundamental Change or a Tax Redemption. (a) If (i) the Event
Effective Date of a Make-Whole Fundamental Change occurs prior to the Maturity
Date or (ii) the Company delivers a Notice of Tax Redemption prior to January 1,
2023 and, in either case a Holder elects to convert its Notes in connection with
such Make-Whole Fundamental Change or Notice of Tax Redemption, the Company
shall, under the circumstances described in this Section 14.03, increase the
Conversion Rate for the Notes so surrendered for conversion by a number of
additional shares of Common Stock (the “Additional Shares”), as described in
this Section 14.03. A conversion of Notes shall be deemed for these purposes to
be “in connection with” such Make-Whole Fundamental Change if the relevant
Notice of Conversion (or, in the case of a Global Note, the relevant notice of
conversion in accordance with the Applicable Procedures) is received by the
Conversion Agent during the period from the open of business on the Event
Effective Date of the Make-Whole Fundamental Change to the close of business on
the Business Day immediately preceding the related Fundamental Change Repurchase
Date (or, in the case of a Make-Whole Fundamental Change that would have been a
Fundamental Change but for (A) the proviso in clause (b) of the definition
thereof or (B) the Adequate Cash Conversion Provisions, the 35th Trading Day
immediately following the Event Effective Date of such Make-Whole Fundamental
Change). A conversion of Notes will be deemed for these purposes to be “in
connection with” such Notice of Tax Redemption if the relevant Notice of
Conversion of the Notes (or, in the case of a Global Note, the relevant notice
of conversion in accordance with the Applicable Procedures) is received by the
Conversion Agent during the period from the open of business on the date of the
Notice of Tax Redemption to the close of business on the second Scheduled
Trading Day immediately preceding the related Redemption Date or, if the Company
fails to pay the Redemption Price, such later date on which we pay the
Redemption Price.
(b)Upon surrender of Notes for conversion in connection with a Make-Whole
Fundamental Change or Notice of Tax Redemption, the Company shall, at its
option, satisfy its Conversion Obligation by Physical Settlement, Cash
Settlement or Combination Settlement in accordance with Section 14.02 (after
giving effect to any increase in the Conversion Rate required by this Section
14.03); provided, however, that, if the consideration for the Common Stock in
any Make-Whole Fundamental Change described in clause (b) of the definition of
Fundamental Change is composed entirely of cash, for any conversion of Notes
following the Event Effective Date of such Make-Whole Fundamental Change, the
Conversion Obligation shall be calculated based solely on the Stock Price for
the transaction and shall be deemed to be an amount of cash per $1,000 principal
amount of converted Notes equal to (i) the Conversion Rate (including any
increase to reflect the Additional Shares as described in this Section 14.03),
multiplied by (ii) such Stock Price. In such event, the Conversion Obligation
shall be determined and paid to Holders in cash on the second Business Day
following the Conversion Date. The Company shall notify Holders, the Trustee and
the Conversion Agent (if other than the Trustee) in writing of the Event
Effective Date of any Make-Whole Fundamental Change and, no later than five
Business Days after such Event Effective Date, (A) issue a press release
announcing such Event Effective Date or disclose the Event Effective Date in a
Current Report on Form 8-K and (B) post the Event Effective Date on the
Company’s website (the “Make-Whole Fundamental Change Company Notice”).
78

--------------------------------------------------------------------------------



(c)The number of Additional Shares, if any, by which the Conversion Rate shall
be increased in connection Make-Whole Fundamental Change or Notice of Tax
Redemption shall be determined by reference to the table below, based on:


(i)in the case of a Make-Whole Fundamental Change the date on which the
Make-Whole Fundamental Change occurs or becomes effective or, in the case of a
Tax Redemption, the date of the Notice of Tax Redemption (the “Event Effective
Date”) and
(ii)in the case of a Make-Whole Fundamental Change, the price paid (or deemed to
be paid) per share of the Common Stock in the Make-Whole Fundamental Change, as
described in the succeeding paragraph or, in the case of a Tax Redemption, the
average of the Last Reported Sale Prices per share of Common Stock over the five
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of such Notice of Tax Redemption, as the case may be (in each
case, the “Stock Price”).
If the holders of the Common Stock receive only cash in a Make-Whole Fundamental
Change described in clause (b) of the definition of Fundamental Change, the
Stock Price shall be the cash amount paid per share. Otherwise, the Stock Price
shall be the average of the Last Reported Sale Prices per share of the Common
Stock over the five Trading Day period ending on, and including, the Trading Day
immediately preceding the Event Effective Date of the Make-Whole Fundamental
Change. The Board of Directors shall make appropriate adjustments to the Stock
Price, in its good faith determination, to account for any adjustment to the
Conversion Rate that becomes effective, or any event requiring an adjustment to
the Conversion Rate where the Ex-Dividend Date of the event occurs, during such
five Trading Day period.
(d)The Stock Prices set forth in the column headings of the table below shall be
adjusted as of any date on which the Conversion Rate is otherwise adjusted. The
adjusted Stock Prices shall equal (i) the Stock Prices applicable immediately
prior to such adjustment, multiplied by (ii) a fraction, the numerator of which
is the Conversion Rate immediately prior to such adjustment giving rise to the
Stock Price adjustment and the denominator of which is the Conversion Rate as so
adjusted. The number of Additional Shares set forth in the table below shall be
adjusted in the same manner and at the same time as the Conversion Rate as set
forth in Section 14.04.
(e)The following table sets forth the number of Additional Shares by which the
Conversion Rate shall be increased per $1,000 principal amount of Notes pursuant
to this Section 14.03 for each Stock Price and Event Effective Date set forth
below:
79

--------------------------------------------------------------------------------




Stock priceEvent Effective
Date$8.00$9.00$10.00$11.00$12.00$13.00$15.00$17.50$20.00$25.00$30.00$35.00$40.00$60.00$80.00April
6,
202025.000020.901117.103014.326412.243310.64088.36936.55035.34203.82282.88802.24371.76800.67830.1344April
1,
202125.000018.988914.826011.92189.84588.32776.31474.83713.91952.81762.15271.69371.35400.56900.1344April
1,
202225.000016.067811.23408.15646.18334.90083.45332.58172.10101.54161.19570.95230.77050.34630.1344April
1,
202325.000011.11110.00000.00000.00000.00000.00000.00000.00000.00000.00000.00000.00000.00000.0000

        The exact Stock Price or Event Effective Date may not be set forth in
the table above, in which case:
(i)if the Stock Price is between two Stock Prices in the table or the Event
Effective Date is between two Event Effective Dates in the table, the number of
Additional Shares by which the Conversion Rate shall be increased shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Stock Prices and the earlier and later
Event Effective Dates in the table above, as applicable, based on a 365- or
366-day year, as the case may be;
(ii)if the Stock Price is greater than $80.00 per share (subject to adjustment
in the same manner as the Stock Prices set forth in the column headings of the
table above), no Additional Shares shall be added to the Conversion Rate; and
(iii)if the Stock Price is less than $8.00 per share (subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table above), no Additional Shares shall be added to the Conversion Rate.
Notwithstanding the foregoing, in no event shall the Conversion Rate per $1,000
principal amount of Notes exceed 125.0000 shares of Common Stock, subject to
adjustment in the same manner as the Conversion Rate pursuant to Section 14.04.
(f)Nothing in this Section 14.03 shall prevent an adjustment to the Conversion
Rate pursuant to Section 14.04 in respect of a Make-Whole Fundamental Change.
Section 14.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs,
except that the Company shall not make any adjustments to the Conversion Rate if
Holders of the Notes participate (other than in the case of a share split or
share combination), at the same time and upon the same terms as holders of the
Common Stock and solely as a result of holding the Notes, in any of the
transactions described in this Section 14.04, without having to convert their
Notes, as if they held a number of shares of Common Stock equal to (i) the
Conversion Rate, multiplied by (ii) the principal amount (expressed in
thousands) of Notes held by such Holder.
80

--------------------------------------------------------------------------------



(a)If the Company exclusively issues shares of Common Stock as a dividend or
distribution on shares of the Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:


CR1
=
CR0
x
OS1
                           
OS0

where,
CR0 = the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date of such dividend or distribution, or immediately prior to
the open of business on the effective date of such share split or share
combination, as applicable;
CR1 = the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date or effective date, as applicable;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
open of business on such Ex-Dividend Date or effective date, as applicable,
before giving effect to such dividend, distribution, share split or share
combination; and
OS1 = the number of shares of Common Stock outstanding immediately after giving
effect to such dividend, distribution, share split or share combination.
Any adjustment made under this Section 14.04(a) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the open of business on the effective date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 14.04(a) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
(b)If the Company issues to all or substantially all holders of the Common Stock
any rights, options or warrants entitling them, for a period of not more than 45
calendar days after the announcement date of such issuance, to subscribe for or
purchase shares of Common Stock at a price per share that is less than the
average of the Last Reported Sale Prices per share of the Common Stock for the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, the Conversion
Rate shall be increased based on the following formula:


81

--------------------------------------------------------------------------------



CR1
=
CR0
x


(OS0+X)
               
(OS0+Y)

where,
CR0 = the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such issuance;
CR1 = the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
open of business on such Ex-Dividend Date;
X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and
Y = the number of shares of Common Stock equal to (i) the aggregate price
payable to exercise such rights, options or warrants, divided by (ii) the
average of the Last Reported Sale Prices per share of the Common Stock over the
10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of the issuance of such rights,
options or warrants.
Any increase made under this Section 14.04(b) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the open of business on the Ex-Dividend Date for
such issuance. To the extent that such rights, options or warrants are not
exercised prior to their expiration or shares of Common Stock are not delivered
after the exercise or expiration of such rights, options or warrants, the
Conversion Rate shall be decreased, effective as of the date the Company’s Board
of Directors determines not to issue such rights, options or warrants, to the
Conversion Rate that would then be in effect had the increase with respect to
the issuance of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered. If
such rights, options or warrants are not so issued, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect if such
Ex-Dividend Date for such issuance had not occurred.
For purposes of this Section 14.04(b) and Section 14.01(b)(ii)(A), in
determining whether any rights, options or warrants entitle the holders of
Common Stock to subscribe for or purchase shares of the Common Stock at less
than such average of the Last Reported Sale Prices per share of the Common Stock
for the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the date of announcement of such issuance, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and
82

--------------------------------------------------------------------------------



any amount payable on exercise or conversion thereof, the value of such
consideration, if other than cash, to be determined by the Board of Directors.
(c)If the Company distributes shares of its Capital Stock, evidences of its
indebtedness, other assets or property of the Company or rights, options or
warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of the Common Stock, excluding:
(i)dividends, distributions or issuances as to which an adjustment was effected
pursuant to Section 14.04(a) or Section 14.04(b);
(ii)rights issued under a stockholder rights plan (except as set forth in this
Section 14.04(c));
(iii)dividends or distributions paid exclusively in cash as to which an
adjustment was effected pursuant to Section 14.04(d);
(iv)any dividends and distributions in connection with a Specified Corporate
Event described in Section 14.07; and
(v)Spin-Offs as to which the provisions set forth in this Section 14.04(c) shall
apply
(any of such shares of Capital Stock, evidences of indebtedness, assets,
property, rights, options or warrants to acquire Capital Stock or other
securities of the Company, the “Distributed Property”), then the Conversion Rate
shall be increased based on the following formula:


CR1
=
CR0
x
SP0
                                  
(SP0-FMV)



where,
CR0 = the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such distribution;
CR1 = the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date;
83

--------------------------------------------------------------------------------



SP0 = the average of the Last Reported Sale Prices per share of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Dividend Date for such distribution; and
FMV = the fair market value (as determined by the Board of Directors) of the
Distributed Property so distributed with respect to each outstanding share of
the Common Stock on the Ex-Dividend Date for such distribution.
Any increase made under the portion of this Section 14.04(c) above shall become
effective immediately after the open of business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall be decreased, effective as of the date the Company’s Board of
Directors determines not to pay or make such distribution, to be the Conversion
Rate that would then be in effect if such distribution had not been declared.
Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing increase, each
Holder of a Note shall receive, in respect of each $1,000 principal amount
thereof, at the same time and upon the same terms as holders of the Common Stock
receive the Distributed Property, the amount and kind of Distributed Property
that such Holder would have received if such Holder owned a number of shares of
Common Stock equal to the Conversion Rate in effect on the Ex-Dividend Date for
the distribution.
With respect to an adjustment pursuant to this Section 14.04(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company, that are, or,
when issued, will be, listed or admitted for trading on a U.S. national
securities exchange (a “Spin-Off”), the Conversion Rate shall be increased based
on the following formula:


CR1
=
CR0
x
(FMV0+MP0)
                                  
MP0



where,
CR0 = the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such distribution;
CR1 = the Conversion Rate in effect immediately after the open of business on
the Ex-Dividend Date for such distribution;
FMV0 = the average of the Last Reported Sale Prices per share of the Capital
Stock or similar equity interest distributed to holders of the Common Stock
applicable to
84

--------------------------------------------------------------------------------



one share of the Common Stock (determined by reference to the definition of Last
Reported Sale Price as set forth in Section 1.01 as if references therein to
Common Stock were to such Capital Stock or similar equity interest) over the
first 10 consecutive Trading Day period after, and including, the Ex-Dividend
Date of the Spin-Off (the “Valuation Period”); and
MP0 = the average of the Last Reported Sale Prices per share of the Common Stock
over the Valuation Period.
The increase to the Conversion Rate under the preceding paragraph shall occur at
the close of business on the last Trading Day of the Valuation Period; provided
that (x) in respect of any conversion of Notes for which Physical Settlement is
applicable, if the relevant Conversion Date occurs during the Valuation Period,
the references to “10” in the preceding paragraph shall be deemed to be replaced
with such lesser number of Trading Days as have elapsed between the Ex-Dividend
Date of such Spin-Off and the Conversion Date in determining the Conversion Rate
and (y) in respect of any conversion of Notes for which Cash Settlement or
Combination Settlement is applicable, for any Trading Day that falls within the
relevant Observation Period for such conversion and within the Valuation Period,
the references to “10” in the preceding paragraph shall be deemed to be replaced
with such lesser number of Trading Days as have elapsed between the Ex-Dividend
Date of such Spin-Off and such Trading Day in determining the Conversion Rate as
of such Trading Day. In addition, if the Ex-Dividend Date for such Spin-Off is
after the 10th Trading Day immediately preceding, and including, the end of any
Observation Period in respect of a conversion of Notes, references to “10” or
“10th” in the preceding paragraph and this paragraph shall be deemed to be
replaced, solely in respect of that conversion, with such lesser number of
Trading Days as have elapsed from, and including, the Ex-Dividend Date for the
Spin-Off to, and including, the last Trading Day of such Observation Period. If
such Spin-Off does not occur, the Conversion Rate shall be decreased, effective
as of the date the Company’s Board of Directors determines not to consummate
such Spin-Off, to be the Conversion Rate that would then be in effect if such
distribution had not been declared, effective as of the date on which the Board
of Directors (or its designee) determines not to consummate such Spin-Off.
For purposes of this Section 14.04(c) (and subject in all respect to Section
14.11), rights, options or warrants distributed by the Company to all holders of
the Common Stock entitling them to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock (either initially or under
certain circumstances), which rights, options or warrants, until the occurrence
of a specified event or events (“Trigger Event”):
(i)are deemed to be transferred with such shares of the Common Stock;
(ii)are not exercisable; and
(iii)are also issued in respect of future issuances of the Common Stock,
shall be deemed not to have been distributed for purposes of this Section
14.04(c) (and no adjustment to the Conversion Rate under this Section 14.04(c)
will be required) until the
85

--------------------------------------------------------------------------------



occurrence of the earliest Trigger Event, whereupon such rights, options or
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this Section
14.04(c). If any such right, option or warrant, including any such existing
rights, options or warrants distributed prior to the date of this Indenture, are
subject to events, upon the occurrence of which such rights, options or warrants
become exercisable to purchase different securities, evidences of indebtedness
or other assets, then the date of the occurrence of any and each such event
shall be deemed to be the date of distribution and Ex-Dividend Date with respect
to new rights, options or warrants with such rights (in which case the existing
rights, options or warrants shall be deemed to terminate and expire on such date
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the immediately preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under this
Section 14.04(c) was made:
(A)in the case of any such rights, options or warrants that shall all have been
redeemed or purchased without exercise by any holders thereof, upon such final
redemption or purchase (x) the Conversion Rate shall be readjusted as if such
rights, options or warrants had not been issued and (y) the Conversion Rate
shall then again be readjusted to give effect to such distribution, deemed
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or purchase price received by a
holder or holders of Common Stock with respect to such rights, options or
warrants (assuming such holder had retained such rights, options or warrants),
made to all holders of Common Stock as of the date of such redemption or
purchase, and
(B)in the case of such rights, options or warrants that shall have expired or
been terminated without exercise by any holders thereof, the Conversion Rate
shall be readjusted as if such rights, options and warrants had not been issued.


For purposes of Section 14.04(a), Section 14.04(b) and this Section 14.04(c),
any dividend or distribution to which this Section 14.04(c) is applicable that
also includes one or both of:
(i)a dividend or distribution of shares of Common Stock to which Section
14.04(a) is applicable (the “Clause A Distribution”); or
(ii)a dividend or distribution of rights, options or warrants to which Section
14.04(b) is applicable (the “Clause B Distribution”),
then:
(A)such dividend or distribution, other than the Clause A Distribution and the
Clause B Distribution, shall be deemed to be a dividend or
86

--------------------------------------------------------------------------------



distribution to which this Section 14.04(c) is applicable (the “Clause C
Distribution”) and any Conversion Rate adjustment required by this Section
14.04(c) with respect to such Clause C Distribution shall then be made; and
(B)the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Conversion Rate adjustment
required by Section 14.04(a) and Section 14.04(b) with respect thereto shall
then be made, except that, if determined by the Company (I) the “Ex-Dividend
Date” of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the Ex-Dividend Date of the Clause C Distribution and (II) any shares of
Common Stock included in the Clause A Distribution or Clause B Distribution
shall be deemed not to be “outstanding immediately prior to the open of business
on such Ex-Dividend Date or effective date” within the meaning of Section
14.04(a) or “outstanding immediately prior to the open of business on such
Ex-Dividend Date” within the meaning of Section 14.04(b).
(d)If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock, the Conversion Rate shall be adjusted based on the
following formula:
CR1
=
CR0
×
SP0
                        
SP0 - C



where,
CR0 = the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such dividend or distribution;
CR1 = the Conversion Rate in effect immediately after the open of business on
the Ex-Dividend Date for such dividend or distribution;
SP0 = the Last Reported Sale Price per share of the Common Stock on the Trading
Day immediately preceding the Ex-Dividend Date for such dividend or
distribution; and
C = the amount in cash per share the Company distributes to all or substantially
all holders of the Common Stock.
Any increase made pursuant to this Section 14.04(d) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution. If such dividend or distribution is not so paid, the Conversion
Rate shall be decreased, effective as of the date the Board of Directors
determines not to make or pay such dividend or distribution, to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared.
Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
a Note shall receive, for each $1,000 principal amount of Notes, at the same
time and upon the same terms as holders
87

--------------------------------------------------------------------------------



of shares of the Common Stock, the amount of cash that such Holder would have
received if such Holder owned a number of shares of Common Stock equal to the
Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such cash dividend or distribution.
(e)If the Company or any of its Subsidiaries makes a payment in respect of a
tender or exchange offer for the Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of the Common
Stock exceeds the average of the Last Reported Sale Prices per share of the
Common Stock over the 10 consecutive Trading Day period commencing on, and
including, the Trading Day next succeeding the last date on which tenders or
exchanges may be made pursuant to such tender or exchange offer (such date, the
“Expiration Date”), the Conversion Rate shall be increased based on the
following formula:
CR1
=
CR0
x
(AC + (SP1 x OS))
                                                           
(OS0 x SP1)



where,
CR0 = the Conversion Rate in effect immediately prior to the close of business
on the 10th Trading Day immediately following, and including, the Trading Day
next succeeding the Expiration Date;
CR1 = the Conversion Rate in effect immediately after the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the Expiration Date;
AC = the aggregate value of all cash and any other consideration (as determined
by the Board of Directors) paid or payable for shares of Common Stock purchased
in such tender or exchange offer;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
time (the “Expiration Time”) such tender or exchange offer expires (prior to
giving effect to the purchase of all shares of Common Stock accepted for
purchase or exchange in such tender or exchange offer);
OS1 = the number of shares of Common Stock outstanding immediately after the
Expiration Time (after giving effect to the purchase of all shares of Common
Stock accepted for purchase or exchange in such tender or exchange offer); and
SP1 = the average of the Last Reported Sale Prices per share of the Common Stock
over the 10 consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the Expiration Date.
88

--------------------------------------------------------------------------------



The increase to the Conversion Rate under this Section 14.04(e) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that (x) in respect of any conversion of Notes for which
Physical Settlement is applicable, if the relevant Conversion Date occurs during
the 10 Trading Days immediately following, and including, the Trading Day next
succeeding the Expiration Date of any tender or exchange offer, references to
“10” or “10th” in the preceding paragraph shall be deemed to be replaced with
such lesser number of Trading Days as have elapsed between such Expiration Date
of such tender or exchange offer and the Conversion Date in determining the
Conversion Rate and (y) in respect of any conversion of Notes for which Cash
Settlement or Combination Settlement is applicable, for any Trading Day that
falls within the relevant Observation Period for such conversion and within the
10 Trading Days immediately following, and including, the Trading Day next
succeeding the Expiration Date of any tender or exchange offer, references to
“10” or “10th” in the preceding paragraph shall be deemed to be replaced with
such lesser number of Trading Days as have elapsed between the Expiration Date
of such tender or exchange offer and such Trading Day in determining the
Conversion Rate as of such Trading Day. In addition, if the Trading Day next
succeeding the Expiration Date of any tender or exchange offer is after the 10th
Trading Day immediately preceding, and including, the end of any Observation
Period in respect of a conversion of Notes, references to “10” or “10th” in the
preceding paragraph and this paragraph shall be deemed to be replaced, solely in
respect of that conversion, with such lesser number of Trading Days as have
elapsed from, and including, the Trading Day next succeeding the Expiration Date
of such tender or exchange offer to, and including, last Trading Day of such
Observation Period.
In the event that the Company or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender offer or exchange
offer, but the Company or such Subsidiary is permanently prevented by applicable
law from effecting any such purchases, or all such purchases are rescinded, then
the Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such tender offer or exchange offer had not been made or
had been made only in respect of the purchases that have been effected.


(f)Notwithstanding anything to the contrary in this Section 14.04 or any other
provision of this Indenture or the Notes, if a Conversion Rate adjustment
becomes effective on any Ex-Dividend Date and a Holder that has converted its
Notes on or after such Ex-Dividend Date and on or prior to the related Record
Date would be treated as the record holder of the shares of Common Stock as of
the related Conversion Date as described under Section 14.02(h) based on an
adjusted Conversion Rate for such Ex-Dividend Date, then, notwithstanding the
Conversion Rate adjustment provisions in this Section 14.04, the Conversion Rate
adjustment relating to such Ex-Dividend Date shall not be made for such
converting Holder. Instead, such Holder shall be treated as if such Holder were
the record owner of the shares of Common Stock on an unadjusted basis and
participate in the related dividend, distribution or other event giving rise to
such adjustment.
(g)All calculations and other determinations under this Article 14 shall be made
by the Company and all adjustments to the Conversion Rate shall be made to the
nearest one-ten
89

--------------------------------------------------------------------------------



thousandth (1/10,000th) of a share. Notwithstanding anything in this Article 14
to the contrary, the Company shall not be required to adjust the Conversion Rate
unless the adjustment would result in an increase or decrease of at least 1.0%
to the Conversion Rate. However, the Company shall carry forward, and take into
account in any future adjustment, any adjustments that are less than 1.0% of the
Conversion Rate, and make such carried-forward adjustments, regardless of
whether the aggregate amount of such adjustments is less than 1.0% (a) on the
effective date of any Fundamental Change or the Event Effective Date of a
Make-Whole Fundamental Change, (b) on the Conversion Date for any Notes (in the
case of Physical Settlement), (c) on each VWAP Trading Day of any Observation
Period (in the case of cash settlement or combination settlement) and (d) on the
date of a Notice of Tax Redemption. In no event shall the Conversion Rate be
adjusted such that the Conversion Price shall be less than the par value per
share of the Common Stock.


(h)In addition to those adjustments required by clauses (a), (b), (c), (d) and
(e) of this Section 14.04, and to the extent permitted by applicable law and
subject to the applicable rules of the New York Stock Exchange, the Company from
time to time may increase the Conversion Rate by any amount for a period of at
least 20 Business Days if the Board of Directors determines that such increase
would be in the Company’s best interest. In addition, to the extent permitted by
applicable law and subject to the applicable rules of the New York Stock
Exchange, the Company may also (but is not required to) increase the Conversion
Rate to avoid or diminish any income tax to holders of Common Stock or rights to
purchase shares of Common Stock in connection with a dividend or distribution of
shares of Common Stock (or rights to acquire shares of Common Stock) or similar
event. Whenever the Conversion Rate is increased pursuant to either of the
preceding two sentences, the Company shall send to the Holder of each Note at
its last address appearing on the Note Register a notice of the increase at
least 15 days prior to the date the increased Conversion Rate takes effect, and
such notice shall state the increased Conversion Rate and the period during
which it will be in effect.


(i)Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly furnish to the Trustee (and the Conversion Agent if not the
Trustee) an Officer’s Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officer’s Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall send such notice of such adjustment of the Conversion Rate to each Holder
at its last address appearing on the Note Register of this Indenture. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.


(j)For purposes of this Section 14.04, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company so long as the Company does not pay any dividend or make any
distribution on shares of Common Stock held
90

--------------------------------------------------------------------------------



in the treasury of the Company, but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock.


(k)The Company shall not adjust the Conversion Rate except as stated in this
Indenture, including, for the avoidance of doubt, for the issuance of shares of
Common Stock or any securities convertible into or exchangeable for shares of
Common Stock or the right to purchase shares of Common Stock or such convertible
or exchangeable securities. In addition, notwithstanding anything to the
contrary in this Article 14, the Conversion Rate shall not be adjusted:
(i)upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;
(ii)upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or the Carnival
Group;
(iii)upon the issuance of any shares of the Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the Issue
Date;
(iv)for ordinary course of business stock repurchases that are not tender offers
referred to in Section 14.04(e), including structured or derivative transactions
or pursuant to a stock repurchase program approved by the Board of Directors;
(v)solely for a change in the par value of the Common Stock; or
(vi)for accrued and unpaid interest, if any.
Section 14.05. Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate the Last Reported Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a span
of multiple days (including, without limitation, an Observation Period and the
period for determining the Stock Price for purposes of a Make-Whole Fundamental
Change or a Tax Redemption), the Board of Directors shall make appropriate
adjustments, in good faith, to each to account for any adjustment to the
Conversion Rate that becomes effective, or any event requiring an adjustment to
the Conversion Rate where the Ex-Dividend Date, Event Effective Date or
expiration date of the event occurs, at any time during the period when the Last
Reported Sale Prices, the Daily VWAPs, the Daily Conversion Values or the Daily
Settlement Amounts are to be calculated.
Section 14.06. Shares to Be Fully Reserved. The Company shall reserve, on or
prior to the date of this Indenture, and from time to time as may be necessary,
out of its authorized but unissued shares, sufficient shares of Common Stock to
provide for conversion of the Notes from time to time as such Notes are
presented for conversion (assuming that at the time of computation of such
number of shares, all such Notes would be converted by a single Holder and that
Physical
91

--------------------------------------------------------------------------------



Settlement is applicable, and including the maximum number of Additional Shares
that could be included in the Conversion Rate for a conversion in connection
with a Make-Whole Fundamental Change). The Company shall direct P&O Princess
Special Voting Trust to reserve, on or prior to the date of this Indenture, and
from time to time as may be necessary, a sufficient number of P&O Trust Shares
as is necessary to pair with each share of Common Stock issued upon conversion
pursuant to the terms of this Indenture.
Section 14.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.
(a)  In the case of:
(i)any recapitalization, reclassification or change of the Common Stock (other
than a change to par value, or from par value to no par value, or changes
resulting from a subdivision or combination);
(ii)any consolidation, merger or other combination involving the Company; or
(iii)any sale, lease or other transfer or disposition to a third party of all or
substantially all of the Company’s and its Subsidiaries’ consolidated assets,
taken as a whole; or
(iv)any statutory share exchange,
in each case, as a result of which the Common Stock would be converted into, or
exchanged for stock, other securities, other property or assets (including cash
or any combination thereof) (any such event, a “Specified Corporate Event” and
any such stock, other securities, other property or assets (including cash or
any combination thereof), “Reference Property” and the amount of Reference
Property that a holder of one share of the Common Stock immediately prior to
such Specified Corporate Event would have been entitled to receive upon the
occurrence of such Specified Corporate Event, a “Unit of Reference Property”),
then the Company, or the successor or purchasing Person, as the case may be,
will execute with the Trustee, without the consent of the Holders, a
supplemental indenture providing that, at and after the effective time of the
Specified Corporate Event, the right to convert each $1,000 principal amount of
Notes for shares of Common Stock will be changed into a right to convert such
principal amount of Notes for the kind and amount of Reference Property that a
holder of a number of shares of the Common Stock equal to the Conversion Rate
immediately prior to such Specified Corporate Event would have been entitled to
receive upon such Specified Corporate Event; provided, however, that at and
after the effective time of such Specified Corporate Event:
(A)the Company shall continue to have the right to determine the form of
consideration to be paid or delivered, as the case may be, upon conversion of
Notes in accordance with Section 14.02; and
(B)(I) any amount payable in cash upon conversion of the Notes in accordance
with Section 14.02 shall continue to be payable in cash, (II)
92

--------------------------------------------------------------------------------



any shares of Common Stock that the Company would have been required to deliver
upon conversion of the Notes in accordance with Section 14.02 shall instead be
deliverable in the Units of Reference Property that a holder of that number of
shares of Common Stock would have received in such Specified Corporate Event and
(III) the Daily VWAP shall be calculated based on the value of a Unit of
Reference Property; provided, however, that if the holders of Common Stock
receive only cash in such Specified Corporate Event, then for all conversions
that occur after the effective date of such Specified Corporate Event (x) the
consideration due upon conversion of each $1,000 principal aggregate amount of
Notes shall be solely cash in an amount equal to the Conversion Rate in effect
on the Conversion Date (as may be increased by any Additional Shares pursuant to
Section 14.03), multiplied by the price paid per share of Common Stock in such
Specified Corporate Event and (y) the Company shall satisfy the Conversion
Obligation by paying such cash to the converting Holder on the second Business
Day immediately following the Conversion Date.


        If the Specified Corporate Event causes the Common Stock to be converted
into, or exchanged for, the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
then the Reference Property into which the Notes shall be convertible shall be
the weighted average of the types and amounts of consideration actually received
by the holder of Common Stock. The Company shall notify, in writing, the
Holders, the Trustee and the Conversion Agent (if other than the Trustee) of the
weighted average as soon as practicable after such determination is made.
        Such supplemental indenture described in the second immediately
preceding paragraph shall provide for anti-dilution and other adjustments that
shall be as nearly equivalent as is possible to the adjustments provided for in
this Article 14. If the Reference Property in respect of any such Specified
Corporate Event includes shares of stock, other securities or other property or
assets (other than cash) (including any combination thereof) of an entity other
than the Company or the successor or purchasing Person, as the case may be, in
such Specified Corporate Event, then such other entity, if it is a party to such
Specified Corporate Event, shall also execute such supplemental indenture, and
such supplemental indenture shall contain such additional provisions to protect
the interests of the Holders, including the right of Holders to require the
Company to repurchase their Notes upon a Fundamental Change in accordance with
Article 15, as the Board of Directors shall reasonably consider necessary by
reason of the foregoing.
(b) In the event the Company shall execute a supplemental indenture pursuant to
Section 14.07(a), the Company shall furnish to the Trustee an Officer’s
Certificate briefly stating the reasons therefor, the kind or amount of cash,
securities or other assets (including any combination thereof) that will
comprise the Reference Property after any such Specified Corporate Event, any
adjustment to be made with respect thereto and that all conditions precedent
have been complied with, and shall promptly send notice thereof to all Holders.
The Company shall cause notice of the execution of such supplemental indenture
to be sent to each Holder, at its address appearing on the Note Register
provided for in this Indenture, within 20
93

--------------------------------------------------------------------------------



days after execution thereof. Failure to deliver such notice shall not affect
the legality or validity of such supplemental indenture.
(c) If the Notes become convertible into Reference Property, the Company shall
notify the Trustee in writing and (i) issue a press release containing the
relevant information or disclose the relevant information in a Current Report on
Form 8-K and (ii) post such information on the Company’s website.
(d) The Company shall not become a party to any Specified Corporate Event unless
its terms are consistent with this Section 14.07. None of the foregoing
provisions shall affect the right of a Holder to convert its Notes into cash,
shares of Common Stock or a combination of cash and shares of Common Stock, as
applicable, as set forth in Section 14.01 and Section 14.02 prior to the
effective date of such Specified Corporate Event.
(e) The above provisions of this Section shall similarly apply to successive
Specified Corporate Events.
Section 14.08. Certain Covenants.
(a)The Company covenants that all shares of Common Stock issued upon conversion
of Notes shall be duly authorized, fully paid and non-assessable and free from
all preemptive or similar rights of any securityholder of the Company and,
except for any transfer taxes payable by the Company or a Holder, as the case
may be, pursuant to Sections 14.02(d) and 14.02(e), free from all documentary,
stamp or similar issue or transfer taxes, liens and charges as the result of any
action by the Company. The Company covenants that any P&O Trust Shares issued
with the shares of Common Stock issued upon conversion of Notes shall be duly
authorized, fully paid and non-assessable trust shares and free from all
preemptive or similar rights of any securityholder of the Company.
(b)The Company covenants that if any shares of Common Stock to be provided for
the purpose of conversion of Notes hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company shall, to the
extent then permitted by the rules and interpretations of the Commission, secure
such registration or approval, as the case may be.


(c)The Company further covenants that if at any time the Common Stock shall be
listed on any national securities exchange or automated quotation system, the
Company shall list and keep listed, so long as the Common Stock shall be so
listed on such exchange or automated quotation system, any Common Stock issuable
upon conversion of the Notes.


Section 14.09. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any Holder to
determine the Conversion Rate (or any adjustment thereto) or whether any facts
exist that may require any adjustment (including any increase) of the Conversion
Rate, or with respect to the nature or extent or calculation of any such
adjustment when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same. The
Trustee and any
94

--------------------------------------------------------------------------------



other Conversion Agent shall not be accountable with respect to the validity or
value (or the kind or amount) of any shares of Common Stock, or of any
securities, property or cash that may at any time be issued or delivered upon
the conversion of any Note; and the Trustee and any other Conversion Agent make
no representations with respect thereto. Neither the Trustee nor any Conversion
Agent shall be responsible for any failure of the Company to issue, transfer or
deliver any shares of Common Stock or stock certificates or other securities or
property or cash upon the surrender of any Note for the purpose of conversion or
to comply with any of the duties, responsibilities or covenants of the Company
contained in this Article. Without limiting the generality of the foregoing,
neither the Trustee nor any Conversion Agent shall be under any responsibility
to determine the correctness of any provisions contained in any supplemental
indenture entered into pursuant to Section 14.07 relating either to the kind or
amount of shares of stock or securities or property (including cash) receivable
by Holders upon the conversion of their Notes after any event referred to in
such Section 14.07 or to any adjustment to be made with respect thereto, but,
subject to the provisions of Section 7.01, may accept (without any independent
investigation) as conclusive evidence of the correctness of any such provisions,
and shall be protected in relying upon, the Officer’s Certificate (which the
Company shall be obligated to furnish to the Trustee prior to the execution of
any such supplemental indenture) with respect thereto. Neither the Trustee nor
the Conversion Agent shall be responsible for determining whether any event
contemplated by Section 14.01(b) has occurred that makes the Notes eligible for
conversion or no longer eligible therefor until the Company has delivered to the
Trustee and the Conversion Agent (if other than the Trustee) the notices
referred to in Section 14.01(b) with respect to the commencement or termination
of such conversion rights, on which notices the Trustee and the Conversion Agent
(if other than the Trustee) may conclusively rely, and the Company agrees to
deliver such notices to the Trustee and the Conversion Agent (if other than the
Trustee) immediately after the occurrence of any such event or at such other
times as shall be provided for in Section 14.01(b). The parties hereto agree
that all notices to the Trustee or the Conversion Agent under this Article 14
shall be in writing or as otherwise provided herein.
Section 14.10. Notice to Holders Prior to Certain Actions. In case of any:
(a)action by the Company or one of its Subsidiaries that would require an
adjustment in the Conversion Rate pursuant to Section 14.04 or Section 14.11;
(b)Specified Corporate Event; or


(c)voluntary or involuntary dissolution, liquidation or winding-up of the
Company or any of its Subsidiaries;


then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Indenture), the Company shall cause to be furnished
to the Trustee and the Conversion Agent (if other than the Trustee) and to be
sent to each Holder at its address appearing on the Note Register, as promptly
as possible but in any event at least 20 days prior to the applicable date
hereinafter specified, a notice stating (i) the date on which a record is to be
taken for the purpose of such action by the Company or one of its Subsidiaries
or, if a record is
95

--------------------------------------------------------------------------------



not to be taken, the date as of which the holders of Common Stock of record are
to be determined for the purposes of such action by the Company or one of its
Subsidiaries, or (ii) the date on which such Specified Corporate Event, or any
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such Specified Corporate Event, dissolution,
liquidation or winding-up; provided, however, that if on such date, the Company
does not have knowledge of such event or the adjusted Conversion Rate cannot be
calculated, the Company shall deliver such notice as promptly as practicable
upon obtaining knowledge of such event or information sufficient to make such
calculation, as the case may be, and in no event later than the effective date
of such adjustment. Failure to give such notice, or any defect therein, shall
not affect the legality or validity of such action by the Company or one of its
Subsidiaries, Specified Corporate Event, dissolution, liquidation or winding-up.
Section 14.11. Stockholder Rights Plans. If the Company has a rights plan in
effect upon conversion of the Notes into Common Stock, Holders that convert
their Notes shall receive, in addition to any shares of Common Stock received in
connection with such conversion, the appropriate number of rights under the
rights plan, if any, and any certificate representing the share of Common Stock
issued upon such conversion shall bear such legends, if any, in each case as may
be provided by the terms of any such rights plan, as the same may be amended
from time to time. However, if prior to any conversion, the rights have
separated from the shares of Common Stock in accordance with the provisions of
the applicable rights plan, the Conversion Rate shall be adjusted at the time of
separation as if the Company distributed to all or substantially all holders of
shares of Common Stock, Distributed Property pursuant to Section 14.04(c),
subject to readjustment in the event of the expiration, termination or
redemption of such rights.
ARTICLE 15
Purchase of Notes at Option of Holders


Section 15.01. Intentionally Omitted.
Section 15.02. Repurchase at Option of Holders Upon a Fundamental Change. (a) If
a Fundamental Change occurs at any time prior to the Maturity Date, each Holder
shall have the right, at such Holder’s option, to require the Company to
repurchase for cash all of such Holder’s Notes, or any portion of the principal
amount thereof that is equal to an Authorized Denomination, on the date (the
“Fundamental Change Repurchase Date”) specified by the Company that is not less
than 20 nor more than 35 calendar days following the date of the Fundamental
Change Company Notice (subject to extension to comply with applicable law), at a
repurchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest thereon to, but not including, the Fundamental Change Repurchase
Date (the “Fundamental Change Repurchase Price”), unless the Fundamental Change
Repurchase Date falls after a Regular Record Date but on or prior to the
Interest Payment Date to which such Regular Record Date relates, in which case
the Company shall instead pay the full amount of accrued and unpaid interest to
Holders of record as of such Regular Record Date, and the Fundamental Change
96

--------------------------------------------------------------------------------



Repurchase Price shall be equal to 100% of the principal amount of Notes to be
purchased pursuant to this Article 15.
(b) Repurchases of Notes under this Section 15.02 shall be made, at the option
of the Holder thereof, upon:
(i)delivery to the Paying Agent by a Holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth in Attachment 2 to
the Form of Note attached hereto as Exhibit A, if the Notes are Certificated
Notes, or in compliance with the Applicable Procedures for surrendering
interests in Global Notes, if the Notes are Global Notes, in each case on or
before the close of business on the Business Day immediately preceding the
Fundamental Change Repurchase Date; and
(ii)delivery of the Notes, if the Notes are Certificated Notes, to the Paying
Agent on or before the close of business on the Business Day immediately
preceding the Fundamental Change Repurchase Date (together with all necessary
endorsements for transfer) at the Corporate Trust Office of the Paying Agent, or
book-entry transfer of the Notes, if the Notes are Global Notes, in compliance
with the Applicable Procedures, in each case such delivery being a condition to
receipt by the Holder of the Fundamental Change Repurchase Price therefor.
The Fundamental Change Repurchase Notice in respect of any Notes to be
repurchased shall state:
A.in the case of Certificated Notes, the certificate numbers of the Notes to be
delivered for repurchase;
B.the portion of the principal amount of Notes to be repurchased, which must be
$1,000 or an integral multiple of $1,000 in excess thereof; and
C.that the Notes are to be purchased by the Company pursuant to the applicable
provisions of the Notes and this Indenture;
provided, however, that if the Notes are Global Notes, the Fundamental Change
Repurchase Notice must comply with the Applicable Procedures.
Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 15.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the Business Day immediately preceding the Fundamental Change Repurchase Date
by delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 15.03.
If a Holder has already delivered a Fundamental Change Repurchase Notice with
respect to a Note, such Holder may not surrender such Note for conversion until
such Holder has validly withdrawn such Fundamental Change Repurchase Notice (or,
in the case of a Global Note, has
97

--------------------------------------------------------------------------------



complied with the Applicable Procedures with respect to such a withdrawal) in
accordance with the terms of Section 15.03.
The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.
(c) On or before the 20th calendar day after the occurrence of a Fundamental
Change, the Company shall provide to all Holders of Notes and the Trustee and
the Paying Agent (if other than the Trustee) a written notice (the “Fundamental
Change Company Notice”) of the occurrence of the Fundamental Change and of the
repurchase right at the option of the Holders arising as a result thereof. Each
Fundamental Change Company Notice shall specify:
(i)the events causing the Fundamental Change;
(ii)the Event Effective Date of the Fundamental Change;
(iii)the last date on which a Holder may exercise the repurchase right pursuant
to this Article 15;
(iv)the Fundamental Change Repurchase Price;
(v)the Fundamental Change Repurchase Date;
(vi)the name and address of the Paying Agent and the Conversion Agent;
(vii)the Conversion Rate and any adjustments to the Conversion Rate;
(viii)that the Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Repurchase Notice in accordance with the terms
of this Indenture (or, in the case of a Global Note, complies with the
Applicable Procedures with respect to such a withdrawal);
(ix)the procedures that Holders must follow to require the Company to repurchase
their Notes; and
(x)the CUSIP numbers and the statement required in Section 2.09 hereto.
Simultaneously with providing such Fundamental Change Company Notice, the
Company shall (A) issue a press release containing such information or disclose
the information in a Current Report on Form 8-K and (B) post such information on
the Company’s website.
At the Company’s written request, the Trustee shall give such notice in the
Company’s name and at the Company’s expense; provided, however, that, in all
cases, the text of such Fundamental Change Company Notice shall be prepared by
the Company. In such a case, the Company shall deliver such notice to the
Trustee at least three Business Days prior to the date that the notice is
required to be given to the Holders (unless a shorter notice period shall be
98

--------------------------------------------------------------------------------



agreed to by the Trustee), together with an Officer’s Certificate requesting
that the Trustee give such notice.
Such notice shall be delivered to the Trustee, to the Paying Agent (if other
than the Trustee) and to each Holder at its address shown in the Note Register
(and to the beneficial owner as required by applicable law) or, in the case of
Global Notes, in accordance with the Applicable Procedures.
No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 15.02.
(d)Notwithstanding the foregoing, no Notes may be repurchased by the Company on
any date at the option of the Holders upon a Fundamental Change if the principal
amount of the Notes has been accelerated, and such acceleration has not been
rescinded, on or prior to such date (except in the case of an acceleration
resulting from a Default by the Company in the payment of the Fundamental Change
Repurchase Price with respect to such Notes). The Paying Agent will promptly
return to the respective Holders thereof any Certificated Notes held by it
during the acceleration of the Notes (except in the case of an acceleration
resulting from a Default by the Company in the payment of the Fundamental Change
Repurchase Price with respect to such Notes), or any instructions for book-entry
transfer of the Notes in compliance with the Applicable Procedures shall be
deemed to have been cancelled, and, upon such return or cancellation, as the
case may be, the Fundamental Change Repurchase Notice with respect thereto shall
be deemed to have been withdrawn.
(e)Notwithstanding anything to the contrary in this Section 15.02, the Company
shall not be required to repurchase, or to make an offer to repurchase, Notes
upon a Fundamental Change:
(i)if a third party makes such an offer in the same manner, at the same time,
and otherwise in compliance with the requirements for an offer made by the
Company set forth in this Indenture and such third party purchases all Notes
properly surrendered and not validly withdrawn under its offer in the same
manner, at the same time, and otherwise in compliance with the requirements for
an offer made by the Company set forth in this Indenture; or
(ii)pursuant to clause (b) of the definition thereof (or a Fundamental Change
pursuant to clause (a) that also results in a Fundamental Change pursuant to
clause (b)), if (i) such Fundamental Change results in the Notes becoming
convertible (pursuant to the provisions described in Section 14.07) into an
amount of cash per Note that is greater (A) than the Fundamental Change
Repurchase Price (assuming the maximum amount of accrued interest would be
payable based on the latest possible Fundamental Change Repurchase Date), plus
(B) to the extent that the 35th Trading Day immediately following the Event
Effective Date of such Fundamental Change is after a Regular Record Date and on
or prior to the Business Day immediately following the corresponding Interest
Payment Date, the full amount of interest payable per Note on such Interest
Payment Date and (ii) the Company provides timely notice of the Holders’ right
to convert their Notes based on
99

--------------------------------------------------------------------------------



such Fundamental Change as described in Section 14.01(b)(iii) (the requirements
set forth in clauses (i) and (ii) of this Section 15.02(d)(ii), the “Adequate
Cash Conversion Provisions”).
Section 15.03. Withdrawal of Fundamental Change Repurchase Notice. A Fundamental
Change Repurchase Notice may be withdrawn (in whole or in part) by means of a
written notice of withdrawal delivered to the Paying Agent in accordance with
this Section 15.03 at any time prior to the close of business on the Business
Day immediately preceding the Fundamental Change Repurchase Date, specifying:
(a) the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted, which portion must be in an Authorized
Denomination,
(b) if Certificated Notes have been issued, the certificate number of the Note
in respect of which such notice of withdrawal is being submitted, and
(c) the principal amount, if any, of such Notes that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in an
Authorized Denomination;
provided, however, that if the Notes are Global Notes, the withdrawal notice
must comply with the Applicable Procedures.
Section 15.04. Deposit of Fundamental Change Repurchase Price. (a) The Company
shall deposit with the Trustee (or other Paying Agent appointed by the Company,
or if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 4.04) on or prior to 10:00 a.m., New York
City time, on the Fundamental Change Repurchase Date an amount of money
sufficient to repurchase all of the Notes to be purchased at the appropriate
Fundamental Change Repurchase Price. Subject to receipt of funds by the Trustee
(or other Paying Agent appointed by the Company), payment for Notes surrendered
for repurchase (and not validly withdrawn prior to the close of business on the
Business Day immediately preceding the Fundamental Change Repurchase Date) will
be made on the later of (i) the Fundamental Change Repurchase Date with respect
to such Note (provided the Holder has satisfied the conditions in Section 15.02)
and (ii) the time of book-entry transfer or the delivery of such Note to the
Trustee (or other Paying Agent appointed by the Company) by the Holder thereof
in the manner required by Section 15.02, by mailing checks for the amount
payable to the Holders of such Notes entitled thereto as they shall appear in
the Note Register; provided, however, that payments to the Depositary shall be
made by wire transfer of immediately available funds to the account of the
Depositary or its nominee. The Trustee shall, promptly after such payment and
upon written demand by the Company, return to the Company any funds in excess of
the Fundamental Change Repurchase Price.
(b) If by 10:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
purchased on such Fundamental
100

--------------------------------------------------------------------------------



Change Repurchase Date or any applicable extension thereof, then, with respect
to Notes that have been properly surrendered for repurchase and have not been
validly withdrawn:
(i)such Notes shall cease to be outstanding and interest shall cease to accrue
on such Notes on such Fundamental Change Repurchase Date or any applicable
extension thereof (whether or not book-entry transfer of the Notes has been made
or the Notes have been delivered to the Trustee or Paying Agent); and
(ii)all other rights of the Holders of such Notes will terminate on the
Fundamental Change Repurchase Date (other than (x) the right to receive the
Fundamental Change Repurchase Price and (y) if the Fundamental Change Repurchase
Date falls after a Regular Record Date but on or prior to the related Interest
Payment Date, the right of the Holder on such Regular Record Date to receive the
accrued and unpaid interest to, but not including, the Fundamental Change
Repurchase Date).
(c) Upon surrender of a Note that is to be repurchased in part pursuant to
Section 15.02, the Company shall execute and the Trustee shall authenticate and
deliver to the Holder a new Note in an Authorized Denomination equal in
principal amount to the unpurchased portion of the Note surrendered, without
payment of any service charge.
Section 15.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes.
In connection with any repurchase offer, the Company will, if required:
(a)comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act that may then be applicable;
(b)file a Schedule TO or any other required schedule under the Exchange Act; and


(c)otherwise comply with all federal and state securities laws in connection
with any offer by the Company to repurchase the Notes;


in each case, so as to permit the rights and obligations under this Article 15
to be exercised in the time and in the manner specified in this Article 15. To
the extent that any securities laws and regulations conflict with the provisions
of this Indenture with respect to the repurchase of Notes, the Company shall be
deemed not to be in breach of this Indenture as a result of compliance
therewith.
ARTICLE 16
Redemption Only for Taxation Reasons


Section 16.01. No Redemption Except for Taxation Reasons. The Notes shall not be
redeemable by the Company prior to the Maturity Date, except as described in
this Article 16, and no sinking fund is provided for the Notes. On or prior to
December 31, 2022, the Notes may be redeemed, in whole but not in part (a “Tax
Redemption”), at the Company’s discretion at the Redemption Price, if (w) on the
next date on which any amount would be payable in respect of the Notes or
101

--------------------------------------------------------------------------------



Guarantee, the Company or any Guarantor is or would be required to pay
Additional Amounts (but, in the case of a Guarantor, only if the payment giving
rise to such requirement cannot be made by the Company or another Guarantor
without the obligation to pay Additional Amounts), (x) the Company or the
relevant Guarantor cannot avoid any such payment obligation by taking reasonable
measures available (including, for the avoidance of doubt, appointment of a new
Paying Agent but excluding the reincorporation or reorganization of the Company
or any Guarantor), and (y) the requirement arises as a result of:
(a)any change in, or amendment to, the laws (or any regulations or rulings
promulgated thereunder) of the relevant Tax Jurisdiction which change or
amendment is announced and becomes effective after the date of the Offering
Memorandum (or if the applicable Tax Jurisdiction became a Tax Jurisdiction on a
date after the date of the Offering Memorandum, after such later date); or
(b)any change in, or amendment to, the official application, administration or
interpretation of such laws, regulations or rulings (including by virtue of a
holding, judgment or order by a court of competent jurisdiction or a change in
published practice), which change or amendment is announced and becomes
effective after the date of the Offering Memorandum (or if the applicable Tax
Jurisdiction became a Tax Jurisdiction on a date after the date of the Offering
Memorandum, after such later date) (each of the foregoing clauses (a) and (b), a
“Change in Tax Law”).
Section 16.02. Notice of Tax Redemption.
(a)In the event that the Company exercises its Tax Redemption right pursuant to
Section 16.01, it shall fix a date for redemption (the “Tax Redemption Date”)
and it or, at its written request received by the Trustee not less than five
Business Days prior to the date on which notice is sent to the Holders (or such
shorter period of time as may be acceptable to the Trustee), the Trustee, in the
name of and at the expense of the Company, shall mail or cause to be mailed a
notice (which notice shall be irrevocable) of such Tax Redemption (a “Notice of
Tax Redemption”) not less than 45 nor more than 65 Scheduled Trading Days’ prior
to the Tax Redemption Date to each Holder of Notes so to be redeemed at its last
address as the same appears on the Note Register; provided, however, that (i)
the Company may not give a Notice of Tax Redemption after December 31, 2022, and
(ii) if the Company shall give a Notice of Tax Redemption, it shall also give a
written notice of the Tax Redemption Date to the Trustee and the Paying Agent.
The Tax Redemption Date must be a Business Day. The Company shall not give any
such notice of redemption earlier than 60 days prior to the earliest date on
which the Company or the relevant Guarantor would be obligated to make such
payment of Additional Amounts if a payment in respect of the notes or guarantee
were then due and at the time such notice is given, the obligation to pay
Additional Amounts must remain in effect. Simultaneously with providing a Notice
of a Tax Redemption, the Company will (i) issue a press release containing the
relevant information or disclose the relevant information in a Current Report on
Form 8-K and (ii) post such information on its website. Prior to the mailing of
any Notice of Tax Redemption of the Notes pursuant to the foregoing, the Company
shall deliver to the Trustee (i) an opinion of independent tax counsel of
recognized standing qualified under the laws of the
102

--------------------------------------------------------------------------------



relevant Tax Jurisdiction (which counsel shall be reasonably acceptable to the
Trustee) to the effect that there has been a Change in Tax Law which would
entitle the Company to redeem the Notes hereunder. In addition, before the
Company mails a Notice of Tax Redemption, it shall deliver to the Trustee (i) an
Officer’s Certificate to the effect that it cannot avoid its obligation to pay
Additional Amounts by the Company or the relevant Guarantor taking reasonable
measures available to it. The Trustee shall accept and shall be entitled to rely
on such Officer’s Certificate and Opinion of Counsel as sufficient evidence of
the existence and satisfaction of the conditions as described above, in which
event it will be conclusive and binding on all of the Holders.
(c) Each Notice of Tax Redemption shall specify:


(i) the Tax Redemption Date;
(ii)the Redemption Price;
(iii)the place or places where such Notes are to be surrendered for payment of
the Redemption Price;
(iv) that on the Tax Redemption Date, the Redemption Price will become due and
payable upon each Note to be redeemed, and that the interest thereon, if any,
shall cease to accrue on and after the Tax Redemption Date;
(v)that Holders may surrender their Notes called for redemption for conversion
at any time from the date of the Notice of Tax Redemption to the close of
business on the second Scheduled Trading Day immediately preceding the Tax
Redemption Date or, if the Company fails to pay the Redemption Price, such later
date on which the Company pays or duly provides for the Redemption Price;
(vi)the procedures an exchanging Holder must follow to convert its Notes called
for redemption and, if the Company chooses to elect a Settlement Method for any
such conversions, the relevant Settlement Method;
(vii)that Holders have the right to elect not to have their Notes redeemed by
delivering to the Trustee written notice to that effect not later than the 10th
calendar day prior to the Tax Redemption Date;
(viii)that Holders who wish to elect not to have their Notes redeemed must
satisfy the requirements set forth herein and in this Indenture;
(ix)that, on and after the Tax Redemption Date, Holders who elect not to have
their Notes redeemed will not receive any Additional Amounts on any payments
with respect to such Notes solely as a result of such Change in Tax Law (whether
upon exchange, prepayment, maturity or otherwise, and whether in cash, shares of
Common Stock or otherwise), and all subsequent payments with respect to the
Notes will be subject to the deduction or withholding of such applicable Tax
Jurisdiction taxes required by law to be deducted or withheld as a result of
such Change in Tax Law;
103

--------------------------------------------------------------------------------



(x)the Conversion Rate and, if applicable, the number of shares of Common Stock
added to the Conversion Rate in accordance with Section 16.06; and
(xi)the CUSIP, ISIN or other similar numbers, if any, assigned to such Notes.
A Notice of Tax Redemption shall be irrevocable. In the case of a Tax
Redemption, a Holder may convert any or all of its Notes called for redemption
at any time from the date of the Notice of Tax Redemption to the close of
business on the second Scheduled Trading Day immediately preceding the Tax
Redemption Date or, if the Company fails to pay the Redemption Price, such later
date on which the Company pays or duly provides for the Redemption Price.
Section 16.03. Payment of Notes Called for Tax Redemption.
(a)If any Notice of Tax Redemption has been given in respect of the Notes in
accordance with Section 16.02, the Notes shall become due and payable on the Tax
Redemption Date at the place or places stated in the Notice of Tax Redemption
and at the applicable Redemption Price. On presentation and surrender of the
Notes at the place or places stated in the Notice of Tax Redemption, the Notes
shall be paid and redeemed by the Company at the applicable Redemption Price.
Section 16.04. Holders’ Right to Avoid Redemption. Notwithstanding anything to
the contrary in this Article 16, if the Company has given a Notice of Tax
Redemption as described in Section 16.02, each Holder of Notes shall have the
right to elect that all or a part of such Holder’s Notes will not be subject to
the Tax Redemption. If a Holder elects that its Notes shall not be subject to a
Tax Redemption, neither the Company nor the relevant Guarantor, as the case may
be, shall be required to pay Additional Amounts with respect to payments made in
respect of such Notes following the Tax Redemption Date solely as a result of
the relevant Change in Tax Law, and all subsequent payments in respect of such
Notes shall be subject to any tax required to be withheld or deducted under the
laws of an applicable Tax Jurisdiction solely as a result of the relevant Change
in Tax Law. The obligation to pay Additional Amounts to any electing Holder for
payments made in periods prior to the Tax Redemption Date shall remain subject
to the exceptions set forth under Section 4.07. Holders must exercise their
option to elect to avoid a Tax Redemption by written notice (a “No Redemption
Notice”) to the Trustee no later than the 10th calendar day prior to the Tax
Redemption Date; provided that a Holder that complies with the requirements for
conversion of its Notes as described in Article 14 before the close of business
on the second Scheduled Trading Day immediately preceding the Tax Redemption
Date (or, if the Company fails to pay the Redemption Price, such later date on
which the Company pays or duly provides for the Redemption Price) shall be
deemed to have validly delivered a No Redemption Notice.
Section 16.05. Restrictions on Tax Redemption. The Company may not redeem any
Notes on any date if the principal amount of the Notes has been accelerated in
accordance with the terms of this Indenture, and such acceleration has not been
rescinded, on or prior to the Tax Redemption Date (or, if the Company fails to
pay the Redemption Price, such later date on which the Company pays the
Redemption Price) (except in the case of an acceleration resulting from a
Default by the Company in the payment of the Redemption Price with respect to
such Notes).
104

--------------------------------------------------------------------------------



Section 16.06. Mutatis Mutandis. The above provisions will apply, mutatis
mutandis, to any successor of the Company (or any Guarantor) with respect to a
Change in Tax Law occurring after the time such Person becomes successor to the
Company (or any Guarantor).
ARTICLE 17
Miscellaneous Provisions


Section 17.01. Provisions Binding on Company’s and the Guarantors’ Successors.
All the covenants, stipulations, promises and agreements of each of the Company,
Carnival plc and the other Guarantors contained in this Indenture shall bind its
successors and assigns whether so expressed or not.
Section 17.02. Official Acts by Successor Entity. Any act or proceeding by any
provision of this Indenture authorized or required to be done or performed by
any board, committee or Officer of the Company or a Guarantor shall and may be
done and performed with like force and effect by the like board, committee or
officer of any corporation or other entity that shall at the time be the lawful
sole successor of the Company or such Guarantor, as the case may be.
Section 17.03. Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Holders on the Company or any Guarantor shall be in
writing (including facsimile and electronic mail in PDF format) and shall be
deemed to have been sufficiently given or made, for all purposes if given or
served by being deposited postage prepaid by registered or certified mail in a
post office letter box addressed (until another address is furnished by the
Company or any Guarantor to the Trustee) to 3655 N.W. 87th Avenue, Miami,
Florida 33178-2428 (fax: (305) 406-4758); Attention: General Counsel or sent
electronically in PDF format to the following e-mail address:
dcampbell@carnival.com. Any notice, direction, request or demand hereunder to or
upon the Trustee shall be in writing (including facsimile and electronic mail in
PDF format) and shall be deemed to have been sufficiently given or made, for all
purposes, if given or served by being deposited postage prepaid by registered or
certified mail in a post office letter box addressed to the Corporate Trust
Office or sent electronically in PDF format to the following e-mail address:
Rick.prokosch@usbank.com.
The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.
Any notice or communication delivered or to be delivered to a Holder of
Certificated Notes shall be mailed to it by first class mail, postage prepaid,
at its address as it appears on the Note Register (or sent electronically in PDF
format to the e-mail address of such Holder, if any, specified on the Note
Register) and shall be sufficiently given to it if so mailed (or sent, in the
case of an electronic transmission) within the time prescribed. Any notice or
communication delivered or to be delivered to a Holder of Global Notes shall be
delivered in accordance with the Applicable Procedures of the Depositary and
shall be sufficiently given to it if so delivered within the time prescribed.
105

--------------------------------------------------------------------------------



Failure to send a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is sent in the manner provided above, it is duly given, whether or
not the addressee receives it.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders by mail (or
electronically in PDF format), then such notification as shall be made with the
approval of the Trustee shall constitute a sufficient notification for every
purpose hereunder.
In addition to the foregoing, the Trustee agrees to accept and act upon notice,
instructions or directions pursuant to this Indenture sent by unsecured e-mail,
pdf, facsimile transmission or other similar unsecured electronic methods,
provided that any communication sent to the Trustee hereunder must be in the
form of a document that is signed manually or by way of a digital signature
provided by DocuSign (or such other digital signature provider as specified in
writing to Trustee by the authorized representative).  If the party elects to
give the Trustee e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Trustee in its discretion elects to act upon such
instructions, the Trustee’s understanding of such instructions shall be deemed
controlling. The Trustee shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction. The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk or interception and misuse by third parties.
Section 17.04. Governing Law. THIS INDENTURE, EACH NOTE AND EACH GUARANTEE, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE,
EACH NOTE AND EACH GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 17.05. Intentionally Omitted.
Section 17.06. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. Upon any application or demand by the
Company to the Trustee to take any action under any of the provisions of this
Indenture, the Company shall furnish to the Trustee an Officer’s Certificate and
Opinion of Counsel stating that in the opinion of the signors, all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been satisfied.
Each Officer’s Certificate and Opinion of Counsel provided for, by or on behalf
of the Company in this Indenture and delivered to the Trustee with respect to
compliance with this Indenture (other than the Officer’s Certificates provided
for in Section 4.09) shall include (i) a statement that the Person making such
certificate has read such covenant or condition; (ii) a brief statement as to
the nature and scope of the examination or investigation upon which the
statement contained in such certificate is based; (iii) a statement that, in the
judgment of such
106

--------------------------------------------------------------------------------



person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed judgment as to whether or not such
covenant or condition has been complied with; and (iv) a statement as to whether
or not, in the judgment of such Person, such covenant or condition has been
complied with.
Notwithstanding anything to the contrary in this Section 17.06, if any provision
in this Indenture specifically provides that the Trustee shall or may receive an
Opinion of Counsel in connection with any action to be taken by the Trustee or
the Company hereunder, the Trustee shall be entitled to such Opinion of Counsel.
Section 17.07. Legal Holidays. If any Interest Payment Date, any Fundamental
Change Repurchase Date, Conversion Date or the Maturity Date is not a Business
Day, then any action to be taken on such date need not be taken on such date,
but may be taken on the next succeeding Business Day with the same force and
effect as if taken on such date, and no interest shall accrue in respect of the
delay.
Section 17.08. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.
Section 17.09. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto,
any Paying Agent, any Conversion Agent, any authenticating agent, any Note
Registrar and their successors hereunder or the Holders, any benefit or any
legal or equitable right, remedy or claim under this Indenture.
Section 17.10. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.
Section 17.11. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.04, Section 2.05, Section 2.06, Section 2.07, Section 10.04 and
Section 15.04 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 7.08.
Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from
107

--------------------------------------------------------------------------------



any merger, consolidation or conversion to which any authenticating agent shall
be a party, or any corporation or other entity succeeding to the corporate trust
business of any authenticating agent, shall be the successor of the
authenticating agent hereunder, if such successor corporation or other entity is
otherwise eligible under this Section 17.11, without the execution or filing of
any paper or any further act on the part of the parties hereto or the
authenticating agent or such successor corporation or other entity.
Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall mail notice of
such appointment to all Holders as the names and addresses of such Holders
appear on the Note Register.
The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.
The provisions of Section 7.02, Section 7.03, Section 7.04, Section 7.06,
Section 8.03 and this Section 17.11 shall be applicable to any authenticating
agent.
If an authenticating agent is appointed pursuant to this Section 17.11, the
Notes may have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:
__________________________,
as Authenticating Agent, certifies that this is one of the Notes described in
the within-named Indenture.
By: ____________________
Authorized Signatory.


Section 17.12. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Indenture and of signature pages by facsimile,
electronic or PDF transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile, electronic or PDF shall be deemed to be their original
signatures for all purposes.
Section 17.13. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.
108

--------------------------------------------------------------------------------



Section 17.14. Waiver of Jury Trial; Submission to Jurisdiction. EACH OF THE
COMPANY, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES,
THE GUARANTEES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
THE COMPANY AND THE GUARANTORS HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE U.S. FEDERAL AND NEW YORK STATE COURTS IN THE BOROUGH OF MANHATTAN IN THE
CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
THIS INDENTURE, THE NOTES AND THE GUARANTEES. THE COMPANY AND THE GUARANTORS
WAIVE ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT OR PROCEEDING IN SUCH COURTS. EACH OF THE COMPANY AND THE
GUARANTORS AGREE THAT FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON THE COMPANY AND THE
GUARANTORS, AS APPLICABLE, AND MAY BE ENFORCED IN ANY COURT TO THE JURISDICTION
OF WHICH COMPANY AND ANY GUARANTOR, AS APPLICABLE, IS SUBJECT BY A SUIT UPON
SUCH JUDGMENT. THE COMPANY AND THE GUARANTORS IRREVOCABLY APPOINT NATIONAL
REGISTERED AGENTS, INC., LOCATED 28 LIBERTY STREET, NEW YORK, NEW YORK 10005, AS
ITS AUTHORIZED AGENT IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK UPON
WHICH PROCESS MAY BE SERVED IN ANY SUCH SUIT OR PROCEEDING, AND AGREES THAT
SERVICE OF PROCESS UPON SUCH AUTHORIZED AGENT, AND WRITTEN NOTICE OF SUCH
SERVICE TO THE COMPANY OR ANY GUARANTOR, AS THE CASE MAY BE, BY THE PERSON
SERVING THE SAME TO THE ADDRESS PROVIDED IN THIS SECTION 17.14, SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY AND THE
GUARANTORS IN ANY SUCH SUIT OR PROCEEDING. THE COMPANY AND THE GUARANTORS HEREBY
REPRESENT AND WARRANT THAT SUCH AUTHORIZED AGENT HAS ACCEPTED SUCH APPOINTMENT
AND HAS AGREED TO ACT AS SUCH AUTHORIZED AGENT FOR SERVICE OF PROCESS.


Section 17.15. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services or public health
emergencies; it being understood that the Trustee shall use reasonable efforts
that are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.
Section 17.16. Calculations. Except as otherwise provided herein, the Company
shall be responsible for making all calculations called for under the Notes or
this Indenture. These calculations include, but are not limited to,
determinations of the Stock Price or Trading Price,
109

--------------------------------------------------------------------------------



the Last Reported Sale Prices per share of the Common Stock, the Redemption
Price, the Fundamental Change Repurchase Price, the Conversion Price, the Daily
VWAPs, the Daily Conversion Values, the Daily Settlement Amounts, accrued
interest payable on the Notes and the Conversion Rate of the Notes. The Company
shall make all these calculations in good faith and, absent manifest error, such
calculations shall be final and binding on Holders of Notes, the Trustee and the
Conversion Agent. The Company shall provide a schedule of its calculations to
each of the Trustee and the Conversion Agent (if other than the Trustee), and
each of the Trustee and Conversion Agent is entitled to rely conclusively upon
the accuracy of such calculations without independent verification. The Trustee
will forward the Company’s calculations to any Holder of Notes upon the written
request of that Holder at the sole cost and expense of the Company. In no event
shall the Trustee or the Conversion Agent be charged with knowledge of or have
any duty to monitor Stock Price or Observation Period. Neither the Trustee nor
the Conversion Agent shall have any responsibility for calculations or
determinations of amounts, determining whether events requiring or permitting
conversion have occurred, determining whether any adjustment is required to be
made with respect to conversion rights and, if so, how much, or for the delivery
of shares of Common Stock.
Section 17.17. U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as is required to satisfy the
requirements of the U.S.A. Patriot Act.
Section 17.18. FATCA. In order to enable the Company and the Trustee to comply
with its obligation with respect to this Indenture and the Notes under FATCA
(inclusive of official interpretations of FATCA promulgated by competent
authorities), any applicable agreement entered into pursuant to Section 1471(b)
of the Code and/or any applicable intergovernmental agreement entered into in
order to implement FATCA, each of the Company and the Trustee each agree (i) to
provide to one another such reasonable information that is within its possession
and is reasonably requested by the other to assist the other in determining
whether it has tax related obligations under FATCA, and (ii) that the Trustee
shall be entitled to make any withholding or deduction from payments under this
Indenture to the extent necessary to comply with FATCA. The terms of this
section shall survive the termination of this Indenture.


110


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.
ISSUER:


CARNIVAL CORPORATION


By: /s/ Darrell Campbell 
Name: Darrell Campbell 
Title: Treasurer


GUARANTORS:
CARNIVAL PLC


By: /s/ Darrell Campbell 
Name: Darrell Campbell
Title: Treasurer
GXI, LLC
By: /s/ Arnaldo Perez 
Name: Arnaldo Perez
Title: General Counsel & Secretary of Carnival Corporation, its sole Member
Princess Cruise Lines, Ltd.
By: /s/ Janet Swartz 
Name: Janet Swartz
Title: President
Seabourn Cruise Line Ltd.
By: /s/ W.J. Langeveld 
Name: W.J. Langeveld
Title: Managing Director
By: /s/ R.M.P. Mendez 
Name: R.M.P. Mendez 
Title: Attorney-in-Fact
Costa Crociere S.p.A.
By: /s/ David Bernstein 
Name: David Bernstein
Title: Director
[Signature Page to Indenture]

--------------------------------------------------------------------------------



Cruiseport Curacao C.V.
By:  SSC Shipping and Air Services (Curacao) N.V.
        Managing Director for Holland America Line N.V., General Partner


By: /s/ W.J. Langeveld 
Name: W.J. Langeveld
Title: Managing Director
By: /s/ R.M.P. Mendez 
Name: R.M.P. Mendez
Title: Attorney-in-Fact
HOLLAND AMERICA LINE N.V.
        By:  SSC Shipping and Air Services (Curacao) N.V.
By: /s/ W.J. Langeveld 
Name: W.J. Langeveld
Title: Managing Director
By: /s/ R.M.P. Mendez 
Name: R.M.P. Mendez 
Title: Attorney-in-Fact
HAL ANTILLEN N.V.
        By:  SSC Shipping and Air Services (Curacao) N.V.
By: /s/ W.J. Langeveld 
Name: W.J. Langeveld
Title: Managing Director
By: /s/ R.M.P. Mendez 
Name: R.M.P. Mendez
Title: Attorney-in-Fact








[Signature Page to Indenture] 

--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as Trustee
By: /s/ Richard Prokosch 
Name: Richard Prokosch
Title: Vice President


















































[Signature Page to Indenture] 


--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF FACE OF NOTE]
[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY:
THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2) AGREES FOR THE BENEFIT OF CARNIVAL CORPORATION (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW EXCEPT:
(A) TO THE COMPANY, CARNIVAL PLC OR ANY SUBSIDIARY THEREOF;
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OF THE COMPANY THAT COVERS
THE RESALE OF THIS SECURITY OR SUCH COMMON STOCK;
Exhibit A-1

--------------------------------------------------------------------------------



(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT (IF AVAILABLE); OR
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(2)(D) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]
























































Exhibit A-2

--------------------------------------------------------------------------------



CARNIVAL CORPORATION
5.75% Convertible Senior Note due 2023


No. R-[ ] [Initially]1 $[ ]
CUSIP No.: [ ]2
ISIN No.: [ ]
Carnival Corporation, a corporation duly organized and validly existing under
the laws of the Republic of Panama (the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to [CEDE & CO.]3 [
]4, or registered assigns, the principal amount [as set forth in the “Schedule
of Conversions of Notes” attached hereto]5 [of $[ ]]6 or such other amount as
reflected on the books and records of the Trustee and the Depositary, on April
1, 2023 and interest thereon as set forth below.
This Note shall bear interest at the rate of 5.75% per year from April 6, 2020
or from the most recent date to which interest had been paid or provided for to,
but excluding, the next scheduled Interest Payment Date until April 1, 2023,
unless earlier converted, redeemed or repurchased. Accrued interest on this Note
shall be computed on the basis of a 360-day year composed of twelve 30-day
months and, for a partial month, on the basis of the number of days actually
elapsed in a 30-day month. Interest is payable semi-annually in arrears on each
April 1 and October 1, commencing on October 1, 2020, to Holders of record at
the close of business on the preceding March 15 and September 15 (whether or not
such day is a Business Day), respectively. Additional Interest will be payable
as set forth in Section 4.06(d), Section 4.06(e) and Section 6.03 of the
within-mentioned Indenture, and any reference to interest on, or in respect of,
any Note therein shall be deemed to include Additional Interest if, in such
context, Additional Interest is, was or would be payable pursuant to any of such
Section 4.06(d), Section 4.06(e) or Section 6.03 and any express mention of the
payment of Additional Interest in any provision therein and herein shall not be
construed as excluding Additional Interest in those provisions thereof and
hereof where such express mention is not made.
Any Defaulted Amounts shall accrue interest per annum at the rate borne by the
Notes from, and including, the relevant payment date to, but excluding, the date
on which such Defaulted Amounts shall have been paid by the Company, at its
election in accordance with Section 2.03(c) of the Indenture.

1 Include if a global note.
2 At such time as the Company delivers to the Trustee the certificate included
in Exhibit B to the Indenture, the legend set forth on the immediately preceding
page [Insert if a Global Note: (other than the first paragraph thereof)]
pursuant to Section 2.05(b) of the Indenture shall be deemed removed and the
CUSIP and ISIN numbers for this Note shall be deemed to be 143658 BE1 and
US143658BE14, respectively.
3 Include if a global note.
4 Include if a certificated note.
5 Include if a global note.
6 Include if a certificated note.
Exhibit A-3

--------------------------------------------------------------------------------



The Company shall pay the principal of and interest on this Note, so long as
such Note is a Global Note, in immediately available funds to the Depositary or
its nominee, as the case may be, as the registered Holder of such Note. As
provided in and subject to the provisions of the Indenture, the Company shall
pay the principal of any Notes (other than Notes that are Global Notes) upon
presentation thereof at the office or agency designated by the Company for that
purpose. The Company has initially designated the Trustee as its Paying Agent
and Note Registrar in respect of the Notes and its agency in the continental
United States as a place where Notes may be presented for payment or for
registration of transfer.
Reference is made to the further provisions of this Note set forth on the
reverse hereof. Such further provisions shall for all purposes have the same
effect as though fully set forth at this place.
This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York.
In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.
[Remainder of page intentionally left blank]






































Exhibit A-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
       CARNIVAL CORPORATION
By:  
Name:
Title:
Dated:


Dated:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION


U.S. BANK NATIONAL ASSOCIATION., as Trustee,
certifies that this is one of the Notes described
in the within-named Indenture.




By:_______________________________
Authorized Signatory
















































Exhibit A-5

--------------------------------------------------------------------------------



[FORM OF REVERSE OF NOTE]
CARNIVAL CORPORATION
5.75% Convertible Senior Note due 2023


This Note is one of a duly authorized issue of Notes of the Company, designated
as its 5.75% Convertible Senior Notes due 2023 (the “Notes”), issued under and
pursuant to an Indenture, dated as of April 6, 2020 (the “Indenture”), among the
Company, Carnival plc, the Subsidiary Guarantors and U.S. Bank National
Association, as trustee (the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the Holders of the Notes. Additional Notes may be
issued in an unlimited aggregate principal amount, subject to certain conditions
specified in the Indenture. Capitalized terms used in this Note and not defined
in this Note shall have the respective meanings set forth in the Indenture. The
Notes represent the aggregate principal amount of outstanding Notes from time to
time endorsed hereon and the aggregate principal amount of outstanding Notes
represented hereby may from time to time be increased or reduced to reflect
purchases, cancellations, conversions or transfers permitted by the Indenture.
In case an Event of Default relating to a bankruptcy (or similar proceeding)
with respect to the Company, Carnival plc, any of the Company’s or Carnival
plc’s Significant Subsidiaries or any group of the Company’s or Carnival plc’s
Subsidiaries that, taken together, would constitute a Significant Subsidiary
shall have occurred, the principal of, and interest on, all Notes shall
automatically become immediately due and payable, in the manner and with the
effect set forth in the Indenture. In case any other Event of Default shall have
occurred and be continuing, the principal of, and interest on, all Notes may be
declared, by either the Trustee or Holders of at least 25% in aggregate
principal amount of Notes then outstanding, and upon said declaration shall
become, due and payable, in the manner, with the effect and subject to the
conditions and certain exceptions set forth in the Indenture.
Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Redemption Price on the Tax Redemption
Date and the Fundamental Change Repurchase Price on the Fundamental Change
Repurchase Date and the principal amount on the Maturity Date, as the case may
be, to the Holder who surrenders a Note to a Paying Agent to collect such
payments in respect of the Note. The Company will pay cash amounts in money of
the United States that at the time of payment is legal tender for payment of
public and private debts. Upon conversion of any Note, the Company shall, at its
election, pay or deliver, as the case may be, cash, shares of Common Stock or a
combination of cash and shares of Common Stock.
Subject to the terms and conditions of the Indenture, Additional Amounts will be
paid in connection with any payments made and deliveries caused to be made by
the Company, the Guarantors or any successor under or with respect to the
Indenture and the Notes, including, but not limited to, payments of principal
(including, if applicable, the Redemption Price and the Fundamental Change
Prepayment Price), payments of interest and payments of cash and/or deliveries
of Common Stock (together with payments of cash in lieu of fractional Common
Exhibit A-6

--------------------------------------------------------------------------------



Stock) upon exchange, to ensure that the net amount received by the beneficial
owner after such withholding or deduction (and after deducting any taxes on the
Additional Amounts) will equal the amount that would have been received by such
beneficial owner had no such withholding or deduction been required.
The Indenture contains provisions permitting the Company, the Guarantors and the
Trustee in certain circumstances, without the consent of the Holders of the
Notes, and in certain other circumstances, with the consent of the Holders of
not less than a majority in aggregate principal amount of the Notes at the time
outstanding, evidenced as in the Indenture provided, to execute supplemental
indentures modifying the terms of the Indenture and the Notes as described
therein. It is also provided in the Indenture that, subject to certain
exceptions, the Holders of a majority in aggregate principal amount of the Notes
at the time outstanding may on behalf of the Holders of all of the Notes waive
any past Default or Event of Default under the Indenture and its consequences.
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal
(including the Redemption Price and Fundamental Change Repurchase Price, if
applicable) of, accrued and unpaid interest on, and the consideration due upon
conversion of, this Note at the place, at the respective times, at the rate and
in the lawful money, herein prescribed.
The Notes are issuable in registered form without coupons in minimum
denominations of $1,000 principal amount and integral multiples of $1,000 in
excess thereof. At the office or agency of the Company referred to on the face
hereof, and in the manner and subject to the limitations provided in the
Indenture, Notes may be exchanged for a like aggregate principal amount of Notes
of other authorized denominations, without payment of any service charge but, if
required by the Company or Trustee, with payment of a sum sufficient to cover
any transfer or similar tax that may be imposed in connection therewith as a
result of the name of the Holder of the new Notes issued upon such exchange of
Notes being different from the name of the Holder of the old Notes surrendered
for such exchange.
The Notes are not subject to redemption through the operation of any sinking
fund or otherwise. Under certain circumstances specified in the Indenture, the
Notes will be subject to redemption prior to January 1, 2023 by the Company at
the Redemption Price.
Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option exercised in the manner specified in the Indenture, to require
the Company to repurchase for cash all of such Holder’s Notes or any portion
thereof (in principal amounts of $1,000 or integral multiples of $1,000 in
excess thereof) on the Fundamental Change Repurchase Date at a price equal to
the Fundamental Change Repurchase Price.
Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, during certain periods and upon the occurrence of certain conditions
specified in the Indenture, prior to the close of business on the second
Scheduled Trading Day immediately preceding the Maturity Date, to convert any
Notes or portion thereof that is $1,000 or an integral multiple of
Exhibit A-7

--------------------------------------------------------------------------------



$1,000 in excess thereof, into cash, shares of Common Stock or a combination of
each and shares of Common Stock, at the Company’s election, at the Conversion
Rate specified in the Indenture, as adjusted from time to time as provided in
the Indenture.
Terms used in this Note and defined in the Indenture are used herein as therein
defined.












































































Exhibit A-8

--------------------------------------------------------------------------------



ABBREVIATIONS
The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:
TEN COM = as tenants in common 


UNIF GIFT MIN ACT = Uniform Gifts to Minors Act


CUST = Custodian


TEN ENT = as tenants by the entireties  


JT TEN = joint tenants with right of survivorship and not as tenants in common  


Additional abbreviations may also be used though not in the above list.
























































Exhibit A-9

--------------------------------------------------------------------------------



SCHEDULE A6
SCHEDULE OF CONVERSIONS OF NOTES
CARNIVAL CORPORATION
5.75% Convertible Senior Notes due 2023
The initial principal amount of this Global Note is ___________ DOLLARS
($[______]). The following increases or decreases in this Global Note have been
made:

Date of ExchangeAmount of decrease in Principal Amount of this Global NoteAmount
of increase in Principal Amount of this Global NotePrincipal Amount of this
Global Note following such decrease or increaseSignature of authorized signatory
of Trustee or Custodian







__________________________
6 Include if a global note
Exhibit A-10


--------------------------------------------------------------------------------





ATTACHMENT 1
[FORM OF NOTICE OF CONVERSION]
To: Carnival Corporation
The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple of $1,000 in excess thereof) below designated, into cash,
shares of Common Stock or a combination of cash and shares of Common Stock, at
the Company’s election, in accordance with the terms of the Indenture referred
to in this Note, and directs that any cash payable and any shares of Common
Stock issuable and deliverable upon such conversion, together with any cash for
any fractional share, and any Notes representing any unconverted principal
amount hereof, be issued and delivered to the registered Holder hereof unless a
different name has been indicated below. If any shares of Common Stock or any
portion of this Note not converted are to be issued in the name of a Person
other than the undersigned, the undersigned will pay all documentary, stamp or
similar issue or transfer taxes, if any in accordance with Section 14.02(d) and
Section 14.02(e) of the Indenture. Any amount required to be paid to the
undersigned on account of interest accompanies this Note. Capitalized terms used
herein but not defined shall have the meanings ascribed to such terms in the
Indenture.
In the case of Certificated Notes, the certificate numbers of the Notes to be
repurchased are as set forth below: __________________________


Dated: _____________________ ________________________________
        ________________________________
        Signature(s)
___________________________
Signature Guarantee
Signature(s) must be guaranteed
by an eligible Guarantor Institution
(banks, stock brokers, savings and
loan associations and credit unions)
with membership in an approved
signature guarantee medallion program
pursuant to Securities and Exchange
Attachment 1-1

--------------------------------------------------------------------------------



Commission Rule 17Ad-15 if shares
of Common Stock are to be issued, or
Notes are to be delivered, other than
to and in the name of the registered holder.
Fill in for registration of shares if
to be issued, and Notes if to
be delivered, other than to and in the
name of the registered holder:


_________________________
(Name)
_________________________
(Street Address)
_________________________
(City, State and Zip Code)
Please print name and address
Principal amount to be converted (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.
_________________________
Social Security or Other Taxpayer
Identification Number






Attachment 1-2


--------------------------------------------------------------------------------



ATTACHMENT 2
[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]
To: Carnival Corporation
The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Carnival Corporation (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and specifying the Fundamental
Change Repurchase Date and requests and instructs the Company to pay to the
registered holder hereof in accordance with Section 15.02 of the Indenture
referred to in this Note (1) the entire principal amount of this Note, or the
portion thereof (that is $1,000 principal amount or an integral multiple of
$1,000 in excess thereof) below designated, and (2) if such Fundamental Change
Repurchase Date does not fall during the period after a Regular Record Date and
on or prior to the corresponding Interest Payment Date, accrued and unpaid
interest, if any, thereon to, but excluding, such Fundamental Change Repurchase
Date.
In the case of Certificated Notes, the certificate numbers of the Notes to be
repurchased are as set forth below: __________________________
Dated: _____________________
        ________________________________
        Signature(s)


_________________________
Social Security or Other Taxpayer
Identification Number
Principal amount to be repaid (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.


Attachment 2-1


--------------------------------------------------------------------------------



ATTACHMENT 3
[FORM OF ASSIGNMENT AND TRANSFER]
For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints _____________________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.
In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:
□ To Carnival Corporation, Carnival plc or a Subsidiary thereof; or
□ Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or
□ Pursuant to and in compliance with Rule 144A under the Securities Act of 1933,
as amended; or
□ Pursuant to and in compliance with Rule 144 under the Securities Act of 1933,
as amended, or any other available exemption from the registration requirements
of the Securities Act of 1933, as amended.






































        Attachment 3-1

--------------------------------------------------------------------------------



Dated: ________________________
_____________________________________
_____________________________________
Signature(s)
_____________________________________
Signature Guarantee
Signature(s) must be guaranteed by an
eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and
credit unions) with membership in an approved
signature guarantee medallion program pursuant
to Securities and Exchange Commission
Rule 17Ad-15 if Notes are to be delivered, other
than to and in the name of the registered holder.


NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.




        Attachment 3-2


--------------------------------------------------------------------------------



EXHIBIT B
FORM OF FREE TRANSFERABILITY CERTIFICATE
[Date]
Carnival Corporation
3655 N.W. 87th Avenue
Miami, Florida 33178-2428


U.S. Bank National Association, as Trustee
60 Livingston Ave.
Saint Paul, MN 55107


Re: 5.75% Convertible Senior Notes due 2023
Reference is hereby made to the Indenture, dated as of April 6, 2020 (the
“Indenture”), among Carnival Corporation, Carnival plc, the Subsidiary
Guarantors and the Trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
Whereas the Resale Restriction Termination Date with respect to the 5.75%
Convertible Senior Notes due 2023 represented by Global Note CUSIP number 143658
BF8 and ISIN number US143658BF88 (the “Notes”) has occurred, the Company hereby
instructs you that:
(i) the restrictive legend required by Section 2.05(b) of the Indenture and set
forth on the Notes shall be deemed removed from the Notes, in accordance with
the terms and conditions of the Notes and as provided in the Indenture, without
further action on the part of Holders; and
(ii) the Company shall instruct DTC to change the CUSIP number and ISIN number
for the Notes to the unrestricted CUSIP number (143658 BE1) and unrestricted
ISIN number (US143658BE14) respectively, without further action on the part of
Holders.
[signature pages follow]












Exhibit B-1

--------------------------------------------------------------------------------



CARNIVAL CORPORATION
By: ____________________________
Name:
Title:










Exhibit B-2


--------------------------------------------------------------------------------



EXHIBIT C


[Form of Supplemental Indenture]
This SUPPLEMENTAL INDENTURE, dated as of ___________ __, ____ is among Carnival
Corporation, a corporation duly organized and existing under the laws of the
Republic of Panama (the “Company”), Carnival plc, a company incorporated and
registered under the laws of England and Wales (“Carnival plc”), each of the
parties identified under the caption “Guarantors” on the signature page hereto
(the “Guarantors”) and U.S. Bank National Association, a national banking
association, as Trustee.
RECITALS
WHEREAS, the Company, Carnival plc, the initial Subsidiary Guarantors and the
Trustee entered into an Indenture, dated as of April 6, 2020 (the “Indenture”),
pursuant to which the Company has issued $1,950,000,000 in principal amount of
5.75% Convertible Senior Notes due 2023 (the “Notes”); and
WHEREAS, Section 10.01(c) of the Indenture provides that the Company, Carnival
plc, the Guarantors and the Trustee may amend or supplement the Indenture in
order to add Guarantors with respect to the Notes, without the consent of the
Holders; and
WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Incorporation and the Bylaws (or comparable constituent
documents) of the Company, of Carnival plc, of the Guarantors and of the Trustee
necessary to make this Supplemental Indenture a valid instrument legally binding
on the Company, Carnival plc, the Guarantors and the Trustee, in accordance with
its terms, have been duly done and performed;
NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Company, Carnival plc, the Guarantors
and the Trustee covenant and agree for the equal and proportionate benefit of
the respective Holders as follows:
ARTICLE 1
Section 1.01 This Supplemental Indenture is supplemental to the Indenture and
does and shall be deemed to form a part of, and shall be construed in connection
with and as part of, the Indenture for any and all purposes.
Section 1.02 This Supplemental Indenture shall become effective immediately upon
its execution and delivery by each of the Company, Carnival plc, the Guarantors
and the Trustee.


Exhibit C-1

--------------------------------------------------------------------------------



ARTICLE 2
From this date, by executing this Supplemental Indenture, the Guarantors whose
signatures appear below shall be Guarantors with respect to the Notes on terms
contemplated by and subject to the provisions of Article 13 of the Indenture.
ARTICLE 3
Section 3.01 Except as specifically modified herein, the Indenture and the Notes
are in all respects ratified and confirmed (mutatis mutandis) and shall remain
in full force and effect in accordance with their terms with all capitalized
terms used herein without definition having the same respective meanings
ascribed to them as in the Indenture.
Section 3.02 Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. Additionally,
the Trustee shall not be responsible in any manner whatsoever for or with
respect to any of the recitals or statements contained herein, all of which
recitals or statements are made solely by the Company, Carnival plc and the
Guarantors, and the Trustee makes no representation with respect to any such
matters. This Supplemental Indenture is executed and accepted by the Trustee
subject to all the terms and conditions set forth in the Indenture with the same
force and effect as if those terms and conditions were repeated at length herein
and made applicable to the Trustee with respect hereto.
Section 3.03 THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 3.04 The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of such executed
copies together shall represent the same agreement. The exchange of copies of
this Supplemental Indenture and of signature pages by facsimile, electronic or
PDF transmission shall constitute effective execution and delivery of this
Supplemental Indenture as to the parties hereto and may be used in lieu of the
original Supplemental Indenture for all purposes. Signatures of the parties
hereto transmitted by facsimile, electronic or PDF shall be deemed to be their
original signatures for all purposes.
[NEXT PAGE IS SIGNATURE PAGE]














Exhibit C-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.
CARNIVAL CORPORATION




By ____________________________  Name:
Title:
        
CARNIVAL PLC


By  
Name: 
Title: 


ADDITIONAL GUARANTOR:
[NAME]
By ____________________________   Name:
Title: 




U.S. BANK NATIONAL ASSOCIATION, as Trustee


By ____________________________  
Name:
Title:
Exhibit C-3